Welcome
We are joined today by a distinguished visitor in our official gallery, the Speaker of the Parliament of Finland, Mr Paavo Lipponen. I should like to welcome you, Mr Lipponen, to our House.
The next item is the Council and Commission statements on the preparation of the European Council in Thessaloniki on 20 and 21 June 2003 and the meeting between the troika and the countries participating in the Stability Pact for South-Eastern Europe.
Mr President, Mr President of the Commission, ladies and gentlemen, the Thessaloniki Council will bring a particularly difficult six months to a close and pave the way for the procedure of European integration to continue.
The Council plans to focus on five important entities. First, how to advance the matter of the institutional changes which the European Union needs and which the Convention on the Future of Europe has been processing since March 2002. Secondly, foreign policy and defence issues, with particular emphasis on the points of transatlantic relations, the formulation of a strategic perception on Union security issues and the issue of weapons of mass destruction. Thirdly, immigration, asylum and external border issues, which you know the Greek Presidency has an interest in, and their increasing importance to the Union over the last five years. Fourthly, issues relating to the strategy on employment and the Lisbon strategy in general, which the Council needs to address, and a fifth entity for the day after the Council, in other words Saturday 21 June, which concerns the Union's policy on the western Balkans.
Of course, over and above these five entities, the Council will not omit to discuss and take appropriate decisions on a series of other issues. However, I shall confine myself mainly to the thematic entities I have mentioned.
Ladies and gentlemen, the first thematic entity concerns the institutional changes which are being processed by the Convention and the steps which need to follow. As a result of enlargement, the Treaty for which was signed in Athens on 16 April, there is the urgent problem of the changes which have to move forward so that the European Union does not fall into the ugly trap of having inflexible institutions which are unable to operate efficiently and creatively. That is why the issues of the Convention on the Future of Europe are major issues for the Council and the Union in general.
As agreed at the informal Council in April, the Convention, through its chairman, is expected to present the results of its work, which has lasted about 15 months. The Greek Presidency has managed, following special, multiple agreements, to ensure that the timetable given to the Convention by the Copenhagen Council is kept to. Ideas and proposals have been submitted. The dialogue can continue, but at some point we must conclude. This conclusion will obviously not happen under the Greek Presidency, but we expect the leaders to exchange views and decide on the order for the Intergovernmental Conference, and for the bridge to the final stage to be completed under the Greek Presidency.
The final product of the Convention will therefore be submitted to the Thessaloniki Council. It is not the Council's role to take material decisions; its role is to decide how the order will be given to the Intergovernmental Conference to start up work, so that we have a result which is accepted by everyone, which will be a common denominator and will constitute the institutional framework which will determine the course of the Union for several years to come. We need to make sure, when the time comes, that this common denominator is not a lowest common denominator, is not a change of limited importance, but is a denominator that will guarantee a dynamic course for an enlarged Europe.
The Greek Presidency plans to hold a discussion on the material aspects of this item so that there is an exchange of views, so that a picture of national positions is formed before the Intergovernmental Conference and, of course, so that decisions are taken on procedural issues relating to the subsequent stages of the procedure. The timetable of work for the Intergovernmental Conference is an important issue. In order to determine the timetable, account must also be taken of the obligation of certain Member States to hold an internal dialogue on the outcome of the Convention. We estimate that, around autumn, this procedure should have been completed, the Intergovernmental Conference should proceed and its work should be completed on time so that the period between the date of enlargement, in May 2004, and the entry into force of the new institutional framework is as short as possible.
In all events, progress with the work of the Convention allows me to express certain views on a series of points. The debate on the institutional architecture of enlarged Europe started by identifying the need for greater efficiency. Everyone is convinced that we need to adapt the institutional structure and operations to the needs of a bigger Union, while maintaining all the principles on which the European unification endeavour is based. The drafting of a Constitutional Treaty is a quantum qualitative leap which is due in large part to the efforts made in the Convention. However, we must say that it also expresses the will of the European citizens. Its strength depends on two basic elements: on its more democratic functioning and on more efficient decision-making.
I should particularly like to welcome the fact that, during the work of the Convention, a significant degree of agreement has been noted on a series of basic issues, such as, for example, the strengthening of the role of the European Parliament, the introduction of a single international legal personality for the Union, the incorporation of the Charter of Fundamental Rights in the Constitutional Treaty and the further communitisation of the area of freedom, security and justice. The view that we can achieve better democratic credentials for the Union without creating new institutions or bodies was also broadly accepted.
An enlarged Europe should result in a stronger international presence. This means finding solutions, such as a more coordinated way of using foreign policy resources and the creation of a person who will unite the responsibilities of the High Representative with those of the Commissioner responsible for foreign policy. As you know, ladies and gentlemen, this debate is under way. Over and above the various approaches expressed in plenary at the Convention, it is, I think, important for us to maintain a balance between the Union's institutions, to safeguard the equality of the Member States, to make further use of the advantages of the Community method and to strengthen the democratic character of a Union of states and peoples.
In all events, I think that the Convention has been a success, taking decisions on a series of difficult issues outstanding from previous Intergovernmental Conferences. It goes without saying that the forthcoming Intergovernmental Conference will have to take account of the decisions on which there was agreement and it is important in the final stage of work for there to be a spirit of compromise, for the authority of the Convention to be preserved and for the strong result which the Union so badly needs to be guaranteed.
As I mentioned earlier, a second important area of work for the June Council has to do with developments over this entire period on the particularly crucial issue of foreign policy, which includes the question of relations between states. The EU/USA summit will be held in Washington a few days after the Council. It will be an opportunity to discuss issues which are important to both sides, to cooperate and address serious issues concerning international and/or bilateral developments and to overturn the climate which has often prevailed over all these recent months.
Relations between the European Union and the United States depend on traditional ties, the weighty role of the two sides on the international stage and their dynamism, despite the fact that over recent months they have been put to the test by a divergence of opinion on a series of issues. All we Member States, however, consider that what unites us is more than what divides us and that it is in everyone's mutual interest that we work together.
At the last meeting in Gymnich, we had a very useful discussion. We believe that the image of our relations with the United States should improve and should better reflect the real state of our relations. That is why we are working hard to ensure that the next summit, the agenda for which will be discussed at the Thessaloniki Summit, will be an important step in the further development of our strategic relations, so that we can meet the challenges of our times together.
The issues of Iraq, transatlantic relations and international developments in general recently created new challenges in the field of the European security and defence policy. In this sector, we will need to be in a position to develop a common perception of the new security environment and be able to deal efficiently with new challenges and threats. The Ministers for Foreign Affairs, at their informal meeting at the beginning of May, instructed the Union's High Representative to prepare a general report on the new security environment, the challenges and threats arising from it and the ways in which the Union can deal with them, to be submitted for initial discussion at the European Council in Thessaloniki. Similarly, the European Council expects to adopt the Presidency's progress report on the European security and defence policy, together with the annual report concerning the implementation of the Union's programme on the prevention of violent conflicts, which forms the cornerstone of the Union's security mechanism. The issue of weapons of mass destruction, which is linked with the foregoing, is also one of the important items on the agenda and, of course, I think that it will stay there, given that the proliferation of these weapons is a major challenge for the international question.
Following on from the conclusions of the European Council in Seville, the Presidency also intends to bring a series of issues concerning immigration, asylum and external borders which, as you know, were basic priorities of our Presidency, to the attention of the heads of state during the June Council. Considerable progress has been made. The Council managed to bring about political agreement on the directive on family reunification and we believe that we shall manage to achieve political agreement on the directive on long-term residents and the related directive defining refugees.
As you know, we sought a global review of the question of immigration in the sense of both legal and illegal immigration. In an effort to formulate a single European policy on the issues of legal immigration and asylum, the Presidency also attached particular importance to the issue of the integration of third country nationals. We intend, together with the Commission, to formulate conclusions for Thessaloniki on the basis of the Commission communication on the development of a common policy on illegal immigration, people trafficking, the issue of external borders and the return of illegal immigrants, again in conjunction with the question of dividing the burden. The Presidency also intends to seek political agreement on including immigration as a necessary parameter in the evaluation of third country cooperation with the Union.
Following the spring European Council, which was held under difficult economic and political developments, measures also need to be taken to implement decisions reached within the framework of the Lisbon strategy in March 2000, especially now that we are one third of the way through the process and a great deal still remains to be done. At the March Council, we decided to promote the application of a series of policies on employment, innovation, entrepreneurship and other policies. That is why one central issue in Thessaloniki will be the approval of certain guidelines, such as the revised European strategy on employment, recording progress made on various targets concerning, for example, public takeover bids, energy issues and environmental liability and the adoption of the package on the reform of the common agricultural policy, despite the fact that it is difficult today to forecast the final outcome of this issue.
That brings me to the western Balkans. As far as the western Balkans and their relations with the Union are concerned, our programme targets a set of priorities, especially the strengthening of their progress towards European structures and European conditions. The fact that the western Balkans have remained high on the Union's list of priorities despite the adverse climate over recent months is an achievement on the part of the Union and also illustrates the major political importance we attach to the region. This interest has been manifested in real terms through the stability and association process, as well as in the political sector and in the security sector, with the two operations in Bosnia-Herzegovina and the FYROM.
Reconstruction of the western Balkans has been based on regional cooperation and the role of the stability pact is important in this direction. I shall refer in particular to the Presidency's initiative, within the framework of the south-eastern Europe cooperation process and the stability pact, to create a crisis and conflict prevention and early warning mechanism which will mainly emphasise the importance of economic and social development as a deterrent. The stability and association process remains the basic element in the Union's policy in the countries of the Balkans and, in our efforts to support this policy, stock was recently taken in Croatia of what has been achieved under the stability pact, the main objective being to coordinate actions under the pact in order to complement the stability and association process. Democratisation, reconciliation and regional cooperation, on the one hand, and the rapprochement of each of these countries with the Union, on the other hand, constitute a single entity.
Our objectives for the western Balkans have been agreed by the Commission and the Member States and the five countries in the region. The Council and the Commission are working to implement these objectives with specific operational conclusions. The relevant decisions are due to be adopted at the General Affairs Council on 16 June. The European Parliament will approve these decisions and, in this way, we look forward to marking a crucial point in our relations with the western Balkans, with a text of conclusions not only expressing the political will to support the European prospects of the countries in the region, but also containing an operational outline for this purpose.
At the same time, the European Council will confirm that the European future of these countries lies mainly in their own hands and in their commitment to implementing the necessary reforms. The stability and association process, an integral part of which is the principle of conditionality, continues to give us the necessary institutional framework. Enriching this process with elements of the recent enlargement experience will reinforce the evaluation, reform and control mechanisms on the basis of the 1997 conditionality and the Copenhagen criteria. In this spirit of further development, the Commission has proposed a specific means, the European integration partnerships. Inspired by the pre-accession procedure and adapted to the requirements of each country, they will indicate priorities and obligations which need to be honoured on a regular basis and will act as a guide for financial support via CARDS. The decision to adopt this mechanism is again expected to be taken at the General Affairs Council and the European Council.
Of the operational actions that will be discussed at the summit, particular importance is also being attached to the questions of justice and internal affairs, especially combating organised crime. We are seeking an evaluation of the achievements of the countries in the region in order to draw up lists of their specific obligations on these issues for the future. Specific actions will also be proposed on other horizontal issues, such as the return of refugees, the fight against unemployment, the liberalisation of trade and the protection of religious and cultural monuments.
An important precondition if we are to achieve efficient stabilisation in the region consists of strengthening European funding and placing greater emphasis on development measures. The decisions taken by the Thessaloniki Council will also be reflected in the Thessaloniki declaration which is expected to be signed by the interested parties on 21 June. Within this political forum, which follows on from the Zagreb summit in 2000, we intend to renew a political dialogue which will complete the existing framework and will also emphasise the responsibility of the countries of the western Balkans in the overall process.
Over and above these basic parameters which the European Council will address, I might refer very briefly to certain other issues which are of particular importance. Following the historic ceremony of the signing of the enlargement treaty on 16 April, new impetus was given to this process and a basic stage in its overall course was completed. The ratification procedure for the 10 countries is proceeding smoothly, as is reinforced monitoring of the application of the acquis. At the same time, accession negotiations with Bulgaria and Romania are making satisfactory progress. With Turkey, we are in the process of completing the accession strategy in accordance with the Copenhagen decisions. It is therefore expected that the European Council will take note of the progress which has been made and will adopt the necessary guidelines.
I shall not refer to other matters which will obviously occupy the Council on a running basis. I should just like to point out that, in an effort to bring European citizens closer to European developments, the Greek Presidency is dealing with the proposal for European political parties as a matter of high priority and is making every effort so that negotiations in the Council will be completed before the Thessaloniki European Council. I am particularly pleased that an overall consensus on organising an agreement on better legislation was reached yesterday and, consequently, we shall also have the presentation of this agreement to the Thessaloniki Council. I should like to close by noting that the Presidency has tried and will make a final effort to see if perhaps a solution can also be found to the question of the MEP statute. We shall see how this develops. I cannot prejudge anything.
I would like to place on the record today my gratitude and Parliament's gratitude for the considerable efforts made by the Greek Presidency to work with us in a very constructive way on the issue of better regulation. I hope that we can conclude an interinstitutional agreement on this issue. I would like to thank you again for your commitment to continuing to assist in the search for a solution on the question of a Members' Statute.
. (IT) Mr President, ladies and gentlemen, as Mr Yiannitsis said, the draft Constitutional Treaty, drawn up by the European Convention, will be the focus of the forthcoming European Council in Thessaloniki. As the event is so important, my intervention today will be entirely devoted to this subject, and I am certain that the ensuing debate will provide much encouragement and many suggestions for the final, extremely delicate, stages of the Convention's work.
Firstly, with just a few days to go before the Convention closes, I would like to thank all those who have represented this assembly at the Convention. Your commitment has been, and will be decisive for the future of this delicate process. I would also like to thank President Simitis and Mr Yiannitsis, as well as their team, for their patient mediation work which will culminate at Thessaloniki and I hope the results will be positive.
It was not so long ago that the Commission and Parliament strongly propounded a Convention on the future of Europe. Today we have the opportunity to establish our first true Constitution from a democratic debate taking place in the full light of day. Together, ladies and gentlemen, we sought the Convention and together we must strive for its success.
The Convention must put forward a balanced text with no alternatives, a text that lays the foundations for Europe for many years to come, guaranteeing our presence and independence on the international stage. If we did not achieve this, the risks would be enormous. If we leave the decisions on a number of crucial issues to the intergovernmental conference, we risk a rerun of the sorry experience of Nice. That would be an ironic turn of fate because we wanted the Convention precisely because we were not satisfied with Nice.
Let me remind you of the original ideas behind this great reform of our policies and our Institutions. In December 2001, the Laeken Declaration established the Convention and gave it the task of preparing the ground for the Intergovernmental Conference as broadly and openly as possible. The Laeken Declaration sets three main objectives: firstly, a better division and definition of European Union competences; secondly, simplification of our legal instruments and action; thirdly, making the Union more democratic, transparent and efficient. The basic aim is to assert the values pursued by the Union, define citizens' fundamental rights and duties and clarify the relationship between Member States within the Union.
The Convention, therefore, came into being with a Herculean task, an extremely difficult task ahead of it. Nevertheless, we must also admit that in almost half a century we have built up an astonishing wealth of institutional and lawmaking experience and we have developed a style of politics that is unique on the world scene and of which we should be proud.
So the Convention's brief is clear: it must define more clearly who does what in the European Union. This means striking a new balance between the Institutions so that Europe can play its part in a globalised world, but a balance that is easy to grasp for our citizens. Parliament and the Council must have joint legislative power, requiring the general extension of codecision; the Court of Justice must hold judicial power, and in this respect I am in favour of extending its jurisdiction to foreign policy and to the area of justice and home affairs; lastly, in addition to clarification of its legislative power, the Union needs a single executive: the Commission. Under the control of the European Parliament and the Council, the Commission should apply legislation, implement policies and represent the Union externally, except in matters relating to the Common Security and Defence Policy. Duplicating the executive would not provide European citizens with the necessary transparency and accountability, and the executive would escape your control, Parliament's control.
There is one point, however, that I must stress as being of prime importance: the general application of majority voting as a decisive and determining element of the political will to act with democracy and efficiency. Without this we will lack democracy and efficiency.
The latest version of the draft Constitutional Treaty, published by the Convention, contains some, perhaps many, good proposals: the Charter of Fundamental Rights is firmly enshrined as Part Two of our Constitution; the scope of the codecision process has been extended, although not far enough; lastly, it is now clear that we will have a Foreign Minister to represent the Union at international level.
We must continue to push ahead on other issues, however: firstly, the requirement for unanimity has not been repealed. I must stress this point too: this is the basic issue on which the whole future effectiveness of the Institutions depends, because the right of veto can only bring deadlock in the Union.
The best solution - there may also be second best solutions - is double simple-majority voting - that is, half the Member States and half of the population: easily comprehensible, straightforward and clear. This is the system we prefer because it reflects the dual legitimacy of the Union which - I would remind you - is based on agreement between the States and the shared will of the peoples. I repeat, the fundamental point is to eliminate the right to veto, for which we are paying an unacceptable political price, both in internal and international policies.
Secondly, the issue of a stable Presidency of the European Council is still unresolved. The solution put forward in the latest draft of the Constitution has three drawbacks: first of all, there is the fundamental problem of legitimacy, of accountability, as it is unclear to whom such a President would report, which is fundamental for democracy; in addition, it weakens your role, the European Parliament's role, because this assembly rightly has power of control over the Commission, but not over the Council or its President. So this philosophy is asymmetrical; it is a weak kind of democracy that we are considering, that this draft is considering. We cannot accept this! Last, but certainly not least, it would create another executive within the Council which would end up generating confusion between Community competences. So no simplification of instruments here, and even less clarity about who does what within the Union.
Keeping that picture and these three basic objections in mind, we are open to various solutions, ranging from maintaining the rotating Presidency to creating a post of Chairman, purely and simply 'Chairman', to make the Council more efficient technically. More generally, what counts is laying the basis for effectively combining what cannot go beyond intergovernmental cooperation today and our firmly established Community mechanisms, something which does not, however, come out of the draft. This cannot be achieved by dividing and fragmenting these two dimensions, but rather by interlinking them, and providing for possible future development towards more unitary formulae, such as that of a future President of the Union.
We need to be creative, imaginative and have a sense of time and the future. Today we already have the Union's Foreign Minister as a practical example to work with. The person holding this post will represent the Union for the Common Foreign and Security Policy, while we want the Commission, as I just said, to continue to represent it in all other areas. This explains the proposal for a dual nature of the Foreign Minister and why he must be a Commissioner if the idea is to work, albeit a Commissioner with special status as regards the CFSP. The Foreign Minister will therefore need to work closely with the College and, in particular, with the President of the Commission and must have the backing of a genuine European service.
This structure must be linked administratively with the Commission so that it can work together with the other Commission departments in order to make optimum use of knowledge, resources and action in all sectors linked to foreign policy in the strict sense. The Union's external representation will thus be truly unitary and able to utilise Community and intergovernmental instruments effectively, and this will give us the international influence and role we should have.
This, ladies and gentlemen, is a practical example of how the intergovernmental and Community dimensions should be combined. The events of the last few months have taught us one thing: until we put an end to our divisions, we will continue to be an economic giant and a political dwarf on the world stage; indeed, when you are a political dwarf for too long, you cease to be an economic giant.
Before closing, I want to raise one last point: we need the right institutional instruments to strengthen our economic policies, precisely to prevent us being sidelined on the economy too. In this context, one can legitimately wonder whether one option for a workable combination of today's intergovernmental and Community mechanisms would not be for the Commissioner for Economic and Monetary Affairs to chair the Eurogroup and represent the euro area externally in international institutions. This calls for a strong person, someone who will continuously represent the Union.
Ladies and gentlemen, that sums up what I wanted to say today. There are many things I could add, but I have sought to confine myself to the essential points so that there is more time for debate. I would just like to say a few, final words to thank the Greek Presidency. They have shown determination, effectiveness, understanding and sensitivity to the various points of view - a model of how we should work together. This leads me to make a further remark - which may seem ill-disposed but which on the contrary is sincere, indeed absolutely sincere - that is, that institutional engineering formulae may provide a rational explanation why the rotation system cannot function. I repeat: perhaps they can explain it, but no formula can replace the enthusiasm and intelligence of policy-makers who put their national cultural heritage at the service of Europe's common interest.
(Applause)
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, I am delighted that the President of the Commission received such warm applause, because he has really earned it. He deserved that warm applause for his comments, which were based on the Community method, and I too would like to focus my contribution on the Convention. I would first like to thank all our representatives to the Convention and its Chairman, Valéry Giscard d'Estaing, very sincerely for all the work they have done up to now, although we have not reached our goal yet. If such clear progress had not been made over the past week, we might have found ourselves concerned about the risk of failure today. But I no longer have any such fears. Nevertheless, we need to make still further progress.
My group firmly believes that there should be an agreed and definitive draft for the constitution, without any options. We do not want a proposal to emerge from the Convention that could be reopened by the Intergovernmental Conference. No, we want a final draft, a definitive programme, which we hope will then meet with the agreement of the governments. And there is one thing that we want above all: the preamble refers to our Greek and Roman heritage and to the Enlightenment, but we must insist that our Christian heritage is also referred to in the preamble of the European constitution, forming as it does part of our identity today.
We as the European Parliament demand equal rights in framing all European legislation, and we also demand that we should share budget rights with the Council, including medium-term financial planning.
As regards the Commission, we want a strong Commission, and we welcome the suggestion that the President should be proposed by the Heads of State and Government on the basis of the election results, and that Parliament should then choose the President of the Commission. We want a strong Commission, because it, together with Parliament, and of course with the European Court of Justice, forms the heart of the European Community. We are also calling for the Convention to find a solution as regards the size of the Commission, a solution that ensures that the Commission is able to act, but one that also ensures that all the Member States of the European Union are represented in the Commission. I say that because all Member States, large and small, want a place at the Commission table. It is quite possible to think of mechanisms, including both rotation and junior Commissioners, that allow not only the large Member States but also the small ones to have a place at the Commission table. This is of great psychological importance for our common European project.
We are also calling for the European Foreign Minister, who is at the same time to be the Vice-President of the Commission, to be subject - together with the entire Commission - to a vote of approval by Parliament. A situation in which the Foreign Minister has no link with Parliament is not acceptable. He too needs to have Parliament's approval and confidence, and that is why we want him to be linked into the Commission as a whole, which will then have to be approved by us.
As far as the Council is concerned, I can very largely agree with what the President of the Commission and of course with what the President-in-Office of the Council has said, not in every detail, but in their broad thrust. In instances where the Council is acting as the legislature, we need genuine transparency, and, as a legislature, the Council must as a matter of principle take decisions by majority vote.
That brings us to the issue of the presidency of the European Council. The Convention Praesidium's proposal contains a formula according to which the President of the European Council should not belong to another institution. This is just a personal opinion, but I believe it would be a good thing if this sentence were to be deleted. We need to keep open the option that one day, if we can reach that point, the President of the European Commission can also be the President of the European Council. That is why I hope that this sentence, which still figures in the proposal, will finally be deleted.
(Applause)
I am happy to give my full support to the proposals for the European Court of Justice, for which I would specifically like to thank you, Mr Prodi. All or virtually all actions of the European Union must be subject to European law, because only if they are subject to court rulings will European actions be based on law rather than political opportunism. That is why it is so important that most areas of common European action, with very few exceptions, should be based on law and subject to control by the European Court of Justice. Only in that way will we become a genuine community of law. The same should apply to home affairs.
I would like to thank you, Mr President-in-Office, for saying that the Greek Presidency will endeavour to achieve a result as regards the Statute for Members of the European Parliament. Mr President-in-Office, if we cannot achieve a result in the Council, then I fear that there will never be a Statute for Members. I think that we have now been wrestling with the issue of the Statute for Members for 15 years, and by finally reaching a decision yesterday, by reaching a decision today, we will have fulfilled our parliamentary obligations. I hope that you will manage to fulfil your own obligations. If you should fail, the Council will bear a great burden of responsibility. I therefore wish you every success in adopting the Statute for Members. I hope that you will also manage to adopt the European party statute, because it is very important indeed for all Europe's party political families, large and small, that we should have a party statute that ensures transparency and an ability to act, and I would very much encourage you to take this to heart.
In conclusion I would like to make a comment about foreign policy, which will have a major role to play. Yesterday we had the President of Algeria, Mr Bouteflika, here with us. These days we naturally tend to look towards Eastern Europe. This weekend, this Saturday and Sunday, we are encouraging our Polish partners to vote 'Yes' to Europe in their referendum, to say 'Yes' to membership of the European Union. I had a wonderful experience last Sunday in Warsaw during a pro-accession demonstration, when we were shouting out: Tak dla Polski! 'Yes' for Polish membership of the European Union!
It is now time, however, not only to look towards the east, but also towards the south, towards the Mediterranean area. We should really be injecting some substance into the Mediterranean dialogue, because up to now it has largely consisted of rhetoric. We should not lose sight of the Mediterranean area, because if we are concerned about border security - and we need to be, both in relation to countries in the east as well as countries in the south - we do not want to erect a new wall. No, we need to help the countries of the Mediterranean area, in North Africa, so that people there, and particularly young people, have opportunities in life. That is why we need to redouble our efforts.
I wish you every success at the Thessaloniki Summit. If you take this decision, you will have my group's support. I wish you, the Greek Presidency and all of us in the European Union good luck!
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, please allow me first of all to congratulate the Greek Presidency on its courage and determination. Like Ulysses, you have navigated through turbulent waters, and there were perhaps times when you should have tied certain members of the crew to the mast when the transatlantic Sirens began to sing, but we do have time to improve the situation.
The central issue in this debate is the future of Europe, and it is within this framework that the Convention is working. I would also like to welcome the speech by the President of the Commission and to reaffirm, on behalf of my group, that we, who are working for the Convention, and who are participating actively, believe that it should produce a draft Constitution, and not just a list of options. This is an absolutely fundamental point. We also believe that to affirm the secular nature of the Europe we are building is a positive element, because it demonstrates our respect for all religions and for the complexity of our history. Consider, for example, that in Thessaloniki, until the Second World War, there lived the largest group of Sephardic Jews expelled from my country, which has a Greek, Roman, Christian, Muslim and Jewish history. It is a good thing that we are affirming Europe's secular role in this way.
With regard to external personality, it is also important, as the President of the Commission has said, that we genuinely affirm the fundamental principles and the criterion of majority as a working system. The Greek Presidency has indicated that the stabilisation and integration of the Balkans is an absolutely essential issue. And we must remember that, when we launched the CSFP, our first failure came when we were unable to reach agreement amongst ourselves. And that is what exacerbated the Yugoslavian tragedy. When we began to work together in Kosovo and Macedonia we were able to improve.
With regard to the final work of the Convention, I would like to point out firstly that the important thing is that no possibilities are ruled out, in other words, that the constitutional text allows us to evolve, because the text itself will not be able to change reality, but rather we must be able to continue with the Community method. And this involves certain fundamental issues. Firstly, the question of the Commission. If we say that the President of the Commission must be elected on the basis of the result of elections, this means, Mr President-in-Office of the Council, that you must make the Statute on European political parties an essential issue on the agenda at Thessaloniki, because without protagonists we will not be able to create a genuine democracy, in which the President of the Commission has democratic legitimacy, and I must say that it does not appear that the Council attaches great importance to this point at the moment.
Secondly, with regard to the composition of the Commission, I would say that this is an open debate within all political families but, in any event, what we must do is strengthen the Commission's capacity as a college and the authority of its President.
With regard to the establishment of a Council Presidency of a dual nature, President Prodi is well aware, as we all are, that such dual systems are not stable. There must be one body with executive power. We must support improvements in the Council's internal organisation, but an organisation based on two institutions which, to a certain extent, overlap, will not be stable.
The very important issue for Parliament is the need to enshrine the power of the law, of shared legislative power, which means that the Council must also act in a democratic and open way and, at the same time, we must maintain the institutional balance.
With regard to the Statute for Members of the European Parliament, I would like to insist on one point, Mr President-in-Office of the Council, and I would also like the President of the Commission to give his view on it during this debate. Mr President-in-Office of the Council, this issue does not relate to Parliament's internal system. It is an entirely constitutional issue and therefore what you have to do at this point is not to resolve the problem, but essentially not to oppose the solution we have offered, which furthermore justifies and supports the need for majority decision-making. Remember one thing: in relation to taxation, Nice decided on unanimity, and this is producing entirely negative results. Everybody must face their responsibilities, and you have responsibility in relation to an entirely constitutional issue.
Mr President, please allow me to refer very briefly to two important issues. One is the economy. There has been a G8 Summit, in which the President of the Commission has participated. I would like you to be a little more explicit with regard to the development of the Lisbon strategy and also the euro, which is an issue of concern us, above all because the European economy is not working as a motor.
Finally, with regard to the transatlantic Summit at the end of this month, it is very important to demonstrate the will of both sides to once again take up our responsibilities within a multilateral context, particularly at a time when there are signs of hope in the Middle East peace process and an opportunity to work for the future of the United Nations.
Mr President, we must say to our American allies - and I am thinking of the extradition treaty - that they must treat us with equality, respecting our own legislative capacity and, above all, they must give us explanations - this is an important point - with regard to the entirely unacceptable situation of certain European citizens, in that law-free zone known as the Guantánamo base. This is also of importance in terms of our future relations.
In any event, it is very important that you take a significant step, respecting and supporting the results of a Convention which leads us to a European Constitution.
Mr President, European Liberal Democrats in this House hope that President Valéry Giscard d'Estaing will present to the Heads of State and Government a draft Constitutional Treaty which commands a broad consensus. It must dampen the fires of the increasingly bitter disputes we have witnessed in recent weeks. However, it is for the Convention, not its President, to confirm the existence or not of a consensus, and if the Convention needs a little more time to complete its work, so be it. Mr Giscard d'Estaing likes to say that his Constitution will last unchanged for 50 years, but unless a durable consensus is reflected in the final text and Member States are given the time to debate it we are likely to have to revisit the matter in the very near future.
The latest proposals provide hope that the Praesidium is now in listening mode, but there is clearly still much listening to do. Even with the restrictions on his role in foreign policy, European Liberal Democrats remain unconvinced of the case for a full-time chairman of the European Council. We are suspicious that the larger Member States seek to unpick the seams of the Community fabric.
A double-hatted approach for Europe's new Foreign Minister commands widespread support, so why not take the same approach and integrate the roles of European Commission and European Council Presidents? Must we risk years of conflict, of turf wars, of duplication of effort before we recognise the sense of this approach? At the very least we must leave open the door to an integrated presidency in a few years time.
President Prodi spoke - and I have sympathy with much that he said - of the national veto. In the name of preserving national sovereignty, the veto all too often promotes international anarchy. Unless we are capable of thinking in new ways about the concept of sovereignty, we will continue to fail our citizens on the major challenges we face.
While I welcome the proposed extension of Parliament's powers of democratic control over the budget and European legislation, I am concerned that an imbalance remains between the powers of Parliament and Council in other areas, such as concluding agreements with third countries on crucial security matters.
Mr President-in-Office, another item on your agenda in Thessaloniki will be the debate on High Representative Solana's recommendations for an overall strategy in foreign and security policy. It is vital for the European Union to develop a doctrine which enshrines the central role of international law and of institutions such as the UN, the WTO and NATO.
Europe also urgently needs a framework for deciding under which conditions we should commit troops to military action, including conflict prevention, peace enforcement and humanitarian crises. Congo is a welcome step forward but our current embarrassment over Bosnia-Herzegovina is a setback. And to prevent the European Union fracturing again as it did over Iraq, we need to start debating and planning now our approach to the proliferation of weapons of mass destruction. I hope that the summit will discuss Europe's approach to North Korea and Iran and not leave it until a crisis erupts.
In the area of Justice and Home Affairs, I commend the President-in-Office for the progress made thus far under Greece's stewardship. I hope that you will continue to seek to balance repressive measures against illegal immigration with a generous approach to refugees and an emphasis on human rights and fundamental freedoms. I would also appeal to the President-in-Office to make every effort to conclude three important proposals concerning third-country nationals who are long-term residents, minimum standards for qualifying for refugee status and minimum standards for the granting of such status.
Mr President-in-Office, you touched on the subject of a Members' Statute. I fear that the proposal we adopted yesterday will not make your work any easier, but I hope you will be guided in this, as in other matters on your agenda, by the advice of your philosopher, Socrates: remember that there is nothing stable in human affairs, therefore avoid undue elation in prosperity, or undue depression in adversity.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the Greek Presidency has been characterised by particularly seminal deadlines for the future of the Union, such as the signature of the accession treaty by ten new countries and the probable conclusion of the Convention's work.
I would like to focus, however, on a third major event, which is more important than any other: the sudden appearance of the Union's identity crisis. What do we want to do together? This existential question remains, more than ever, unanswered, certainly with regard to our internal ambitions for the Union. Do we genuinely want to set ourselves the objective that the praesidium of the Convention proposes should be included in the future Constitution of the Union, namely balanced economic growth and social justice, full employment, high living standards, social protection and equal opportunity for all?
In that case, why refuse to open the debate on a change in the priorities of the European Central Bank? Its priority should no longer be price stability, at a time when there is a risk of recession, but instead protection of jobs, training and pensions for all women and men, the funding of useful infrastructures, such as large-scale piggybacking, and, more generally, genuine, fair, sustainable development. Why confine public services to the precarious status of a derogation to the rule of free competition, instead of making the promotion of high-quality services of general interest a priority of the Union, one consequently included in the Constitution?
Why continue to block any possibility of taxing the movement of capital and financial income? This kind of blatant contradiction between the statement of objectives corresponding to expectations and the rejection of means that would enable us to achieve them is at the heart of the lack of trust felt by our fellow citizens with regard to the European institutions. What do we really want? We must respond frankly and take responsibility for our choices so that Europeans can participate in the debate in an informed manner. As Albert Camus wrote: 'Mal nommer les choses, c'est ajouter au malheur du monde' ('To name things wrongly is to add to the misfortune of the world').
This identity crisis is equally obvious with regard to the role of the Union in the world. This has become only too clear since the war against Iraq. Before the conflict, contradictory, but frank, voices at least enabled public opinion to be clear on the matter and become involved in this confrontation of choices. They did so in such a spectacular manner and so uniformly from Western to Eastern Europe that this sudden crisis, in our opinion, represents a real hiatus in the history of the Union and the only hope of future change.
On the other hand, since the show of force by the world superpower, against the law and will of the international community, it seems as if the European Union is rebuilding its unity on the basis of resigned or enthusiastic subordination to the fittest. Paul Wolfowitz admits that the crusade to eliminate weapons of mass destruction in Iraq was merely 'a bureaucratic pretext to gain acceptance for the war'. This tremendous deception has called forth no indignation among the Fifteen, let alone among the Twenty-five. This was confirmed this morning, and I regret it.
George Bush decides to monopolise the management of the road-map for the Middle East, with all the risks entailed by his complicity with Sharon and the latter's reservations on the very substance of the commitments to be made; the European Union, despite having jointly initiated this fragile hope of peace, allows itself to be ousted from the scene with no resistance.
The United States rejects the International Criminal Court, maintains special military courts, detains - as Mr Barón Crespo pointed out - European citizens in a law-free zone in Guantanamo Bay; the Council nevertheless prepares an extradition and mutual legal cooperation agreement with Washington, turning a blind eye to all these broken rules.
Our US partners relaunch their attack for the moratorium on GMOs to be lifted in order to protect US agriculture; Europe instantly starts to waver, holding back from applying the trade retaliation measures that are authorised by the WTO itself against the thoughtless tax advantages granted to exporters in the US.
For all these reasons, Mr President, my group considers that the Greek Presidency would serve Europe well by raising this entire problem clearly at the Thessaloniki European Council: what do we want to do together and what means are we providing ourselves with in order to achieve our objectives?
In any case, in our societies, the question has now been raised and that is a very good thing. Earlier, I quoted a French author. For good measure, I shall end my speech by quoting the great German, Hölderlin: 'Where there is danger there is also salvation'. It is clear where the danger lies for Europe. Let us be among those who seek to save it.
Mr President, I too would like to acknowledge the Greek Presidency's work over the last few months and say how pleased I am with yesterday evening's work to conclude the agreement on better regulation. In particular, I am grateful to the President of the Commission for having reminded us of the origins of the Convention and what our objectives were, given that at times we forget them, when we see that some members of the Praesidium and especially its Chairman want to pose more as members of the Intergovernmental Conference than Europe's founding fathers.
The Convention, Mr President, must retain control of the process of reforming the European Union. If it does not manage to conclude its work by 20 June, we must allow it to continue working to reach an agreement, which is perfectly feasible provided that the Convention plays its full part as a constituent or para-constituent assembly, does not give in to blackmail by the small numbers of eurosceptics who have no interest in seeing it succeed - this needs to be said and reiterated - and asserts the value of an open, parliamentary working method which is very different from the intergovernmental method that is based exclusively on power politics.
It is true that the President and the Praesidium have clearly miscalculated, intentionally prolonging the concluding period of debates without ever setting out in black and white which points had achieved a broad consensus, thereby deluding themselves that they can control the Convention at will and giving the wrong impression that the Convention is divided on everything; but today the governments which are anxious to see this constitutional reform succeed - and they exist, I am sure, and I am also sure that your government, Mr President, is among these - cannot simply pull the plug on the Convention if it does not conclude its proceedings to the satisfaction of the majority of its members. We consider that, if the Convention offered options at Thessaloniki, this would prove that its job is unfinished.
In my opinion, there are at least three issues where we need to send out a signal of progress, democracy and clarity, which can be seen directly by all the citizens: direct access to justice for citizens in the event of breaches of the Charter of Rights; the simultaneous extension of codecision and Council majority voting, in particular with regard to taxation and foreign affairs. We will not be able to act as a global player, committed to the values of multilateralism and democracy, if we are blocked at every turn by vetoes and counter-vetoes and if all of this sector remains, as it is today, totally free of any form of parliamentary control. The third and final point is that the reform process cannot maintain unanimity and cannot allow once again - and this really is an astonishing situation for 2003 - the European Parliament to be excluded from the ratification process.
Turning to the Seville programme which you, Mr President, referred to: we have often condemned the great imbalance in the strategy agreed in Tampere, between the repressive aspects of the fight against illegal immigration and the forced repatriation policy and the positive aspects, such as the creation of legal, controlled immigration channels, the softening of the visa policy and integration measures for third countries based on the non-discrimination principle. We hope, Mr President, that the Council will heed the loud and clear message that Parliament sent out yesterday: no signing of the extradition treaty between the European Union and the United States without clarification of the situation of the European Union citizens in Guantanamo. We are referring to Union citizens not because the others do not concern or interest us, but because we consider that, by taking this approach, we can legitimately intervene on the entire issue of the existence of a part of the world where no laws exist.
Mr President, it is now clear that a new draft EU Treaty will be presented to our EU leaders in Thessaloniki. The Convention has carried out a great deal of work since it was first established 18 months ago, and we now await the results. For the most part, we share the fundamental reason why the Convention was first established. The Union is at an historic crossroads and from 1 May 2004 we will be a Community of 25 different Member States.
There are a number of challenges which the Union must face and which must include the following. How can a European Union undergoing enlargement organise itself to ensure continuing effectiveness? What should Europe's role be in an increasingly globalised world and how can the European Union be brought closer to its citizens?
The draft Treaty will form a basis for the final EU Treaty which will be put in place at the IGC in the near future. It is very important that EU governments and citizens are given time to reflect on the provisions of the draft Treaty. We are all seeking to ensure that we put in place a Treaty which can govern the operation of the Union over the next 50 years.
We know that recent Treaties, including the Amsterdam and Nice Treaties, have imperfections. However, these European Union Treaties guarantee that the Union can operate effectively for the time being. Before the terms of a final EU Treaty are agreed upon, we must ensure that cautious, careful and wide-ranging discussions take place with all interested parties from both the large and the small countries. The European Union is a union of states and peoples and the success of the Union as an economic and political entity is premised on the fact that both smaller and larger Member States are treated in many respects as equal partners within the Union.
I believe that each Member State should retain the right to nominate one member of the Commission or, at a minimum, ensure that there is an equality of representation on the Commission from both small and large states. I share the broad concerns that the present system of rotating presidencies may not be an effective model to operate in a Community of 25 Member States, but I strongly believe that more discussion is certainly going to have to take place on how the European Council is going to carry out its business in an enlarged Union.
I am satisfied that some sensitive issues of national concern will remain the preserve of individual Member States. It is clear that the issue of tax harmonisation is not high on the agenda of the work of the Convention. This is the proper approach as taxation matters are best left to be decided by the individual Member States' governments.
Mr President, the Laaken Summit asked the Convention to bring the EU closer to the people. With the Praesidium's draft constitution, Chairman Giscard d'Estaing will instead put a greater distance between the EU and the people. A French sun king is leading the Convention in contravention of all the democratic ground rules. We are unable to have proposals translated and debated. The EU rules on transparency do not apply to Chairman Giscard d'Estaing. He is not content with leading the meetings; he also tells us what to think and is apt to draw conclusions that are clearly opposed to the views of the majority. He does not permit any votes that might upset his so-called consensus method, the same consensus method that he now wants to introduce, in place of unanimity, as the European Council's form of decision-making.
The draft constitution is not progress but a large step backwards in history to the time before the introduction of democracy when the king asked for advice but took the decisions himself.
Chairman Giscard d'Estaing's draft constitution may be likened to a large removal firm. It would transfer power from the electorate and elected representatives in all the countries to officials, ministers and lobbyists and from the legislature to the executive and judiciary, with the EU Court of Justice becoming the supreme interpreter of the constitution. Power would also be transferred from smaller countries to larger ones and from medium-sized countries to the largest ones. It would be transferred from ordinary party members to transnational party bureaucracies and from living democracies to a stronger Commission, a stronger European Parliament and the strongest power federation of all: the prime ministers of the largest Member States who would be at the very centre of power in the form of a directorate revolving around a French-German axis. They would be given power because of their countries' size, not because we had elected them. None of them were elected for saying what their plans were for the EU. The prime ministers would, then, meet after each election to the European Parliament and divide the posts among themselves.
When Mr Blair could no longer be elected in Great Britain, he could become President of the EU, and Mr Fischer could become the EU Foreign Minister when his prospects in Germany dwindled. Mr Aznar could be made President of the Commission, or Vice-President with responsibility for justice and home affairs. Someone else could become the EU minister of finance and economic affairs, and a third person could become supreme commander of the armed forces. The constitution would create good jobs for outgoing prime ministers when they could no longer be elected. It would not be the electorate that would be given power over the institutions and their top people, as in federal states such as the US and Germany. In our case, 13 prime ministers could vote down 12 in the European Council, and the prime ministers of the three largest countries could vote down the 22 others in one go on the basis of what is termed their double majority, in which countries with 40% of the inhabitants are given the right of veto.
The electorate in countries large and small would lose all power over the laws. Our democracy would be reduced to something very local. We should no longer be able to reward or punish our elected representatives at the next election, for most laws would be adopted behind closed doors by a working party under the aegis of the Council of Ministers or by the Commission, which would be given increased independent legislative power.
Our national governments and parliaments would be like large, powerless local authorities in an EU writ large. Voters would be able to go to the polls in elections to the European Parliament, but it would not be possible in this way, either, to change the laws of the EU or replace the people running it. The European Parliament would obtain the right of codecision in quite a few areas, but it would not gain all the power lost by the national parliaments. The Commission would be given the sole and exclusive right to table many more proposals and to prevent others from being tabled. That power would be taken away from voters and elected representatives in all the countries. Officials and Council ministers would assume most of the power, for without their consent it would not be possible for any laws to be made. The power that, in all democratic countries, resides with the electorate would, in the case of the EU, be apportioned through an inscrutable power game involving prime ministers, meetings of the Council and of the Commission and a European Parliament potentially dominated by powerful supranational party bureaucrats.
As for the electorate, it has an extremely remote role to play in the draft constitution to be debated at the Thessaloniki Summit. Greece was the cradle of democracy, Mr President-in-Office of the Council. The Thessaloniki Summit ought not to become a burial chamber.
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, I personally feel that Mr Bonde's wonderful speech - although a friend asked me whether he was announcing the end of the world - is like a carefree drawing produced by an unhealthy imagination like that which created Goya's monsters. If we follow the Convention experts, the mixture of Community and intergovernmental, the distribution of legislative, executive and so on, we will find ourselves in a period of total decadence, where we do nothing but destroy any remnants of the classical which brought us to this point.
I hold up to you the Europe of Altiero Spinelli and Ernesto Rossi. Why? Because these Europeans conceived the European federation inside Fascist prisons. This is just one name: the prisons were Fascist, Communist, Nazi, Clerical, Counter-reformist, of all kinds. Their dream was to eliminate the monsters of nationalist degeneration, of minority groups which wanted to establish themselves on a legal basis to the detriment of others.
Mr President, I would just like to make one, very brief point: this debate is an affront to the parliament which has chosen to hold it. We should have discussed this on 18 June during the mini part-session. The President-in-Office of the Council could have given us hard facts then, and we would have known what they would actually have discussed at Thessaloniki. Today, they are simply telling us what is in the papers. Parliament is demeaning itself. We should have refused to hold a debate when it is not known what the proposed decisions will be, and I am very disappointed that none of the other Members have made this point. We would have met on 18 and 19 June, and the Council would have taken place in Thessaloniki on 20 and 21 June. Things sometimes happen better by chance than by Europe's political logic.
This time I greatly appreciated Mr Wurtz's speech, for the first time in 20 years, I think. When he said that 'we are facing an identity crisis', he was right. But what defining parameter does the identity crisis refer to? How do we define our identity? Either we place ourselves in the history of continental Europe, which over the past 100 years has unceasingly produced all kinds of monsters, including our institutional monstrosities, which bear no relation to the transparency of the rule of law and its functioning, or if not, you are already creating a new anti-liberal, anti-democratic, anti-humanist monster out of this Europe of counter-reform and of a thousand violent and murderous tendencies. It was not by accident that we, or rather you, found yourselves on Saddam's side in actual fact, as regards Iraq. Let us admit that Mr Solana still sees Mr Arafat, despite the fact that there is another possibility, that of Mr Abu Mazen, created by Mr Sharon and Mr Bush. As in the forties, you are the heirs of a Europe that the England of the past and America freed. We need to free ourselves of you, and we shall!
Mr President, I congratulate you, President-in-Office, on the progress on enlargement that has been made during the Greek Presidency. The special Athens Council in April was a landmark in the history of Europe, following the collapse of the Berlin Wall, and we look forward to the ten applicant states taking their rightful place in the new Europe. However, if we look at the priorities set by the Greek Presidency, two of them in particular have proved to be something of a disappointment.
First the Lisbon process. After three years, this agenda is stalled, indeed it is going backwards. It is disappointing that the presidency has been unable to persuade governments to get their act together on issues which are as fundamental as this to the prosperity of people across Europe. As a result, many EU countries will be facing a future of economic stagnation and deflation.
Secondly, the presidency wanted to see the new Europe as an international motor for peace and cooperation. Of course, the Iraq crisis was a difficult one; however, in my view the way in which during the Greek Presidency the 'gang of four' convened in April in Brussels to consider alternative defence structures to NATO merely reinforced anti-American sentiment in Europe.
Thessaloniki will mark the end of the European Convention when former president Giscard d'Estaing presents his conclusions, as we have heard during the course of this debate.
At Laeken Heads of State and Government said that within the Union, the European institutions must be brought closer to its citizens, but if we look at the draft articles in the Convention document, we find this ambition has not been achieved. Indeed in many ways it heads in precisely the opposite direction. The Convention is proposing a European Union which, in my view, is more centralised, more bureaucratic, in many ways less democratic and certainly more federalist than is currently the case.
I am well recognised in my country as a longstanding supporter of Britain's committed membership of the European Union, but the document that Heads of Government are likely to see in Thessaloniki is one that changes the nature of the relationship between Member States and the European Union. In summary: a Constitution, incorporation of the Charter of Fundamental Rights, legal status for the Union, a President, a Foreign Minister, the collapse of the second and third pillars, a common foreign security policy, the eventual framing of an EU defence policy, the requirement that both economic policies and taxation be harmonised and the establishment of a European public prosecutor.
The British Government has been calling all this in the UK just a tidying-up exercise and therefore not worth putting to the people in a referendum. In contrast the Danish Prime Minister has made it clear that he will be submitting the Constitution to a referendum, because the EU Constitution is so new and large a document that it would be right to hold a referendum on it. I can tell this House that 80% of the British public agree.
This is not just a case of the British Government dismissing the right of its own people to have a say on their future, it is rather that the Convention proposals fundamentally change the relationship between the Union and Member States and the way in which we are all governed.
For those who cherish the concept of a United States of Europe, the blueprint set out in this Convention is based on this fundamental fact, and this has been honestly and sincerely articulated by President Prodi and many speakers in this debate today. When the Inter-Governmental Conference begins its work later this year, my party is determined to see that the accession states not only have a right to contribute to the discussion, but have a vote in the Council on the crucial decisions that it will take. The outcome of the IGC will impact on the people of Warsaw, Prague and Budapest, just as much as London, Paris and Berlin, and it is outrageous that they should in any way be excluded from having a proper and democratic role in the outcome.
Finally I say this; we have long been the most ardent supporters of enlargement and the right of accession states to take their place at the European top table, but our Europe is one where diversity is celebrated, not one where countries are forced into an institutional straitjacket. We want a Europe that is democratic and prosperous and works with the United States to defend our freedoms and confront common threats. The Convention takes us down a different road to a Europe where the nation state is no longer the foundation upon which the Union rests.
Mr President, I too want to focus solely on the contribution that the Thessaloniki Council can make to a positive outcome of the Convention and hence to useful preparation for the Intergovernmental Conference.
At the moment, it is not easy to foresee at what stage the Convention will have reached on the eve of Thessaloniki, what text the Chairman, Valéry Giscard d'Estaing, will submit to the Council or what level of consensus will have been reached in the Convention. I do not think that everything will be clarified and settled before Thessaloniki and, in any case, it is down to the Council to provide further stimulus towards fully attaining the objectives set by the Laeken Declaration of December 2001, the main points of which have already been listed by President Prodi.
For my part, I would like to recall the content and tone of that declaration, especially in relation to the duties that the European Union must perform and the challenges that it must meet. It would be worrying if the conclusions, firstly of the Convention and then of the Intergovernmental Conference, did not live up to those expectations. I feel that I need to sound the alarm here: were the questions raised by the Laeken Declaration on the European Union's global role or on greater coordination of economic policies and so on, merely rhetorical questions? Beware! If we failed to meet the expectations that these questions raised among European citizens and world opinion, we would bear a heavy responsibility. The risk exists now, and it can be inferred from the text adopted thus far by the Praesidium of the Convention, yielding to the growing pressure from certain heads of government of the larger countries, particularly with regard to the Chapter on the Institutions, the Council's decision-making procedures and also the future procedures for reviewing the Treaty. In various regards, it would perhaps be instructive to reread the Treaty for which Altiero Spinelli was rapporteur, which was adopted by Parliament in February 1984.
President Prodi has already said a great deal in very clear terms regarding the serious contradictions and the shortcomings of the text adopted so far by the Praesidium on institutional matters. I would just like to reassert the positions expressed by Parliament, which as an institution has not kept quiet, has not relied solely on its 16 representatives at the Convention - unfortunately only 16 out of 105 - but, through the Committee on Constitutional Affairs, it has made many contributions and sparked major debates during which - I want to stress this above all - a clear position was taken against the idea of a full time President of the European Council. In order to strengthen the authority of the European Council as a college, we have put forward other proposals, without excessively customising them and not just concentrating on having a President-in-Office for two and a half or five years. Mr Poettering pointed out that we must delete the idea of incompatibility envisaged between holding the mandate of President of the European Council and holding other European mandates. It is essential to remove the idea of incompatibility with holding a national mandate too, because if we establish a full time President of the European Council - albeit calling the post 'chairman' or trying to draw up a restrictive job description - all the elements of duplication, or dualism in the leadership of the Union, which have been condemned for being extremely confusing with regard to executive functions, will inevitably come about.
Lastly, as Mrs Frassoni and Mr Bonde have already said, it must be stressed that Laeken did indeed appoint a Chairman and a Vice-Chairman, but it granted a collective mandate to the Convention as a whole. I believe that the Thessaloniki Council must issue a warning in this respect, so that we do not take a path where the personal opinions of the Chairman of the Convention or the compromise opinions of the Praesidium override majority opinions, supported by a broader consensus in the Convention plenary.
Mr President, I wished to begin my speech by congratulating the Greek Presidency on the work it has done in very complicated and difficult circumstances.
I am glad that during this Presidency the Parliamentary Conference on the Stability and Association Pact in relation to the countries of South-Eastern Europe has been able to take place since it has allowed us to improve our neighbourly relations with the Balkan countries. Winston Churchill said that the Balkans had a very great and very full history which hardly fitted within its territory.
I believe that the European Union must manage and improve this relationship, and promote cross-border cooperation between the Balkan countries, as a method for preparing them for their future integration into the European Union.
This cross-border cooperation is based on knowledge, understanding and trust in one's neighbours and eventually on cooperation with them. To be able to work on the creation of a free trade area between states, firstly by means of unilateral agreements, progressing towards the disappearance of visas between states and eventually also the disappearance of visas with the European Union.
These countries must be integrated into the common foreign and security policy and they must be able to participate in programmes such as Socrates or Leonardo, in order to bring their integration into the European Union closer.
The Balkans is a complex region. At the Thessaloniki Summit the European Convention will also be presented. I believe the Convention has not dealt with the complexity of certain European Union Member States, which are not nation states but rather multinational states. We must establish mechanisms to allow these nations without a state, as in the case of Catalonia or the Basque country, to be represented in the bodies of the European Union.
In this regard, I believe that Mr Napoletano's report has been very positive, but certain points, such as the right to bring cases before the High Court of Justice, do not appear in the draft Convention. I believe this is necessary so that the citizens in question can feel directly represented within this European Union, which must be a Europe of the citizens, but also a Europe of the peoples it contains.
Mr President, if I could make a wish in this debate it would be for Mr Simitis to stay in the Presidency for another six months, to stay for the second half of 2003 as well. I would make the same wish if Mr Karamanlis, the leader of the opposition, happened to be president-in-office, in the face of the concern which I truly feel at the advent, not of the Italian Presidency in general - I have a great deal of respect for the Italian people - but of Mr Berlusconi. I think that this is not the time to transfer American kitsch to the European Union and for us to become even more farcical than we were on the issue of Iraq.
I want to say that the Greek Presidency, in my opinion, has been methodical and has made serious preparations. I wish to congratulate Mr Yiannitsis on the way in which the Presidency has behaved in cooperating with the European Parliament; I think, however, that, despite this, there are serious political problems, especially on the major issue which has arisen, the issue of relations with the United States and the war in Iraq.
The Greek Presidency followed a 'foot in two camps' policy and I think that the Presidency is closing with Europe in confusion. Which precise stance are we following? The stance expressed by Mr Blair, the stance expressed by Mr Schroeder, the stance expressed by Mr Aznar or the stance expressed by Mr Chirac? It is a huge problem and I think that it is a new given which will not allow us to start building on sand, because I hear everything being said about what we are going to build as regards our foreign policy, Ministers for Foreign Affairs etc. and I wonder on what ground, on what policy, we are going to build them.
Before I finish, I shall just say that I believe that the Greek Presidency, because there was the Iraqi dossier, the most important and difficult dossier dealt with, should demand explanations, just as explanations are being demanded in the United States and in the United Kingdom about the weapons of mass destruction, which was the basis for the invasion of Iraq and was supported by eminent members of the European Council, such as Mr Blair, Mr Aznar and others.
Mr President, Presidents of the Commission and of the Council, I wish, first of all, to offer my congratulations to the Greek Presidency for the intelligent and useful work it has undertaken. We have once again seen proof that the presidencies of the European Union's small- and medium-sized States are better and more pro-European than those of the larger countries. I wish to congratulate the Greek Presidency in particular on the way it acted during the crisis triggered by the war in Iraq, launched by the United States and the United Kingdom and supported by the government of the Spanish State. The presidency did its best to achieve peace and to combat the idea that transatlantic relations must involve the subordination, and even the humiliation, of Europe by the United States, a prospect that is all the more dismal because that country is currently governed by the militaristic far right.
Accordingly, we hope that the Convention presents the European Council with a draft Constitution that continues constructing a Union that is respected on the world stage as a body working for peace and solidarity, unlike the militarism that currently prevails. I hope that the Constitution will give this Parliament all the democratic powers that it needs, including codecision and a role in electing the president of the Commission. We are, therefore, in agreement with President Prodi's ideas on the Council presidency. In any event, we must be able to have confidence in the future of the Union. Only recently, following the failure that was Nice, just one small group in this Parliament was calling for the Union to have a Constitution. As a European and as a political representative of a nation-state such as Galicia, of course I want the Constitution to respect the national and cultural diversity that constitutes the fabric of Europe. This is what we are calling for because Jacobin tendencies clearly still exist on our Continent. We must ask ourselves why Slovakia, Luxembourg, Estonia and Malta are recognised as European nations, but Galicia, Scotland and Catalonia are not.
I shall make one final observation: I hope that the Union's institutions are courageous enough to end the criminal chaos that dominates international maritime traffic and which leads to disasters such as that involving the Prestige. We must prevent the appalling deaths, such as those that occurred the day before yesterday just off the Spanish coast, of illegal immigrants seeking work in Europe. We must ensure that joint policies such as the CAP and the CFP or cohesion policy are fair and non-discriminatory. We hope that this will happen, so that everyone can benefit.
Thank you, President-in-Office of the Council, for attending today and for the information you have given us.
The forthcoming Thessaloniki Summit is of considerable importance for the future of the Union, both in the medium and the long term. It is important to lay the foundations so that Europe, or rather the Union, soon to complete an enlargement process which is unprecedented in its history and in the history of the world, can increasingly combine economic power with political dignity. It is to do justice to the latter that I would like to talk about the policies neglected by that same Union, something which is even more serious as it grows in importance. Health, for example, is one such policy. With reference to Article 152 of the Treaty of Amsterdam, I acknowledge national autonomy for health issues, but a Europe which is heading for enlargement to include 25 countries cannot underestimate the impact which the social and healthcare problems of these countries will have on the political and social economy of the Europe of the future.
This is why the UEN Group recently met in Turin and discussed precisely these enlargement-related social and healthcare issues, producing a document that has already been submitted to the President of the Commission, Mr Prodi. The results of this work were not reassuring, so much so that our hope is that, during the six-month Italian Presidency, public health will be included among the Union's priorities as soon as possible. The globalisation process could see ill people and diseases knocking loudly on Europe's doors, finding us lacking, as has already happened with regard to SARS infection: a situation which tested our health coordination and cooperation abilities, a matter which the forthcoming Italian Presidency must address if it truly wishes to prevent emergencies and tackle the health service divide that the individual nations are experiencing and which will induce people to travel en masse to countries with health service facilities and centres of excellence, which, in turn, might be in danger of paralysis. I hope that the Union will decide to give consideration to this and that the next Presidency of the Union will put forward proposals in this respect.
Mr President, the Chairman of the Convention is due to present his conclusions at the European Council in Thessaloniki on 20 and 21 June next, but he will undoubtedly request an extension for his work. I believe this proposal should be given careful consideration. It is vital that the governments should not allow themselves to be caught between a delayed closure date for the Convention and a fixed deadline for the end of the IGC. The Convention is certainly an interesting forum for debate, but, nevertheless, only democratically accountable governments should have the final say at the Intergovernmental Conference and they must not allow their hands to be tied in advance.
In this regard, we do not at all agree with the Commission's request, made earlier, for the Convention to provide the Council with a single text with no alternative. That amounts to saying that the Council would have no freedom of choice, that democratic power would be transferred from the governments to a Convention without democratic legitimacy. We do not want that kind of Europe. We want precisely the opposite: to re-establish the roots of Europe in its nations.
Of course, the work of the Convention - drawing up a complete European constitution - is vast, but it was the Convention that wanted it that way. The mandate given by the Nice Council did not involve drawing up a constitution and the Laeken Council only made this a possibility in the long term, in other words, not an immediate concern. We agree with these Councils. Europe is not suited to adopting the constitution of a super-State and that is why the Convention is currently encountering so many difficulties.
The result of this is that we will end up with a lengthy, unmanageable minefield of a document which will need to be refocused on what is in fact Europe's current priority, which has been pushed to one side since the beginning of the Convention: that control of it by national democracies be improved.
To do so, we might need to go back to the original Community method, which is now long forgotten, based on two pillars: fostering cooperation, in particular with the Commission, and respect for national sovereignty, in particular with the Council. The main flaw in European integration today is the lack of emphasis on this second pillar. That is what we now need to strengthen if we want to recreate the link with the people and with national democracies.
In this regard, the Convention is constantly moving backwards. Control of subsidiarity by the national parliaments has lost all meaning. The Congress of Peoples is no more. The stable presidency of the Council is strongly contested by the Commission. We must stop this constant, disastrous evasion of national democracies by returning power to the Council and granting national parliaments the right of veto.
Mr President, Mr President-in-Office of the Council, you touched on the subject of immigration and we would like to know what progress has been made on the subject of illegal immigration, readmission and asylum. Similarly, what has happened to the recommendation for a European border guard. This issue has stagnated and so far there is no agreement between the Member States. I would even say that guarding external borders would be an important step for the common foreign policy, the security and defence policy, because it is not possible for us to want to adopt a common foreign security and defence policy unless we have adopted common external borders; we have the opportunity to make a start on illegal immigration by guarding these borders.
Similarly, I would say, as far as economic solidarity and an equal division of the burden in the immigration sector is concerned, which was also an important priority of your programme, that we have no indication that it is moving in the right direction. I must say to you that the Treaty expressly provides for measures to be taken to seek a fair distribution of the burden between the Member States, as far as receiving and dealing with the consequences of receiving refugees and displaced persons is concerned.
Another point which I would like to emphasise is that the question of public health was given an opportunity with the SARS epidemic. There is unanimity here in Parliament that the Commission should promote the Centre for Disease Prevention and Control, so that the European Union can respond in a coordinated manner to health threats and to terrorist threats. Of course, I did not see any progress in the Council of Ministers of 2 June, but we shall come back to this when we have another disease or another situation such as the mad cow crisis, and I cannot see the reason why the opportunity should not be taken to promote this centre.
That brings me to a perhaps more important issue which the Thessaloniki Summit will address, the text to come out of the Constitutional Convention. I would say, as you too rightly said and others have pointed out, that this text contains very good points, excellent points, such as the incorporation of the Charter, increased powers for the European Parliament and codecision. It also makes provision in foreign policy for a Minister for Foreign Affairs.
I would highlight three points, however: the first is that the preamble is of course satisfactory, because it makes note of our heritage from the Greek and Roman civilisation, but I find it incomprehensible that it makes no note of our Christian heritage. There are thousands of paintings in museums all over the world which are the product of inspiration and cultural products of Europe. There are musical oratorios, there is an abundance of works of art, a cultural treasure which clearly reflects the Christian heritage. We are talking about history, we are not talking about the future. No one knows what will happen in the future. But our heritage is from the Greek, Roman and Christian civilisation. The second point, on which we totally disagree, is the fact that there may be a Member State which is not represented by a Commissioner. We believe that all the Member States should have a Commissioner. It is not right that a Member State should be missing from the body of Commissioners and from the table around which, essentially, Community developments take place. It is unthinkable! It will upset the balance between the small and large states, a balance which is very important in my opinion. The third point, which is also unthinkable, is the saga about the presidency of the Council. This is a haze, it is incomprehensible. The current system is a thousand times better. Provision could be made for improving the current system. I prefer the current system, under which each country has the ambition to make its own contribution to European developments. We can see that your Presidency contributed and the Belgian presidency contributed and the Danish presidency contributed. So what is it that now makes us call for some person, who will be appointed goodness knows how and who, I foresee, will cause friction in the working of the institutions, because the balance between the institutions, between Council, Parliament and European Commission needs to be maintained. I fear greatly that the system of the presidency of the Council will upset it.
Mr President, in a few days we shall have the summit in Thessaloniki, a city - as everyone is talking about history and civilisation - which was the second biggest city in the Roman Empire, the second biggest city in the Byzantine Empire, and which has always been the reference point of the Balkans. Again for historical and cultural reasons, we should remember that it did not simply host the large Sephardic Jewish community, but that it hosted it because it was expelled by the Spanish inquisition. Just as the Balkans hosted hundreds of thousands of gypsies, again expelled by the Inquisition. So much for those who want to keep talking about the cultural burden of Europe.
Every Presidency is characterised by certain important elements. The Thessaloniki Presidency has two characteristics: first, it closes the cycle of the presidencies of the 15 and opens the cycle of the presidencies of the 25. Secondly, precisely for this reason, it is characterised by the results of the Convention on the Future of Europe which is under way. In this sense, therefore, it has two very important elements which it must promote, in order to open prospects for the future. The war in Iraq made us all, possibly to our slight surprise, discover a great many lacunae in connection with the development of Europe. It may also have had positive results, because it ultimately showed everyone, even if they do not say so now, that Europe cannot remain an economic giant but a political dwarf. The President of the Commission is absolutely right.
That brings us to the Thessaloniki Summit. However, I should like to add two things, despite the fact that my speech appears to be going off at a tangent, to the second leg in Thessaloniki, the stability pact. The stability pact concerns the crisis in the western Balkans, in former Yugoslavia. It is an issue on which the efficiency and essence of European policy is being judged. In this sense, it is a telling issue and we cannot deal with it as a secondary issue, because, whether we like it or not, we consider the future of Europe and the Convention to be a primary issue.
To come back to the subject of the future of Europe, it is obvious that the peoples are demanding democracy, efficiency and transparency. Democracy means parliamentary control. Efficiency means the ability to control what you are applying and transparency means that every citizen can see where his money is going and if the political objectives are being served. In this sense, the Community method and its variations must be reinforced. I believe that the Greek Presidency, by combining the dialectic of Socrates and Plato, which a number of speakers referred to, with the highly efficient Aristotle, will provide positive prospects and that a six month presidency of exemplary and exceptional efficiency by a country of medium size but with most able political cadres will be ratified.
Mr President, I want to talk about two matters on the summit agenda. The first is migration and asylum, the second is the Balkans.
I am glad to say that yesterday the Commission gave a cool response to the British proposals to set up refugee detention centres in places like the Balkans because the difficulties of that would be considerable. I agree that there is a need to combat smuggling and trafficking through the orderly and managed arrival of refugees. Ideas like allowing asylum applications to be lodged in the home region, and then to have protected entry or resettlement schemes, are useful to pursue, but these must be complementary to the individual right to seek asylum, not replace it. We must not deny asylum seekers access to European Union territory.
The Commission sensibly suggested looking at ways of allowing legal routes for migration. I warmly congratulate the Greek Presidency on its conference on managed migration in Athens last month, because the statistics are stunning: Europe is set to lose 15% of its population by 2050. The US population is going to increase by 40%. Our economies want migrants. The problem is that our societies do not and politicians have to lead an honest and brave debate on all the ramifications of immigration. We must at least agree - and I want the summit to do this - on an integration strategy, including better rights for long-term legal migrants.
We must also remove asylum and immigration from the clutches of interior and public order ministers, because those ministers are preoccupied with internal security and repression. They do not have the proper mindset for discussing legal immigration.
We have got ourselves into a mess and every repressive measure risks making matters worse. In fact hard borders may have increased the number of illegal immigrants and made them permanent because of the difficulty of going backwards and forwards. So to get order and control back into our asylum and immigration systems, we need three sound policies, not quick fixes and gimmicks: firstly, genuine sharing of responsibility, not shifting responsibility, but sharing both within the European Union and through partnership with countries of origin and local reception countries with substantial financial investment there; secondly, frontloading through investment in better-quality and therefore faster asylum decisions, as the Commission suggests; and lastly, access to legal immigration channels.
I do not know the quid pro quo envisaged by the British Government to tempt the Balkan countries into having these refugee camps, but I would like to suggest one topic that requires active and early consideration with the Balkan countries and that is a review of visa policies. As the presidents of the SAP countries said at their summit on Monday, the process of integration could be assisted greatly by offering a genuine hope to their citizens that soon they will be able to travel freely in the whole of Europe. I hope we will look at that soon.
To conclude, I want to talk about the International Criminal Court. Romania, and now Albania, have signed US immunity agreements and Bosnia is under pressure. If we are to have a fruitful stabilisation and association process, how come the European Union and associated countries cannot work together to stop the US getting these agreements? Can you assure us there is no intention for European Union states to sign bilateral immunity agreements and that you will not let this process undermine efforts to persuade the Balkan countries to cooperate with the International Criminal Tribunal in The Hague? I am sorry to say that other European Union countries have left the UK and the Netherlands holding the line on not ratifying the association agreements until Croatia cooperates. There has been no solidarity among European Union countries and that is disgraceful.
Mr President, the Greek Presidency has indeed dealt with some serious issues.
On 17 February, it was declared that the problem with Iraq was its disarmament, and this provoked Mr Bush's congratulations. The disagreement with the USA was not over whether violence should be used, but when. Besides, Greece and other Member States did not articulate a single word of criticism of the Anglo-American invasion; on the contrary, they helped it in any way they could. The declaration by the Presidency on 16 April legitimises the attack after the event, acknowledges the sovereignty of the attackers in Iraq and gives the UN the role of mediator in the distribution of the booty. So what if no weapons of mass destruction were found. So what if American officials are saying there were none. If the facts prove you wrong, too bad for the facts.
Another of your great achievements was that the European Union swallowed up nine-and-a-half new countries. I say nine-and-a-half because Cyprus is joining as a divided country, but that is an insignificant detail, which we should not allow to overshadow the glory of Great Europe. Seriously, what is the European Union doing to oust the Turkish occupying army from Cyprus?
As for your policy in the Balkans, what do you have to say about the subsidised relocation of companies such as SISER-PALCO, which leave thousands of unemployed in Greece and elsewhere?
Nor has it gone unnoticed that your policy has forced hundreds of thousands of angry workers on to the streets, today in France, the other day in Austria, before then in Greece, in almost every country of the European Union. This is their response to the attack on all the rights the working classes have acquired over the last 100 years.
It would be an oversight on my part not to refer to the farce of the Convention, with the careful election of its members so as to drown any voice of opposition to the European Union, which the President of the Convention is openly leading by the hand. The rape of democracy has created a freak which is redistributing power to the powerful and laying the foundations for the militarisation of the Union.
The MEPs of the Communist Party of Greece condemn, together with the thousands of protestors who will descend on Thessaloniki in two weeks' time, the policies of the European Union, which are becoming more and more dangerous for the security and standard of living of the peoples and which the Greek Presidency has served in the best possible way. However much of a fiesta they become, however many repressive measures are taken to protect the leaders from the love of the crowd, however far from the city the summit is held, the thunderous voice of protest will not be muzzled, the resistance of the gathering anti-imperialist, anti-monopolistic forces will not be repressed.
Mr Yiannitsis, you have been the recipient of many compliments this morning and I should like to agree in one specific regard: I compliment you on the way in which, in the midst of all the right and proper attention to the Convention for example and transatlantic relations, the Greek Presidency has succeeded in preventing the Western Balkans from sinking into oblivion. That would be quite wrong and extremely foolish. Your starting point is, I think, correct. The question is not if the countries of the Western Balkans will ever join the European Union, but when. Before they can join however there is much that needs to be put right. This conclusion is in itself nothing new.
In 1999, after the Kosovo war, the European Union set up the so-called stabilisation and association process, based on an analysis of the problems in the 1990s: ethnic violence, extreme nationalism and the need to develop democratic structures. This approach has - as we have said here many times - been a success. Think of European Union action in Macedonia. But we have reached a point where the European Union's policy cannot simply be based on an analysis of the 1990s; it must also be based on an analysis of the current and the future problems of the countries in the Western Balkans. These problems are increasingly resembling a problem the present Member States are also having to face, namely socio-economic stagnation. In my opinion this means that we must retain the good points in our current policy in respect of the Balkans.
The return of refugees, still exceptionally important, the tackling of organised crime - think of the murder of Djindjic, unfortunately still very topical, active cooperation with the International Criminal Court in The Hague, these are all elements that we must retain. Other elements must be added to them however. As I see it, these are elements from the pre-accession strategy as the Union has known it to date, such as the strengthening of the unilateral trade benefits for the countries of the Western Balkans, the opening of a number of European programmes which has often been mentioned such as the education programmes Leonardo and Socrates and the introduction not only of the logic, but also of the methodology of the cohesion funds as we currently know them. This too is possible in the Western Balkans, as is the step-by-step introduction of the change in visa policy, which Baroness Ludford has previously mentioned. The Greek Presidency has rightly begun with an exchange of students, which is a good start, but it is not enough.
What we need is not a repeat of the way in which we have so far drawn the countries of Central and Eastern Europe into the European Union. We now need a tailor-made strategy with elements of our old policy and elements of the new policy that must be added to it. This - and I say this direct to the Council - this needs money. My appeal to the Greek Presidency therefore is to ensure that the new policy, which I warmly support, is feasible in financial terms as well. The trick will be in not creating any new illusions, but bringing the Balkans closer to the European Union. If we fail to do so, we shall regret it dearly later on.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I welcome the Greek Presidency's statements about the Balkans, and unlike Mr Alavanos I am also pleased that in the second half of this year the Italians will have an opportunity to pursue this excellent policy further. There are in fact two neighbouring countries that have a vital interest in seeing stability in the Western Balkans, that is to say in south-eastern Europe. It is a fact that these countries - Croatia, Macedonia, Bosnia and Herzegovina, Serbia, Montenegro and Albania - are at very different stages in their development. They will ultimately have an opportunity, as already promised in Zagreb and as will once again be confirmed in Thessaloniki, to become members of the European Union depending on their own individual progress.
The road they have to travel will be a difficult one, as the 10 accession countries have discovered. It will place great demands on their citizens. We recognise the different rates of progress that exist, which are chiefly due to the fact that these countries have all had different opportunities to develop. Until just two years ago, Serbia and Montenegro still had Milosevic. We therefore need to take into consideration those opportunities of which they were unable to take advantage.
Many of these problems are, however, common to all these countries, such as the fight against corruption and organised crime, and above all the fight against traffic in human beings. In many of these countries the judicial system is still very poor and deficient. Another cause for regret is that cooperation at regional level is not as good as it is always made out to be. If an appeal is being made to us to grant these countries visa freedom, then, in my opinion, they should first come to an agreement between themselves to allow their own citizens to travel freely. It is not that simple to get from Serbia to Croatia.
That is why I believe that these countries should first put their own house in order before they start making further demands on us. I also believe that bilateral free trade areas are a good thing. However, they can only be truly effective if they are extended to create a multilateral free trade area.
I would like to mention three points contained in our motion for a resolution. It is reasonable for the Stability Pact to be closely linked with the stabilisation and association process. It is important that the CARDS programme, for which ever less funding is available, should be given more money. The money is available; we do not need to create new funding. The pre-accession aid has not been fully used, and I regret that the Commissioner mentioned a figure of EUR 200 million. You probably do not want to exceed that figure, but I believe that we need more, because economic development is a prerequisite for our co-existence, for the development of this Community and for the ultimate solution of the problems of refugees.
I would like to touch upon one final issue, and that is the question of young people in these countries. Without their youth, these countries will have no chance of developing favourably. If they are not given a signal now that Europe will not become a reality just for their grandchildren, but now, for them, there will be problems. They are all trying to leave these countries and to emigrate to other countries, such as New Zealand, the United States and Canada. We must open up our Socrates and Leonardo programmes to them. As the rapporteur for the Socrates programme, I know what a difficult business that is. I appeal to the Greek Presidency to play an active role here in ensuring that we really give the young people of these countries a signal that they can take part in our educational programmes. If I rightly understood the communiqué issued by the presidents of these countries on Monday, it contains many good things - many promises and many valuable insights. I only hope that something will be done in Thessaloniki to give these countries a real incentive to translate those promises into action.
(Applause)
Mr President, ladies and gentlemen, I am the third or fourth Member queuing up to speak about the Balkans. It is true to say that the Balkans are at present not in the public eye, that they are not hitting the headlines. Thank goodness, you might say, because it is usually only bad news there that makes the front pages. Nevertheless, there are far-reaching problems. Growth in the Balkans is too weak for them to catch up. They have high unemployment, low inward investment, and there are still open wounds from the armed conflicts that marked the end of the former Yugoslavia. The process of refugee return remains to be completed and the process of nation building is still incomplete and uncertain - we only have to think of Serbia, Montenegro, Kosovo, Macedonia or Bosnia and Herzegovina. Added to that, the area is characterised by international crime that is also spilling over into Western Europe.
It is therefore the job of the Presidency and of the Thessaloniki Summit, the 'Zagreb II Summit', to make a clear offer to these countries, but also to spell out the conditions very clearly. We already have the Copenhagen Criteria, and there is no reason to bend the rules they stipulate. But we also need to help these countries carry out their economic reforms. It has already been mentioned that the CARDS programme alone is not enough.
We need to move towards pre-accession instruments and pre-accession aid, just as we did with the other enlargement countries, and secondly -as has also already been mentioned by others in the 'Balkans brigade' - we need to build up the rule of law. There can be no avoiding that. This means that the refugee problem must be solved, and that respect for minorities must be clear in people's hearts and minds and not just laid down in the law. There needs to be consistent prosecution of all crimes, and in particular, it should go without saying, of crimes against humanity. And there must be cooperation with The Hague. Like my fellow Members, I regret the fact that the United States is giving ambiguous signals: on the one hand strong pressure for cooperation with The Hague and on the other hand equally strong pressure to sign Article 98 agreements in connection with the International Criminal Court. That is untenable for us, and I believe and hope that the European Union - both the Council and the Commission - will make it clear to these countries that such agreements run counter not only to the spirit of the Common Foreign and Security Policy but also to the acquis communautaire that we have created in that area.
That is why I am hoping for three things from the Thessaloniki Summit. The first is to give these countries clear membership prospects, which is essential; the second is to extend the support instruments not only quantitatively but also qualitatively, as part of preparations for an accession strategy; and the third point is strict monitoring. I agree with those fellow Members who have said that this is not about being particularly benevolent. We need to be able to tell those countries exactly where there are still problems, but we also need to be able to tell them where progress has been made. I hope - and this, Mr Prodi, is a job for the Commission - that Europe will react swiftly to the application by Croatia, the first of these countries to apply for membership. In principle, we should be giving a positive reply, at least I hope that things are moving in that direction. But there are also still certain things that Croatia needs to address, of course.
I therefore believe not only that the Thessaloniki Summit should be described as 'Zagreb II', it should also be a kind of pre-Copenhagen, that is to say a Copenhagen I, in that it gives clear signals. Something can also be done as regards visa policy; it can simply be made more flexible, without having to lift visa requirements at this stage. Mr President-in-Office, I hope you will take on board that although we in this House are watching these countries with an extremely strict and critical eye, we also share the belief that we should give them reasonable European prospects. If you do that in Thessaloniki, then you will be able to chalk up a great success.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, in our debate, I have one minute on behalf of my delegation to accomplish three things. First of all, to congratulate the Greek Presidency, which, in a troubled and difficult period for Europe, has achieved a great deal, showing once again that there is no correlation between the size of a country and the quality of its European presidency. Secondly, to note that the management of the serious European and world events in the past six months has shown the limits of an economic Europe that is too liberal in its foundations and not sufficiently democratic in its functioning. Lastly, in particular, to call once again for political debate towards another Europe, a social, people's Europe, nourished by its diversity, rather than a Europe that seeks to banish this diversity.
We need a Europe that concentrates its actions on the real problems of its citizens, primarily including employment and unemployment, public services and a social Europe, the means to internal security and external security, and an easier daily life for European citizens, in all aspects. All in all, as Mr Wurtz has shown, but also as Mr Barón Crespo and many representatives of smaller groups have called for, we need a European citizens' Europe.
Mr President, I wish to begin by saying to the Greek Presidency 'Efcharisto poli'.
The President-in-Office and President Prodi have described the workings of the Convention - this is not the Convention I have been attending. The minister referred to 'consensus', but not to 'majority'. We have found a 'consensus' on one issue where there were five speeches in favour of a project and 49 against, but President Giscard d'Estaing felt that was a consensus in favour! He also said that the IGC will 'take into account'. What does that mean? For me that confirms that the Praesidium has actually been working as a kind of pre-IGC. President Prodi said that the deliberations were taken in the full light of day - but not the meetings of the Praesidium, nor the private meetings between Giscard d'Estaing and some Heads of Government, nor the leaks to Le Monde, putting very extreme positions from which Giscard d'Estaing could then be seen to negotiate to merely difficult or mildly impossible positions.
I fear we have missed an opportunity. We were told that all subjects were open to start with, but the subject of reform of the acquis has been closed. There is no mechanism for reviewing current legislation and the regulatory regime - that has been refused. There is to be no rewriting of Nice - that has been refused. This is not something that you can say is open.
We have made progress, but in which direction? I fear we have made progress in the direction of the Council of Ministers and in the direction of national governments, not in the direction of this House and the people we represent. This is not a happy business, for I fear that we may have betrayed not only the European institutions but also the new Member States and, worst of all, our fellow citizens of Europe.
Mr President, Mr Prodi, Mr President-in-Office of the Council, one very important point for the European Council in Thessaloniki: bring Europe out of the closed back rooms of governments and give it back to its citizens. Mr Giscard d'Estaing will soon be presenting the European Convention proposal for a European Constitution. The Convention has achieved much over the past 15 months: agreement has been reached on a single European Constitution and ambitious proposals have been tabled in the area of simplification and the guaranteeing of fundamental rights.
With the finishing line in sight, however, intense discussions have now broken out about the details of the institutional framework. Yes or no to a permanent President of the Council, yes or no to a European Commissioner for each Member State, yes or no to a Congress of Peoples.
These institutional questions are all very important, but in my view must really only come into play when we have reached agreement on the content of European policy areas. Europe must become important for its citizens. It must also ask these citizens for an effective policy in the area of foreign affairs, a policy in respect of social issues such as pensions, employment an economic policy, a security policy, a policy in the important area of asylum and migration and, let us not forget, an environmentally friendly and fair agriculture policy. In all these areas we must move away from paralysing vetoes and towards truly effective decision-making.
Europe, that means making a policy for European citizens so that we can create an area of security, solidarity and prosperity for all. Europe is about content and not about window dressing. Institutional questions are very important, but first we must give Europe back to its citizens. Only when we are sure that where European policy is needed it can also be effectively structured can we start the debate about the architecture. It has to be simpler, more understandable, more effective and closer to the citizen - more democratic in other words. That means a President of the Commission elected by the European Parliament and a troika presidency of the European Council that guarantees both continuity and the involvement of individual countries.
I call on both the European Convention and those government leaders who will shortly be attending the IGC to persevere and to opt for an effective and democratic, that is communal, Europe. It is precisely in areas such as migration and asylum policy that we have seen the lack of results when policy is made by way of intergovernmental back rooms.
So, Mr President, make the policy communal, excluding the right of initiative for the European Commission and with decisions taken by both the Council, by qualified majority, and by Parliament. Start by ensuring in particular that the content is in order and then provide for an adequate democratic structure through a debate about the institutions. Only in this way can a credible Europe be created for its citizens.
Give Europe back to its citizens by allowing them to express an opinion on the European constitution through a referendum. That will force the political parties and the public at large into an active and political debate about Europe. I call on my Dutch colleagues in the CDA and the VVD to support this idea and to distance themselves from Dutch back room politics. The European citizen deserves better, Mr President.
Mr President, Mr President-in-Office, Mr President of the Commission, the European Council in Thessaloniki has a very demanding agenda. The future of the European Union is at stake - nothing more and nothing less. That is why the Convention has had to present a draft constitutional treaty for the European Union under enormous time pressure, a constitution that will prevent the European Union from becoming an impotent giant when it admits 10 new Member States.
This enlargement presents the European Union with an enormous historical opportunity, an opportunity that we must seize. However, we can only take full advantage of this opportunity if we try to take into account the principles of equal rights for all Member States, the balance between the institutions and the ability of the European Parliament to play a full part in the legislative process. There should not be any attempt to make the European Union artificially smaller, to create a core EU of the original six members with the remaining members outside this inner circle. A multi-speed Europe in which the influence of Member States varies would weaken the cohesion of the European Union. The criteria for the future treaty of the European Union should not be large or small nor old or new. This applies in particular to those accession countries where referendums are still to be held and where there is a very definite scepticism about a European superstructure.
Austria has therefore worked successfully for the interests of the smaller Member States - not that these countries needed us to act as their advocate. However, in politics conformity of interests is a valuable means of achieving legitimate demands. The hallmark of an EU constitutional treaty should therefore be that it does not unilaterally strengthen the intergovernmental approach at the cost of Community institutions like the Commission and Parliament, that it should not paralyse the EU by creating artificial functions that do not necessarily bring the EU any closer to its citizens and only eat up taxpayers' money, and that it should strengthen the EU's ability to act, both externally and internally. I therefore welcome the de facto agreement on the European Foreign Minister. Although the dual presidency concept has not been totally abandoned, we need to seek models which prevent paralysis of the EU and which at the same time grant every country a Commissioner's post and which strengthen the President of the Commission and provide for that President to be chosen by Parliament.
At least as important as the draft constitution is the fight against illegal immigration, which is very closely linked with the creation of an area of freedom, security and justice. With 500 000 illegal immigrants entering the EU every year, we need to find ways of tackling this real problem, in other words we need to create means of offering support to refugees on the ground and to provide for rapid decision making in the asylum process. Asylum policy must be based on the Geneva Convention and on common minimum standards.
Mr President, if I have understood President Prodi correctly, Europe, by remaining a political dwarf, will eventually lose its status as an economic giant. I personally do not dream of Europe as a great power in world affairs, becoming policeman and teacher to the rest of the world. I dream of a world governed by international law, based on cooperation between all States, large and small.
Europe is currently experiencing a few problems. Nonetheless, thanks to Community cooperation, our Europe is certainly the fairest, most egalitarian society in the world. Our ambition should be to eliminate the last inequalities in Europe, enabling every individual to work and live decently. To do so, we need to share: share within the Union, share with the new Member States, share with developing countries.
Politically, our Union must be able to speak with one voice. This means that the most original institution of the Union, the Commission, must represent all the Member States. The Commission must remain the driving force, with which each citizen must be able to identify. This politically more united Europe, however, is not a goal in itself. The aim of political action is to satisfy the economic, social, environmental and cultural needs of our citizens.
The Convention has devoted far too much attention to the institutional architecture, which will serve no purpose if we do not provide ourselves with the political means to achieve sustainable development and economic growth in order to ensure full employment. Currently, the European Central Bank's interpretation of Article 105(1) of the Treaty is too restrictive, limited to the sole objective of combating inflation. Although stability is necessary, the fight against deflation and for growth is equally essential. Hence the need to specify the ECB's mission as follows: 'the main objective of the European System of Central Banks is to maintain price stability. While combating inflation and deflation, the ESCB should support the other economic and social policies of the Union'. This clarification of the mission of monetary policy is vital if Europe does not want to suffocate in formal stability, which, ultimately, is unproductive.
I shall end, Mr President, by thanking Greece for an exceptional presidency. This shows, once again, that the smaller countries generally accomplish a better presidency than the larger, more conceited countries, which, out of personal vanity, want to abolish rotating presidencies.
Mr President, ladies and gentlemen, I would like to echo Mr Goebbels' thanks to the Greek Presidency and to Mr Yiannitsis in particular for their cooperation during this presidency, which has been outstanding and inspires confidence.
I would like to mention a few issues regarding foreign policy in the Convention. The new document presented to us here defines the objectives of the European Union's foreign policy. It goes without saying that we wish to use our foreign policy to promote human rights, democracy and environmental protection. But there is one thing that is rather skimmed over here. For me, it is self-evident that the first and most important objective of the European Union must be the Common Foreign and Security Policy, in other words effectively representing the interests of the EU's citizens and the interests of the European Union itself on the world stage, and in particular our citizens' desire to live in peace and security.
There are some things in this field that should not be allowed to happen again. We as the European Union should not be left without a voice, as happened on Iraq. Hence our demand that we should introduce majority voting in this area, because only in that way can the European Union act effectively in the field of foreign policy.
What we also need is an EU security strategy as a counterpart to the security strategy published by the American administration in September last year. We as Europeans need to adopt a clear position on a number of issues here - first the United States' claim to leadership and second the statements made here about a preventive war. We know that Mr Solana has been charged with the task of presenting a proposal to the Heads of State and Government for Thessaloniki. However, that can only be a first step in this debate. The debate needs to be an open one and it needs to be held in the European Parliament, because we Europeans must, on the basis of a wide-ranging debate, reach a common position on these important issues.
We have to ask ourselves what the position on a division of labour with the United States is. Do we want a situation in which we leave military intervention to the United States, with Europe looking after the financial mopping up, as people sometimes call it? Or do we want to agree that Europe should play a regional role here, for example the task of guaranteeing peace and security in its own geographical region? These are important and vital decisions in which Parliament, too, should be involved. Above all, we Europeans should make it clear that the EUR 160 billion spent by the 15 EU Member States on defence need to be spent more efficiently in future, and if we want to be up there with the United States we will also need to spend more money, hard though that may be!
Now, what is Parliament's role in all this? For example, the Military Committee in Brussels is discussing intervention in the Congo. That should not happen without Parliament being consulted. We should be kept informed about that; we should have an opportunity to deliver an opinion on it. If war and peace are at stake, things like this cannot be decided without consulting a directly elected parliament, and in this case that is this House. As a consequence this House needs to adopt an opinion on this important subject at the very least next week and beyond that, because careful consideration is needed as to whether with its present organisation the European Union is in a position to take on such a role.
Mr President, I would first of all like to join in warmly congratulating the Greek Presidency. Mr President-in-Office of the Council, Thessaloniki offers you the opportunity to strengthen the Union's immigration policies and to improve the measures for offering security to European citizens. These are two essential, but different, objectives.
You must confront the new threats resulting from organised crime, whose tentacles stretch throughout and beyond the European Union, and you have instruments for doing so, such as the European arrest warrant and Europol. Strengthen them and use them to combat large-scale international crime and also small-scale crime, the crime which fills our streets with beggars, children and prostitutes, victims of human trafficking, but please do so using the instruments necessary for each issue.
A member of Al Qaeda is not an illegal immigrant who indulges in terrorism, but an international criminal. And you must manage immigration, which is a different thing, a complex social phenomenon which should be dealt with from different angles.
Do that, please. Return to the global and integrated vision laid down at Tampere. Return to the map drawn up by the Commission, adopt the legislative framework envisaged, apply the measures proposed by the Commission with regard to third countries, integration, employment, with regard to all the issues relating to this field.
Mr President-in-Office of the Council, the majority of illegal immigrants enter the Union legally. The majority of illegal immigrants are domestic employees working in our homes. A danger to the European Union? To whom? And above all, please, please call things by their real name. If the leaders of the European Union are going to persist in mixing international organised crime with immigration we are going to have a problem.
If we tell the citizens that immigration, even if the adjective illegal is added, is one of the new dangers to be confronted by the Union, we should not be surprised if it leads to excessive reactions, we should not be surprised if it creates a problem with the citizens of the Union and their perception of immigration.
Mr President, there is a fundamental requirement that should always be made of a constitution, irrespective of whether it is a national constitution or the constitution of the European Union. That requirement is clarity: clarity when it comes both to the distribution of power and to well-defined competences.
As a Swede, I have an unhappy experience of the devising of constitutions. When the Swedish constitution - our fundamental law - was adopted, far too many questions were left unanswered. The Swedish Parliament - the Riksdag - was given more or less unlimited power to take decisions on just about every issue on the basis of a simple majority. Thanks to a unique Swedish tradition, freedom of expression and freedom of the press retained their strong position, but the political authorities were given the go-ahead to put their fingers into every pie.
This mistake of Sweden's must not be repeated in a constitution for the European Union. The most important thing must be to devise a clear catalogue of competences explaining which tasks are to be carried out by the EU and which are to be carried out at national, or some other, level. There are proposals to make social issues with shared competence matters for the EU. As I see it, that would be an historic mistake. Such issues are best dealt with by each individual Member State. Moreover, I see no other way of proceeding in an enlarged EU with a huge range of economic conditions from one country to the next.
In the same way, all essential aspects of economic policy must remain the responsibility of the Member States. The euro is the Member States' common responsibility, implying budgetary discipline. Taxes and decisions on expenditure must, however, remain the responsibility of the individual nations. There are large differences between one country and another, and flexibility is required. Low taxes will be the new Member States' only chance of gradually catching up economically with the current Member States.
On the issue of the distribution of power, it is important for us not to provide the EU with several presidents or institutional chairmen. That would scarcely contribute to a more effective EU. The rotating Presidency of the Council is also important if the Member States are to be able to feel they belong together. It is also a unique opportunity for small Member States too to influence the work of the EU. I therefore want to urge the Convention and the forthcoming Intergovernmental Conference to be very careful in establishing the shape of the future EU and the way in which it is to operate.
Mr President, the Convention has made progress in many issues of political content. Of particular importance is the fact that the fundamental rights of EU citizens are to be determined as a binding component of the work of the Union. There are still shortcomings, however, in the organisation of the division of duties and responsibilities among the institutions.
It was the task of the Convention to put forward proposals to make decision-making more effective, clearer, more democratic and more transparent than before. This mandate cannot include the setting up of new institutions. The work of the Council does indeed need reforming, decisions must be taken openly and its work must have continuity. This cannot happen, however, with a permanent president who is beyond democratic control, or by reducing the Commission's power of initiative and its executive power. Public support is absolutely essential for the future of the EU. One very conspicuous institution in all Member States is the Commission. In the name of equality, therefore, there must also be a Commissioner from all the Member States in the future.
The work of the Convention has gone in the right direction with regard to the development of EU legislation. I support the appeal made today by President of the European Commission, Romano Prodi, that the right of veto should be relinquished when the EU is making a decision. Using the right of veto does not achieve anything worthwhile as it only hampers and prolongs the decision-making process.
One EU priority this term has been food safety. We have not succeeded in deciding where to locate the Food Agency, however, because the right of veto has been used. At Thessaloniki it will be necessary to sort this out and decide that the permanent home for the Food Safety Agency should be Helsinki. Helsinki is already totally equipped for the Agency to be able to start its work immediately after the decision has been taken.
Finally, I wish to say a special thank you to Greece, the country to hold the presidency, for the way it has helped the progress of matters to do with safety at sea.
Mr President, to the dithyrambic comments by my honourable friends about the ability, sensitivity and efficiency of the Greek Presidency, I should just like to add the satisfaction of those of us with first hand experience of what President Prodi referred to as passion and ingenuity.
The agenda for Thessaloniki includes a series of burning issues which divide both the Member States and public opinion. The draft Constitutional Treaty is of primary importance and we hope the Convention will arrive at an integrated proposal which will get the European Union out of its identity crisis, rather than merely at a list of alternative solutions. I also hope, together with thousands of women's organisations throughout Europe, that the Constitutional Treaty will fully consolidate equality of the sexes in all sectors, abolish any exclusion on the basis of gender and safeguard the balanced participation of men and women in the European democratic institutions. Women will never accept a constitution which excludes equality of the sexes from the Union's values and objectives. Women will never accept that the escalating violence against them and the outbreak of trafficking and sexual exploitation cannot be dealt with due to a lack of clear legal basis in the Treaty.
On the question of asylum and immigration, the thinking behind the United Kingdom draft on asylum reform, which literally leaves the 1951 Geneva Convention in tatters, should be rejected. Any political decisions in Thessaloniki will need to take serious account of the proposals of the UN High Commissioner for refugees. As Mrs Terrón i Cusí also said, most immigrants in the European Union come in through legal channels. We therefore need to manage immigration flows better, not to further reinforce our borders, apply repressive measures and/or link immigration with the activities of criminal networks.
Finally, I think the agenda of the EU-USA summit should include: first, the abolition of the death penalty in the United States, secondly, the treatment of the prisoners in Guantanamo and, thirdly, what we called here in this House the lie of the century, by which I mean the existence of weapons of mass destruction in Iraq.
Mr President-in-Office, Thessaloniki must give the countries of the western Balkans a clear prospect of accession and we must start pre-accession preparations, which are the sine qua non for peace and stability in the region.
Mr Vice-President of the European Parliament, Mr President of the Commission, ladies and gentlemen, first I should like to thank the President of the European Parliament, President Prodi and a great many of the speakers for the kind terms in which they referred to the efforts made by the Presidency over the past six months in order to deal with a series of very important issues, and also to thank you for your personal comments.
This is the last day the Greek Presidency and I personally shall attend the European Parliament. We still have about three weeks, which covers our programme, and I have also noted the points in which there is particular interest in our making a last effort, so that we can see if we can resolve matters which have been outstanding for some time. As far as issues relating to the Presidency's review and developments on a series of issues which are not so closely connected with Thessaloniki are concerned, that is the job of the Prime Minister, Mr Simitis, and is scheduled for 1 July. Ladies and gentlemen, I shall refer briefly to the three issues - and perhaps a few others - to which I referred in connection with Thessaloniki.
First of all, the issue of the western Balkans. Yes, indeed, it is very important to the Balkans to receive a political message from the European Union, that there is support for their European prospects, that they will be assisted in their European prospects, that they too must make a series of efforts and reforms if they are to move forward successfully, and that we are close by and we have their course towards integration in prospect. Our Presidency considers that the Balkans are not some far off place. They are in Europe, which is why it is very important for the European Union to treat this fragile region with care. Consequently, we want the outcome of the meeting to give impetus to the integration procedure, to signal policies and, of course, for there to be appropriate funding to support the efforts of these countries in moving forward. We all know about the tragic incident involving the prime minister of Serbia, Mr Djindjic, a few months ago. At least one might say that one positive element to come out of this tragic development was that it woke people up. There is greater understanding and effort on numerous sides.
As far as the issues of immigration are concerned, this is a huge problem for Europe which, if not overshadowed by political developments concerning Iraq over the last six months, will continue to be a heavyweight issue, as it was at the end of the last Presidency. Nonetheless, we believe that it is a major issue, irrespective of political developments. Efforts must be made. We are also expecting initiatives from the Commission and Council this month, so that we can see what else can be done. We must strike a balance between immigrants living in the European area legally and our societies. We must find ways of dealing with the problem of illegal immigration and fears in society. However, we must also find funding methods for dealing with these problems.
Of course, major reference was made, and logically so, to the issue of the Convention, which will be a top issue at the summit. Indeed, Thessaloniki will be important for this issue and we, the Greek Presidency, want it to be a success. Laeken signalled the prospects and terms within which the Convention must act. In Thessaloniki, if we act appropriately, we will achieve a satisfactory result, which is important to the future of Europe and European integration and we hope that the time left until then will be used by all players so that we can safeguard this productive result.
I should like to close by saying that, a few months after the start of the Greek Presidency, Europe was at a very important and different stage. We are an area with 25 Member States. We are an area which, for the last two or three years, has a single currency. We are a union which has progressed and realised the need for institutional changes, which sees it needs a stronger presence in the field of foreign policy and defence. What has happened in the meantime, during these months, has been catalytic for these issues. We are a Europe which is now discussing new policies, such as the so-called Wider Europe New Neighbourhood policy, the issues of the Balkans, of the Mediterranean, of the Middle East, the issues of economic intergovernmentalism and immigration. All these mark ... or rather give a different bearing for the course of Europe. We are an area which, I believe, within all this, must create conditions for confidence in the future of this area in its citizens, conditions for confidence in democracy and human rights, conditions for confidence in social achievements, employment, growth and, in general, conditions for confidence in our ability to respond to the serious problems of our societies.
I can see, within this philosophy, the answers which must be given by us by the end of this month and, of course, by subsequent Presidencies from next month onwards.
. (IT) Mr President, ladies and gentlemen, this has been a very heated, highly interesting debate; I have noted all the issues raised, vital issues for our future: from the Balkans question to equality of the Union's citizens, to safeguarding the Institutions. During this brief reply, I will restrict myself simply to making an appeal, which I consider absolutely necessary and indispensable today when, at Thessaloniki, we will have to take fundamental decisions for our whole future.
I would like to appeal to the Convention to give us the response that many of you - starting with Mr Wurtz - have said that the Convention has not yet provided. There is a very simple reason for this. We decided to form the Convention during our institutions' deepest crisis; we decided on it all together after the night of debate at Nice, when we saw that the intergovernmental method of negotiations between States - precisely, during the intergovernmental nights of talks - did not provide satisfactory results; we decided to take that path in order to restore to our people and our parliaments the sovereignty which befits them.
Now the Convention has got down to business: it was to be a finite process; the Convention was to give the Intergovernmental Conference a finished product. Instead, a parallel process has emerged: a kind of Intergovernmental Conference parallel to the Convention has come about, which has divided into various fragments and which is in danger, at this time, of further fragmentation. I repeat what Mrs Frassoni said: currently a false impression is being given, a false message that the Convention is split on everything. Therefore, my appeal is very simple: we want the Convention to carry out the Convention's work fully, autonomously; we want it to produce, as you have all requested, a clear, systematic draft, because the Convention Assembly represents all the citizens, all the countries, all the institutions of Europe. We need its voice, we need it to carry out its role in full.
Over recent months, we have been divided over basic policy points and we have also suffered humiliation in our foreign policy. Do we wish to deny ourselves the instruments we need to restore our dignity? Do we wish to deny ourselves the courage to advance proposals which are becoming instruments necessary for our survival? I can summarise with great satisfaction the contribution of all the leaders of the main political groups - whom I have the pleasure of seeing here before me - who, as one, have put forward coherent, courageous proposals on the coalition rules, on Parliament's role, on the future dynamics of the Institutions. They have put forward courageous proposals for both today and tomorrow, such as combining the President of the Commission and the President of the Council. They have given us, all working together, a single framework of what they want for the Europe of the future. And so, just as I am calling on the Convention to express a single, strong opinion and to present it to the Intergovernmental Conference,
I am calling on you, chairmen of the largest European parliamentary groups, to tell our friends and fellow Members in plenary to speak out loud and clear, to make clear the conditions under which they will agree to sign the new agreement upon which Europe must be built. This is my appeal to you, because, at this time, we all need the Convention's voice for the new Europe.
(Loud applause)
Thank you, Mr President of the Commission.
I have received six motions for resolutions on this issue in accordance with Rule 37 of the Rules of Procedure.
Mr President, all morning we have been distressed by the news reaching us of a terrible rail accident which has taken place in my country, in my region of Castilla-La Mancha, in the town of Chinchilla. Many people have been killed, but what is even more serious is that apparently 21 people have disappeared, burnt to death inside the train's carriages.
In view of the anguish we are feeling in my country, and more specifically in my region, I would like to inform my fellow Members of this tragedy and ask the President to send a message of condolence and solidarity to the families and the regional government of Castilla-La Mancha, who are so seriously affected by this tragedy.
Mr Martínez, of course I shall convey the condolences and sympathy of this House through the appropriate channels. It is very sad to hear of this horrific accident after so much recent bad news in Spain.
I have received from Mr Turco a letter dated 29 April 2003 requesting Parliament to defend the Parliamentary immunity of Mr Marco Pannella, following the sentencing of the latter to imprisonment, commuted to restricted freedom, for events occurring in Italy. Mr Pannella is able to attend the plenary, but not the committees or the other work of Parliament.
In accordance with Rule 6(3) of the Rules of Procedure, that request is hereby referred to the Committee on Legal Affairs and the Internal Market which will pursue the matter.
Mr President, I fully agree with your decision, under these circumstances, to refer the request to the Committee on Legal Affairs and the Internal Market. I do not believe that parliamentary immunity places Members above the law, but that it is a guarantee against unjustified proceedings that the executive powers, through the intermediary of prosecutors, could instigate.
The problem is this, Mr President: what happens when a State, abusing the concept of in flagrante delicto, clearly violates the parliamentary immunity of a Member of this Parliament and eventually, through a series of criminal proceedings, deprives them of their mandate? That is the case of Mr Le Pen: whatever we might think of Mr Le Pen's opinions, the fact remains that the French Government did not ask for his immunity to be lifted before instigating criminal proceedings, which initially were against the law and were then artificially corrected in order to be able to deprive him of his mandate. I believe that, in such cases, our Parliament should refuse to give legal effect to these criminal sanctions and their indirect consequences, which are achieved illegitimately in such circumstances.
I would like to inform the House that written declaration No 4/2003 submitted by Mr Tannock, Mrs Villiers, Mr Helmer, Mrs McKenna and Mr de Roo on the live transport of animals from Member States and EU candidate countries had, by 3 June 2003, been signed by the majority of Parliament's component Members. Consequently it will be forwarded to the addressees and published together with the names of the signatories.
Mr President, I just wish to thank all those Members of the House, across all nationalities, delegations and groups, who signed my written declaration. It is a mark of a civilised society how it treats its animals. This is a wake-up call to the Commission and in particular Commissioner Byrne, whom I now call upon to come before the House to make a statement on this issue.
It is dear to our hearts that we uphold high welfare standards in animal transport, in particular in the acceding countries, where there is no tradition of high welfare standards for animals.
I would also like to make the point that I am delighted that my amendment to the Corbett report, taking written declarations outside of the plenary, has now come of age. I have seen a lot of interest today in both the piracy issue and Rugby League. Let us hope that the Members of this House will sign declarations in future.
The next item is the vote.
Report (A5-0162/2003) by Giovanni Claudio Fava, on behalf of the Committee on Fisheries, on the Commission communication to the European Parliament and the Council on the Action plan to counter the social, economic and regional consequences of the restructuring of the EU fishing industry (COM(2002) 600 - 2003/2039(INI))
(Parliament adopted the text)
Proposal from the Conference of Presidents complementing the decision taken by the European Parliament on 9 April 2003 on the Calendar of the European Parliament, 2004
(Following the rejection of Amendment No 1, the President declared the proposal of the Conference of Presidents approved)
Report (A5-0193/2003) by Willi Rothley, on behalf of the Committee on Legal Affairs and the Internal Market, on the adoption of a Statute for Members of the European Parliament
Before the vote:
Mr President, ladies and gentlemen, we have all read the Commission position.
There are currently two options and I do not know whether, for once in this House, common sense might prevail.
(Mixed reactions)
Calm down! It is very amusing. Every time Parliament takes a position, we ask the Commission to give it serious consideration. When the Commission takes a position, I ask that we give serious consideration to what the Commission has written, because we always ask this of the Council and the Commission. That is why. It is simple.
The Commission has written in black and white that what we voted on was the request for referral back to committee.
(The President asks the speaker to come to the point of order for which he requested the floor)
This is not a point of order, Mr President, it is a request for referral back to committee pursuant to Article 144.
As I was about to say, therefore, let it not be said in future that we did not have all the facts. The Council, which finds it difficult to come to any agreement, will choose the very argument of the Commission to say no to a single Statute, because some countries do not want a single Statute for Members. That is why I am requesting a referral back to committee, for the article on immunity to be amended, so that we might have a chance of achieving a single Statute. All those who wish to present this text to the Council, which can only say yes or no, since the procedure is for Council assent, must take responsibility before European public opinion for not wanting a European Statute!
(Mixed reactions and applause)
I would therefore request a referral back to committee to re-examine the matter.
Under the Rules of Procedure Mr Cohn-Bendit is perfectly entitled to make that request. He has spoken in favour.
Mr President, I propose that we should reject that suggestion, for the simple reason that in its opinion the Commission clearly spelt out that this is a very serious proposal.
We have now been discussing this subject for five years, and it would not make any sense at all to re-run all those discussions. It is high time we made a decision on this subject, and I can only call on the House to reach a decision now and not to perpetuate this never-ending debate. I therefore call on you to reject the proposal for referral back to committee.
(Applause)
I do not want to reopen the debate. We have had a speaker 'for' and a speaker 'against'. Procedurally, now is the time to vote on the suggestion. The proposal is that this should be referred back to committee.
(Parliament rejected the proposal for referral back to committee)
I hope that in the last 24 hours you will have received a copy of the Commission's opinion. Before the vote I should like to invite the Commission to make a brief statement on this matter, the rapporteur to make a brief response and then we will proceed with the vote.
. Mr President, I am not sure in following the penultimate speaker whether I am inserting myself into a rational dialogue or hurling myself onto the spears, but it says here ...
... I have pleasure ...
(Laughter and applause)
... in announcing to the House that following its vote on the draft statute for MEPs, the Commission adopted the opinion required by Article 190(5) of the Treaty at its meeting yesterday and this has been communicated to Parliament.
It is our hope that our opinion can make a positive contribution to concluding the procedure between the three institutions and enable, at long last, a statute for MEPs to enter into force for the next legislature. This would be an important step forward for Parliament, which the Commission would very much welcome.
We have sought to be as constructive and positive as possible to assist the conclusion of this difficult matter. We hope that there will be no further obstacles to the adoption of the Statute. So there!
(Laughter and applause)
Mr President, the Commission has certainly made a positive contribution here, for which I offer my sincere thanks. Its support for the Parliament's position is welcome. There has, incidentally, been a misunderstanding about Article 33 that would not have arisen if we had based our discussion on the German text. On the subject of misunderstandings, I would like to point out that the amendment tabled by my group to delete Article 5 of the resolution simply means that, as the Bureau has agreed the reform, it no longer makes any sense of course to call on the Bureau to adopt this particular reform. That has been settled, and there is nothing more to it than that.
Perhaps you will permit me, Mr President, to make a further point. We are voting on the Statute today; it is to be adopted today. This is a decision under Article 190(5) of the Treaty. We are not voting on whether we want the reform or not, as some newspapers have suggested. That is not the case at all. We all want the reform. But I would be grateful to those who are highlighting this aspect in particular if they would finally stop denigrating the majority of this House by suggesting that we wanted to block this reform by linking it with other, legitimate political objectives.
This is therefore a decision under Article 190(5). Nevertheless, as far as taxes are concerned, we are open to the Council's proposal that an additional national tax should be introduced for a limited number of Member States. We are quite open to that suggestion.
Mr President, your speech yesterday following the vote was a very worthy one. It was a fine speech that was a testament to your political wisdom. It was also courageous, and I hope that this House will summon up the courage to accept its political responsibility. There is a great deal at stake here today. I implore you, ladies and gentlemen, in the interests of the peoples of Europe, those whom we serve, to summon up that political courage!
(Applause)
I would ask, for a quite specific reason, to take the floor under the rules of procedure. I shall not, like Mr Rothley, talk in very elevated terms, but explain to him that the reason why the Group of the Party of European Socialists wishes to omit paragraph 5 of the resolution is simply that the Praesidium has already made a decision. At the same time, however, there are some important principles contained in this demand that changes to the reimbursement of travel costs enter into force at the same time as the new Statute, if it ever sees the light of day.
There is one particular point, however, that ought to be clarified, and I should therefore like to table an oral amendment to paragraph 5. Instead of calling upon the Praesidium to take a decision, the wording might be in terms of taking note of the Praesidium's decision. At the same time, an important addition should be made: namely, where the words 'enter into force together with the Statute' appear, I wish to propose adding the words 'and with the same validity as the latter'.
It may perhaps be a little difficult to grasp in translation, but the principle is that decisions taken on the reimbursement of travel costs must have the same legal validity as the Statute. That is what I should like to propose.
Amendment No 7, if adopted, would delete the paragraph, in which case the oral amendment would not stand because the paragraph it refers to would have been deleted. In the event that Amendment No 7 is rejected, then I will ask the House if it wishes to accept Mr Krarup's oral amendment.
(Parliament adopted the resolution)
Mr President, with the next three reports this House is voting on the package negotiated with the Council on the decision to create an internal energy market in Europe. As acting chairman of the committee responsible, the Committee on Industry, External Trade, Research and Energy, I am obliged to make a statement here before we continue. The House is voting on 50 amendments in three reports. This compromise document is accompanied by two statements. One is the statement by the Commission, which the Vice-President of the Commission presented to the House during Monday's debate, and that is recorded in the Minutes. It is also accompanied by an interinstitutional statement by Parliament, Council and Commission, and it has been agreed that this statement should be read into the Minutes of Parliament, that both statements should be published in the Official Journal of the European Union with the legislative text and that this arrangement should also be recorded in Parliament's Minutes now.
I am therefore obliged to read out the interinstitutional statement here. I can reassure you that it is not very long. It reads as follows: 'The European Parliament, the Council and the Commission underline the need for Member States to ensure that adequate financial resources for decommissioning and waste management activities, which are audited in Member States, are actually available for the purpose for which they have been established and are managed in a transparent way, thus avoiding obstacles to fair competition in the energy market'. Mr President, I ask you to sign this statement on behalf of this House and to arrange for its publication in the Official Journal.
Mr Mombaur, I would be happy to sign that and ensure that it is duly published as a document of record. Through you I congratulate your committee and the rapporteurs on what is an extraordinary piece of work and an example of politics at its very best.
Recommendation for second reading (A5-0136/2003) on behalf of the Committee on Industry, External Trade, Research and Energy, on the Council common position for adopting a European Parliament and Council directive on common rules for the internal market in electricity and repealing Directive 96/92/EC (15528/2/2002 - C5-0034/2003 - 2001/0077(COD)) (rapporteur: Claude Turmes)
Before the vote:
Mr President, Commissioner, within the context of votes on the directive at first reading, the Commission promised Parliament that it would submit two related directives: one on cogeneration, on which the Commission has kept its promise, and another on energy efficiency services, which is highly important in order to provide a framework for the market in this regard.
This directive was promised us, first of all, after summer 2002, then for the end of 2002. It has still not arrived and today there is a faint possibility that this important directive might not be adopted during the current Parliamentary term. Can the Commission assure us that this directive will be presented as soon as possible, preferably before the summer?
. Mr President, I know about the honourable Member's concern on this matter and I know what has been said in the past. I am advised that the directive will be tabled by the Commission later in the year and I fully take the point that the honourable Member has made, that Parliament should have the opportunity of voting on it during the course of its life, that is before next summer. I will make sure that my colleagues in the Commission are apprised of what the honourable Member has said.
Mr President, since the Commission has altered its statement on decommissioning funds so that there is now no doubt that the Union Treaty's competition policy, under the aegis of the Directorate-General for Competition, applies fully to the decommissioning funds and the nuclear sector, I congratulate the Commission, in my capacity as rapporteur, for adopting this position, and I think the great majority of Parliament would support me: a single market requires a single competition policy. I can now therefore withdraw the amendment.
Mr President, I would just make my fellow MEPs aware of the conditions governing this vote. There is a political agreement between ourselves in Parliament, the Council of Ministers and the Commission whereby, through adoption, we can avoid conciliation. We therefore have to vote in favour of the first block and against blocks 2 and 3. I would therefore urge Members to do just that. We should in that way obtain most of what Parliament has wanted, at the same time as being able to avoid conciliation.
. (DE) Mr President, this report is about the phasing out as quickly as possible of old oil tankers, which have been responsible, for example, for the Prestige disaster.
We have reached an agreement with the Council and the Commission that what the committee has agreed is also a common decision, and that we can complete the first reading today. I therefore urge all honourable Members to vote in favour of the committee's proposals; otherwise we will put the timetable at risk. If we can complete the first reading, this regulation would come into force in the summer, allowing us to achieve a major improvement in maritime safety in our European waters.
Amendments Nos 33 and 34 have been withdrawn by the Group of the European Liberal, Democratic and Reform Party, and I therefore hope that other Members will only wish to vote on the committee's amendments.
Mr Vermeer, can you confirm that the Group of the European Liberal, Democratic and Reform Party withdraws those amendments?
Mr President, it is extremely important not only that we phase out the single-hull oil tankers, but also that we realise there will then be 200 to 300 ships out there somewhere. Not only does Parliament have to accept responsibility for promoting the phasing out of these tankers, it must also accept responsibility for waste management, for the correct disposal and scrapping of ships. I did try to incorporate this in this resolution, but I think that we will have every opportunity to include our need to accept responsibility for the dismantlement of these ships as well in the Sterckx report. I feel that we must follow the fast-track procedure Mr Piecyk is proposing and I shall therefore withdraw my amendments.
Mr President, I should simply like to point out that there is a slight error in the Portuguese version of Amendment No 20: there is a missing semicolon!
A missing semicolon in Portugal is an extremely serious matter and I would draw this to the attention of the services.
(Laughter)
Thank you for that, rapporteur! I should like to point out to the House that the Portuguese version has already been corrected. The semicolon, and order, have been restored!
Mr President, I wished to speak on a point of order in accordance with Rule 142, observance of the Rules of Procedure, with regard to Rule 140 b) and c), which relate to the admissibility of amendments.
Rule 140 b) and c) prohibits the presentation of an amendment aimed at replacing or deleting the whole of a text or which proposes amending more than one of the articles or paragraphs of the text it refers to.
According to the services, if Amendment No 20 is approved, all the amendments presented to Parliament will lapse and so will all those that have been presented in committee, and its approval would also mean that the legislative text of the Commission's proposal in its entirety would lapse as well.
The Commission told us yesterday, through Commissioner Fischler, during the evening debate, that it was against Amendment No 20, that it was against the other amendments by the Union for Europe of the Nations Group, from No 21 to No 29, and said that they were contrary to the Treaty on the accession of Spain and Portugal.
Mr President, Amendment No 20 intends to extend the Treaty on the accession of Spain and Portugal, which I believe to be legally unacceptable since it contravenes the Community acquis. Mr President, I would like the services to tell me what the admissibility of this amendment is based on. I would like them please to speak to me directly, or, if not, write to me, because I believe we are violating Community law and taking a step backwards in terms of European integration.
I do not want to open a general debate at this point. I will hear the rapporteur, I will make a ruling and then we will proceed.
Mr President, I can understand the frustration of Mr Varela and our other Spanish colleagues about this amendment, but what this amendment seeks to do, and I do not wish to reopen the debate, is to protect a key conservation zone, one of the most significant conservation zones in European waters.
If we are to be taken seriously as a House, if our Common Fisheries Policy is to be taken seriously, then we must insist that this policy is about preserving fish stocks, allowing fish stocks to recover. That is what support for Amendment 20 would mean. Trying to use the Rules of Procedure to stop this House having its democratic say on this amendment would be a serious error. I would suggest to you, Mr President, if you are inclined to rule that this amendment is inadmissible, that the whole report be referred back to committee. But I hope you do not rule that it is inadmissible and that we can go ahead with the vote.
(Applause)
Mr President, as a Portuguese Member of this Parliament, I simply wish to say the following: whatever opinion one has of Amendment No 20, it is totally wrong and dishonest to claim that it has anything to do with the Accession Treaty, which has expired. This was made perfectly clear in yesterday's debate in speeches by some of my Portuguese colleagues, such as Arlindo Cunha, Ilda Figueiredo and, in particular, some very lively speeches by Paulo Casaca. The comment that Mr Varela has just made on this point is, therefore, completely untrue.
The ruling I wish to make on this matter is that I believe Amendment No 20 to be admissible. It seeks to insert text. It is true that the effect of the insertion would cause the deletion of other parts of the text, but it is not an amendment that simply calls for deletion. We have precedents for this. I am not making an arbitrary choice. I am following the Rules of Procedure and therefore rule this admissible. The wisdom of the House will decide the matter.
(Parliament adopted the legislative resolution)
President. That concludes the vote.
The Action Plan proposed by the Commission does not take account of the impact of the decisions taken by the Fisheries Council between 16 and 20 December 2002 and does not provide a response to the problems facing the sector or to the consequences of the restructuring (scrapping) measures and recovery plans which, according to the Commission, would entail the loss of 3 000 jobs per year until the end of 2006, on top of the foreseen loss of 8 000 jobs per year resulting from the crisis in the sector and from fleet renewal.
The Commission's proposal to fund the action plan by reprogramming Structural Funds under the FIFG and its suggestion that it might use the mid-term review of the Structural Funds to try to obtain further resources from other Structural Funds are unacceptable. We agree with the rapporteur on the need for additional funds to compensate for the socio-economic consequences of the reform and the recovery plans, and the Commission must make use of the flexibility instrument or undertake a review of the financial perspective.
We agree with the rapporteur's observation that attention must be paid to small-scale coastal fishing. The Commission admits that 'financial aid measures in favour of small-scale fisheries have not had the desired effect of protecting the sector'. Hence our insistence, in the 2003 budget procedure, on creating a specific support programme.
. (EL) The report is correct in its comments on the dangers which will be faced by small-scale fishing (which accounts for 75% of Community fishing vessels) with the application of the new common fisheries policy, which will result in a loss of 28 000 jobs, economic stagnation and the abandonment of coastal areas.
The report does not, however, dispute the policy which produces the hardships, which it confines itself to describing. On the contrary, it takes them as given and is merely interested in moderating the consequences, in slowing down the rate at which they emerge and in 'countering' the losses. The rapporteur harbours delusions about the intentions of the Commission which he calls on to ? consider its options.
We do not harbour any such delusions. The applied fisheries policy and the proposed policy, as it stands or with a few amendments, prove that the EU is heading straight in the direction of handing the exploitation of fisheries resources over to big business. This is the direction being taken by the funding measures to scrap small and medium-sized fishing vessels in order to wipe out small and medium-sized fishermen and further reinforce the fishing capabilities of large vessels. No reversal in the situation can be achieved with wish lists and appeals to the Commission's better nature. Only fishermen themselves and their fight can reverse these policies and prevent their extermination.
The fisheries sector appears to be sailing through calm seas at present. As the fishery reform negotiations draw to a close, the professionals are drawing up the balance sheet for the next 18 months.
With regard to public aid: while the Commission was pushing for an end to public aid from December 2002, the negotiations have led to the current scheme being prolonged until December 2004. Although the fishermen have been warned, the difficulties have not abated.
In Brittany, nearly 75% of the fleet needs replacing. The use of safe, new boats, equipped with the latest technology to make sailors' work easier, should be widespread.
While hostilities in the public aid battle at Community level have been broken off for the moment, however, they will soon be resumed on the world stage. The Commission has presented a proposal to the World Trade Organisation asking for a ban on all subsidies in order to prevent overfishing, on the pretext of maintaining the sustainability of the fishing industry.
With regard to restructuring plans, we have the example of the Scottish cod restructuring plan, whose consequences we know: the collapse of those fisheries which can no longer operate, increased pressure on other fishing grounds and stocks of other fish species, and more considerable pressure on markets.
(Explanation of vote abbreviated in accordance with Article 137(1) of the Rules of Procedure)
The failure frequently ascribed to the previous common fisheries policy (CFP) should make the Union as a whole realise how crucial it is to have a carefully considered assessment, potentially forming the basis of a new approach, and for this approach to be reflected, if possible, in the new CFP. For this to happen, the desire to preserve fishery resources must be set against the repercussions that each CFP option has for tens of thousands of people, for their jobs and for their families.
This report focuses precisely on this issue and the action plan to compensate for the consequences triggered by the negative effects of restructuring in the fisheries sector is the appropriate basis on which this study should be undertaken.
With this in mind, I support the rapporteur when he:
considers the Commission's assessment of the socio-economic impact of the CFP reform to be extremely theoretical and does not provide sufficiently concrete answers to the problems currently facing the sector;
argues that the economically weakest fisheries, which might be hardest hit by the reform, warrant the European Union's solidarity and support;
insists on the need for a serious and in-depth debate on the fisheries model that the European Union should adopt and reiterates the importance of maintaining a positive approach.
I have therefore voted in favour of the report.
The vote of 9 April was nothing less than an attempted coup against Community law. By illegally reducing the number of sessions for 2004 from 12 to 10, a coalition of honourable Members, whose antipathy to the notion of Strasbourg as seat of the European Parliament has long been known, has seriously undermined the treaties. These honourable Members have also, and no less importantly, undermined this town's status as a symbol of Franco-German reconciliation.
The time has now come to redress the harm done by what can only be called an anti-Strasbourg plot. To this end, my group has supported the proposal before the Conference of Presidents, calling for an extra week to be added to the draft calendar for 2004.
This is the only course of action in keeping with the letter and spirit of the treaties. Furthermore, however, as we approach the crucial moment of enlargement, the European Parliament should bring to bear the full weight of its vote in order to make a political statement of its desire to remain in Strasbourg.
Mr President, I voted against the Rothley report for the following reasons. I would in principle have been in favour of the Statute for Members, but I find it unacceptable that we have not succeeded in introducing a proper scheme for travel costs or in aligning the pensionable age with that which is customary in the Member States. I believe that we have undermined our credibility as a parliament. I myself have never had any problems, for example, with the fact that our Italian colleagues have more money than we do. We have to accept that a lot of work in the EU Member States is not uniformly remunerated.
I believe that a statute of this kind only makes sense if the arrangements that have been adopted up to now in the guise of a travel scheme are appropriately modified by means of that statute. Another point is that I feel I should be subject to the same taxation as my constituents. We represent our constituents in our Member States, and I believe that our pensionable age and tax status should be the same as for those who elect us. Otherwise we are creating special rights for Members that are inappropriate, especially at a time when the cultural crisis means that ordinary citizens are struggling to make ends meet. That is why I voted against this report despite being in favour of the statute in principle. But I do not think it is acceptable, because it creates too many unjustifiable privileges, and because we have unfortunately not succeeded in changing the travel arrangements.
Mr President, like Mrs Breyer I voted against this report. I also think that there is a lot of hypocrisy and double-speak in this House. As regards travel expenses, ever since I came here it has been an issue that has been raised by many people, especially people in my own group. The system should be changed. We need a system where we get back what we spend, but this should not be tied in with a lot of other matters.
There were some controversial proposals in the Rothley report, particularly as regards EU tax. As an Irish citizen, I find it hard to justify to my voters at home why I should be paying a different rate of tax to them or why I should be privileged to pay a lower tax. By tying the two together - salary and expenses - we are avoiding the fact that the system needs to be changed.
This issue is going to go on and on. The voters and the media in the various Member States will be highlighting it. It is questionable whether it is acceptable that a Member of this Parliament be paid more than, for example, the president of his own country, which could happen in certain cases.
The system needs to be reformed, and in such a way that we can take a credible stand and show that we are not getting extra privileges that our own voters are not entitled to.
. (EL) I voted in favour of the Rothley report, despite the fact that the amendments proposed by the GUE/NGL, Greens and Liberals were rejected yesterday, for the reasons mentioned by President Cox. It is one naturally inadequate, step towards transparency and the settlement of an issue which insults the European Parliament. The amendment proposed by the Socialist group to delete paragraph 5 referring to the Bureau's decision on travel expenses etc. throws up questions about the real intentions of the European Parliament and confusion at the very least.
. (NL) One of the reasons why the Dutch Labour Party delegation voted against this report is the absence of a tax compromise. The Dutch Labour Party delegation hopes that the Council will soon be prepared to negotiate and to examine the willingness in the EP to incorporate a facility for additional national taxes and to regulate with effect from 2004. The Dutch Labour Party delegation hopes that a Statute for Members for which it can vote does nonetheless come about.
As might have been expected, the Commission has just expressed a favourable opinion of the draft Statute for Members of the European Parliament, approved yesterday. It even proposed taking one point further, demanding that all honourable Members be subject to a single Community rate of tax, in accordance with a principle of equal pay which is irrelevant in this situation. On the contrary, the honourable Members are representatives of their respective countries. Our position is that they should be subject to the same taxes as their fellow countrymen.
I have thus voted against this proposal being passed on to the Council. I would argue that the Statute for Members of the European Parliament should take account of disparities between countries. That rule should apply even if it means that each country delegates to the European Parliament decisions on certain well-defined matters which may arise in relation to the internal workings of the Assembly.
Thus far, the French Government has not responded to us. We hope that it may yet react, in order to avoid another Nice scenario. At Nice, despite our warnings, the previous government accepted a dramatic reduction in the number of French Members of this Parliament, a decision decried by all today. It would have been better to have foreseen this problem.
. (DA) I consider Parliament's adoption of the proposals in the Rothley report to be unlawful, since they would alter primary law.
Their adoption is particularly unwise, since it rejects the national taxation of European Parliament salaries and fails to put the travel scheme in order.
I have not been able to take part in the vote today, since I am to participate in the meeting of the European Convention in Brussels.
Unlike the rest of my group, I have decided to abstain from voting on this report.
The main reason for this stems from the decision to raise the honourable Members' salaries by a considerable amount. In the current social and political climate, not just in France but throughout Europe, this decision is unacceptable and unjustifiable. We are, first and foremost, representatives of the people. As such, our priorities are to promote the interests of our citizens and give concrete form to their expectations in Europe, especially in terms of increased democracy.
I have decided to abstain rather than vote against the report because I believe that adopting a single statute for Members is a positive step towards a more united Europe, towards a truly shared destiny, and towards achieving equality for all.
I would, however, have preferred to see the goal of equal pay, which this report attempts to impose from the top down, become a priority for European legislators through the adoption of a minimum European wage. It would thus affect our fellow citizens first and foremost.
Taking advantage of the fact that decision-making in the Council on the 'Statute for Members of the EP' has changed from unanimity to qualified majority as a result of the Treaty of Nice, the EP is once again insisting on a proposal that contains aspects with which we disagree. One such aspect is that of establishing the same monthly parliamentary allowance for all Members, whichever country they represent.
Members of the EP are elected in national constituencies. Consequently they are, and must remain bound to these constituencies. Establishing a single monthly rate of payment forms part of a federalist view of a Member of the European Parliament's mandate, seeking to transform today's national Members of the EP into future 'European MPs'. This is a vision that we do not share.
Furthermore, as we have emphasised, the social realities in the countries of the EU differ greatly, making it inevitable that implementing this measure will lead to profound inequalities and differences between the salary level of workers and that of representatives and public office-holders in various countries, such as Portugal. This would be quite incomprehensible. Accordingly, the salary of a Member of the EP must be based on the salary of Members of the national parliament of the country in which they have been elected.
Hence our vote against the report.
. (FI) Ulpu Iivari, Reino Paasilinna and Riitta Myller, members of the Finnish Social Democratic Party delegation, voted in favour of the Members' Statute, as we believe it is essential to have one, and voting against it would mean the present system would continue. It has been our aim all along to have a system where travel expenses are reimbursed where actual costs are incurred.
A condition of final acceptance is, however, that the compromise allowing Finland the right to tax the pay of its Members of the European Parliament which arose during the Belgian Presidency be applied to the Statute. We also hope that Parliament will be prepared in negotiations with the Council to abandon any designs it might have concerning parliamentary immunity that it is impossible for the Council to accept.
. British Conservative MEPs anticipate the adopted Statute, which does not meet our approval, will equally not meet the approval of the Council. In such circumstances the Council and Parliament must negotiate a Statute which meets both of their requirements. Nothing should remain outside the scope of these legitimate negotiations.
. (NL) The reimbursement of Members' travel expenses must be based on the expenses actually incurred and all Members must receive the same salary. Many of the things that Parliament is adopting with the Rothley report on the Statute for Members of the European Parliament, such as the late entry into force in 2009 and the subordination of future fellow Members from the accession countries, I do not like. I would also have liked to see the majority of this House show a greater readiness to compromise. It will now be very difficult to bring the governments and MEPs into line with one another.
We in the Group of the European Liberal, Democrat and Reform Party, however, are prepared to make compromises, because in the end statutory provision has to be made for these things. Moreover, it is the last chance before enlargement to regulate the Statute for Members and with it a better travel expenses scheme. All things considered I have therefore voted for the Rothley report because keeping things as they are is not acceptable.
. President Pat Cox at the opening of today's session indicated that MEPs obliged to depart for Brussels on Convention business might lodge a statement of their position on the Member's Statute despite their necessary absence from the vote. Here is mine:
With regret, I am unable to support the draft Statute of Members in the form in which Parliament adopted it on 3 June. I would therefore have voted against today's legislative resolution, and as shadow rapporteur I advised my Group in this sense. I am unable to go along with the rejection of the 'Belgium compromise' amendment that would have allowed national income tax on an MEP's salary, and the rejection of a strong statement on a revised and transparent expenses system. I also have grave reservations about the sweeping provisions suggested for Members' immunity.
. The EPLP cannot vote for the Rothley report on the Members' Statute.
After yesterday's adoption of taxation at Community level, a salary at 50% of a European Court Judge's, an implementation date after 2004 and immunities which would involve primary legislation, we believe this has gone too far.
The adoption of these measures will only further alienate Members of the European Parliament from the electorate at a time when we are trying to connect with the European public through the simplification and clarification of our rules. This Statute will not be seen as a step in that direction.
The EPLP welcomes the reform of the expenses regime to travel at cost and will now work to have that implemented independently of the Statute.
In line with the explanation of vote I gave yesterday, I could not vote otherwise in this final vote, because my reservations are a matter of principle and are fundamental, since they are closely bound to the global nature of the European institutions. I have therefore voted against the report once again.
I wish, however, to add my surprise at - and disagreement with - the fact that, on the pretext of establishing a system of equality for all Members and a single statute, the possibility of separate arrangements, as well as privileged different situations for some Members, is still being pursued. One only has to look, for example, at the fact that for at least one more legislature some re-elected Members can keep open the option of enjoying a different system of remuneration. Now, apart from the fact that this approach is completely unsustainable in the political context of the new Statute, this could lead to a situation that is quite negative and completely unmanageable, since it would constitute a dual form of discrimination: firstly, it is a different system to that of Members from other Member States; and, secondly, it is also a different system to that applying to other Members of the EP elected in the same Member State. I do not know what is more surprising: the fact that this absurd system has been adopted or the fact that even the European Commission has agreed...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
No, this statute is not perfect. Yes, this text is only a compromise. No, this project does not provide a complete response to the lengthy battle fought over the best part of the last five years by the Group of the European Liberal, Democrat and Reform Party; but yes, I voted in favour: in favour of reform, in favour of the future, and in favour of setting the truly European aspects of this House in stone.
For that is what is at stake: finding an end to the odyssey on which we embarked in 1979, in search of a common statute, a statute to do away with inequality and injustice. How on earth can we continue to justify the fact that German and Italian Members earn four times the wages of their Portuguese and Spanish colleagues?
That is why I congratulate myself on the agreement reached on Articles 16 and 18. The former establishes the principle of equal pay for all, and the latter confirms Community tax as the benchmark.
For all that, I regret the fact that this House did not, yesterday, state the rights and responsibilities of its honourable Members loud and clear. Neither did it adopt a totally transparent system for the refund of expenses, particularly travel expenses. The repeal of the effective compromise negotiated during the Belgian Presidency in October 2001 is also a bad sign. That compromise gave Member States the right to impose an additional national tax, should they desire to do so.
These are all highly controversial questions, which threaten to delay the adoption of the Statute for Members until the twelfth of never.
. (SV) I have today voted against the European Parliament's report on a new Statute for Members now that the Commission has issued its opinion following yesterday's vote in plenary. The proposal was nonetheless approved by 323 votes, with 167 against and 39 abstentions.
The new Statute would not lead to increased openness unless, instead of the current system involving flat-rate payments, there were a system for the reimbursement of travel costs whereby it was the actual costs that were reimbursed. Certainly, Parliament's Praesidium decided on 29 May 2003 to investigate how a new system for the reimbursement of travel costs could be designed, but that does not solve the problem. A decision to refund actual costs should enter into force automatically at the same time as a new Statute for Members is brought into operation.
A new Statute for Members must aim at fairness, transparency and efficiency.
In the future too, I should ideally like to see the salary level of Members of the European Parliament set in relation to the levels applicable in the national parliaments. Because MEPs live in, and represent, their Member States, tax should, in the future too, be deducted on a national basis so that account might be taken of different countries' costs of living and social insurance systems.
. (SV) I have not taken part in the vote because I find it absurd that we ourselves must decide on our salaries and other financial conditions.
Mr President, I voted in favour of the Turmes report. I think it was an excellent report, and I would like to praise Mr Turmes very highly once again. Without his commitment this report would not have been so outstanding.
The main achievement in this report is the introduction of electricity 'labelling', so that consumers will in future know where their electricity comes from and how it is produced, so that they will finally be able to decide if they want to buy nuclear electricity or electricity generated from renewables. This also gives consumers an opportunity to participate in decisions about environmental policy, and that is a tremendous achievement. Because we know that only freedom of choice creates responsible citizens capable of mature judgment, and such responsible citizens conversely want that freedom of choice so that they can take part in decision-making. I hope that it will be possible to implement this in the Member States in a practical way so that consumers really are given this opportunity.
Otherwise, I am also very happy of course that we have finally found a means of ensuring that competition law also applies to nuclear energy. It is time we finally stripped nuclear energy of its privileges. It should not be possible, in a liberalised internal market, for nuclear energy to have a special status and not to be subject to competition law.
. (NL) For a century, the generation and distribution of electricity was largely kept out of the hands of commerce. It is not a product that you are free to choose whether or not to buy. Every household needs electricity and no one can run the risk of its non-availability. Distribution takes place along lines under the public highway. The public services too, such as hospitals, schools and trams, use a lot of electricity. You cannot leave all this to a company whose primary interest is to make a profit; it is best left to local or regional government monopolies, on condition that they are subject to democratic control by a chosen parliamentary body that watches over environmental and consumer interests. In the Netherlands we now have wide experience of the transfer of the electricity supply to the private sector. Environmentally friendly investments for the small-scale generation of electricity have been neglected or ruled out in favour of the importation of nuclear power. Now all that counts is which electricity can be produced or purchased cheapest. Payment for green power, which consumers are allowed to buy from a different producer from their traditional regional supplier, usually leads to chaos. I support Mr Turmes, our rapporteur, in his attempt to counteract false information about green power or misuse of money for termination of nuclear energy, but that is insufficient.
Once again, the majority of EP Members are choosing to call for the total liberalisation of the natural gas sector and also accepting the positions put forward by the UNICE in relation to this aim of the so-called 'Lisbon Strategy'.
One example is the EP's proposal for the role of national regulatory authorities (NRAs) and of a 'European' regulatory authority, which shall have the task of completing the internal market and of ensuring effective competition. This proves that the intention is to transfer to supposedly 'independent' authorities an entire set of competences that should fall to national democratically elected institutions. In other words, the EP feels that not even national States would have a regulatory role, with this being given to these so-called regulatory authorities and the European Commission. This intention is so outrageous that it has met with the Council's resistance.
In general terms, this is an attempt to impose competition rules on all sectors that involve public service, providing incentives for privatisation, calling into question the guarantee of security of supply, investment capacity, equal access to the best prices and to a high-quality service and will lead to the deterioration of employees' rights in the sectors in question.
Hence our group's motion to reject the common position. It is significant that our motion was rejected by the majority of EP Members, including those from the PS, the PSD and the CDS-PP.
Liberalising the electricity sector is another of the aims set out under what is known as the Lisbon Strategy. As for the gas sector, the EP has acted as the spokesperson for the interests of the European employers' confederation, UNICE.
Energy is a strategic sector that is crucial to the sovereignty of any state. Guarantees of its integrity will be called into question as a result of the current liberalisation. In a few years, the EU's electricity sector - as the rapporteur states - will be dominated by between five and eight companies, obviously from the countries with the most highly developed economies.
This is an attempt to impose rules of competition and to encourage privatisations, calling into question the security of supply, investment capacity, equal access to the best prices and to a high-quality service and will lead to the deterioration of employees' rights in the sectors in question.
This is why our parliamentary group tabled a motion rejecting the common position and various proposals for amendments seeking to mitigate the negative aspects of the recommendation, not least with regard to ensuring respect for public service obligations, for the environment, for the specific characteristics of the outermost regions, and for protection for domestic consumers and small consumers.
Significantly, the majority of EP Members, including those from the PES, the PSD and the CDS-PP, has rejected the motion to reject the common position.
. (PT) Some amendments that have been tabled suggest that the increase in installed nuclear energy capacity in Europe is crucial to compliance with the Kyoto Protocol.
This argument is irrational and lacks objectivity. All the information available suggests that the opposite is true. The European Union already reduced its greenhouse gas emissions by 4% between 1990 and 1999, and will be able to fulfil the remaining reduction quota by 2012 (4%) through low-cost measures. According to data provided by the European Commission, it is possible to comply with the Kyoto Protocol by implementing measures costing less than EUR 20 per tonne of CO2. The measures proposed by the European Commission (the European Programme for Climate Change and the Framework Directive on Emissions Trading) contain no reference to promoting nuclear energy.
Unlike my political group, I have voted in favour of the amendments to block 3.
I thought it was vital to support Amendment No 1, as it introduces a reference to the precautionary principle.
Even though I understand the rapporteur's desire to bring this legislative procedure to a close after the second reading (and I would like to draw attention to his hard work and great receptiveness of mind), I am unable to vote against the reference to the precautionary principle. I believe this principle to be essential and necessary for a debate as sensitive, and as far from a resolution, as the one on genetically modified organisms.
The Council has refused to incorporate this reference to the precautionary principle fully into its Common Position, mentioning it in the preamble. That is the Council's decision and I respect it. I do feel, however, that the European Parliament should not assume the Council's old stance against the reference to the precautionary principle. The principle is, in any case, covered by Community legislation. To reject it accords GMO a privileged status. It sets a precedent which other occupational sectors might exploit in order to challenge future political proposals and guidelines. It is a retreat via the negation of a principle, but it masquerades as progress all the same.
We are aware that this regulation, in conjunction with others, such as the regulation on traceability and labelling, constitute steps towards lifting the moratorium on GMOs. The pressure exerted by the US, which has now lodged a complaint against the European Union at the WTO, and by the huge biotechnology multinationals seeking to remove the moratorium and to achieve free trade in GMOs, is becoming increasingly clear.
The proposals contained in this report, however, as at first reading, make significant improvements to the text. An agreement in this field could be important to speeding up the process of ratifying the Cartagena Protocol on biological safety and biodiversity.
Furthermore, the proposals suggest that GMO imports cannot take place without the prior written consent of the importing country and that the signing of agreements and conventions cannot lead to a level of protection lower than that provided by the current regulation and by the protocol. These proposals also require the exporter to comply with national regulatory frameworks and to guarantee the public right to information. These proposals consequently warrant our support.
As the report suggests, the precautionary principle must be observed, rejecting the subordination of this principle to commercial considerations, given the potential impact of GMOs.
Because there is no strong and integrated legislation on genetically modified organisms (GMOs) that is able to provide guarantees for consumers and industry, the process of granting marketing authorisations at EU level has been suspended for the last three years.
I welcome the legislation on the traceability and labelling of GMOs, because it makes it possible to register and monitor GMO movements on the market and the movements of food for human and animal consumption produced from them. This will help consumers to make their choices and will facilitate the process of withdrawing a product, should this be deemed necessary.
As everyone knows, the overall aim of the Cartagena Protocol on Biological Safety adopted on 29 January 2000, consists of contributing to ensuring an adequate level of protection in the field of the safe transfer, handling and use of genetically modified organisms (GMOs) produced by modern biotechnology, that may have adverse effects on the conservation and sustainable use of biological diversity, taking also into account risks to human health, including cross-border movements in particular.
In line with the position of the Portuguese Government, however, I believe it is important that we now undertake this exercise at European level, in order to ensure the most important factor in this matter, which is a high degree of consumer protection. I therefore welcomed the adoption of the Council's common position - and the approximation of positions that avoided the need for us to continue with a conciliation procedure - and, as such, the forthcoming entry into force of a regulation that is clear, technically secure and able to put the EU in a different position to the one that culminated, as a result of the diffuse nature of regulations, in the anti-GMO moratorium that led the USA to lodge a complaint with the World Trade Organisation.
I voted in favour because, following the shipwreck of the Prestige off the coast of Spain and the huge ecological disaster, immediate protection is required from single hull tankers by imposing an immediate timetable for withdrawing them from circulation. The governments of the 15 should support these measures and ignore the pressure from any shipowners who are opposed out of self-interest to a necessary regulation to protect seas and shores.
We voted squarely in favour of the Piecyk report. We also supported the Commission's new proposal to speed up the introduction of double hull oil tankers and withdraw single hull tankers, as well as toughening safety restrictions.
This report should have been adopted a long time ago, as Philippe de Villiers indeed requested. After the wreck of the Erika in 1999, the International Maritime Organisation (IMO) drove the Commission to cut corners, however. The Council and Parliament were weak enough to follow suit. It took another wreck, the Prestige, to wake everyone up.
Today's text is sounder. Its scope should nevertheless be broadened. It should apply not only to ships sailing under the flag of a Member State or putting in at one of our ports, but also to any oil tanker sailing in our economic area. It will also be necessary to monitor the performance of double hulls closely over time.
Moreover, as I said last part-session during the debate on environmental liability, we must remedy the International Oil Pollution Compensation Fund's inability to provide adequate compensation. It is also urgent that we put in place a compulsory insurance scheme operating on the polluter pays principle.
. (EL) Our position in the final vote on the Piecyk report was to abstain. We do, of course, realise that the aim of withdrawing single hull tankers is to protect the environment by preventing other tragic accidents at sea. We are without doubt in favour of this aim, as we have demonstrated by voting in favour of all the previous reports on the subject.
These final arrangements, however, appear to be the result of political reaction in the heat of the moment to the shipwreck of the Prestige. This also explains the eagerness for the EU to proceed this time independently of the IMO, while it is a known fact that for shipping, which goes beyond European borders, international solutions are preferable. Especially as the previous withdrawal timetable has not yet started to apply. We do not believe, therefore, that serious account has been taken of the consequences that these arrangements will have on the competitiveness of the economy. More specifically, Greek shipping is being hard hit, harming the workers in the shipping industry.
In abstaining, we are expressing our acute scepticism about the stand of the Council of Ministers and, more importantly, the Greek Presidency, which should deal with the issue with greater sangfroid, especially as we Greeks have more experience of these issues and our economy is affected more by these arrangements.
. I welcome Parliament's initiative, which seeks to speed up the introduction of double hull tankers. The measures contained in the report are important both in enhancing maritime safety and in preventing the type of environmental disaster which the Galician coast recently suffered.
In my constituency, Scotland, we are bordered by some of the most dangerous waters of Europe and have sadly experienced the environmental effects of oil tankers shedding their cargoes at sea. Sympathy for those whose livelihood suffered as a result of the Prestige disaster was expressed by residents of the Shetland islands of Scotland who suffered a similar fate in 1993, when the Braer sank off the Shetland coast. In the aftermath of last year's disaster, we questioned why lessons appeared not to have been learned from Scotland's experiences ten years ago.
It is for this reason that I particularly welcome Parliament's aim to seek a swift agreement with the Council in order to prevent other coastal communities suffering the fate of Galicia or Shetland and would like to record my hope that Member States will afford this legislation the priority it deserves.
The safety of ships, crews and the environment cannot be effectively addressed with fragmentary measures, however important they are, such as the mandatory precondition of double hulls for tankers using ports in the Member States.
A real safety policy needs to combat the unaccountability of shipowners, apply substantive measures against infringements of the law, adjust operating positions to today's enhanced requirements and help improve crews' living and working conditions by safeguarding their rights and giving their trades union the power to intervene decisively.
Any arrangements must be introduced within the framework of the IMO and the ILO, which should play an essential role in international shipping, without accepting the philosophy of compromise with shipping interests. A typical example of how such interests are served at the expense of the environment are the long transitional periods, without any real justification in terms of security of supply, and the exemption from the double hull requirement for ships over 500 - 600 tonnes.
The ?U is serving the unaccountability of shipowners in the best possible way. One example is that the ship repair industry in Greece, a country with one of the biggest fleets in the world, has almost been wiped out.
Positive results against this policy will only be obtained by decisive fighting on the part of workers, seamen and interested regions, especially coastal regions.
. (PT) There is no shortage of substantial reasons and even imperatives for us to adopt increasingly stringent measures in the field of maritime navigation safety.
The occurrence, in a very short space of time, of two major disasters, the Erika and the Prestige and having to deal with the variety and gravity of their consequences showed us all how crucial it is for decisions to be taken in this field. We have all become aware of the intolerable conditions under which many vessels still sail with dangerous and highly polluting loads. For this reason, this new proposal is particularly appropriate given the much-vaunted requirement for double hulls.
Furthermore, and as the European Commission study was charged with demonstrating, rapidly eliminating single hull tankers, as is proposed, will not lead to a substantial reduction in capacity for oil and, as the rapporteur states, the capacity and international recognition of European shipyards could even benefit by having new vessels to build.
I also agree with the rapporteur's assertion that we must extend the implementation of the proposals now proposed by the European Commission to the International Maritime Organisation, firmly promoting the necessary negotiations in this field.
I have therefore voted in favour of the report.
About time!
We have known since December 1999, since the Erika disaster and its tragic economic, social and environmental consequences, that withdrawing single hull oil tankers was an inescapable and urgent priority.
Shortly before the Erika disaster, I requested the introduction of a timetable for scrapping all single hull oil tankers by 2010. At the time, I was told that was impossible. All of a sudden, though, it has become possible, in the wake of the Prestige disaster?
If it is to be effective, however, this measure should not be confined to the European Union. Rather, the International Maritime Organisation should intervene to make it international law. The Member States most threatened by oil spills, especially France, should make every effort to achieve this from now on. They should not hesitate to exert unilateral pressure either, as France and Spain did so judiciously at Malaga.
I share the rapporteur's concern to improve the fleet of ships carrying dangerous cargoes. According to the Commission's own figures, more than 4 000 ships are classed as hazardous. We must oblige shipowners to withdraw these floating dustbins as a matter of urgency, and compel them to adhere to stricter technical and social codes of practice.
Nevertheless, in the light of the recent Erika and Prestige disasters, I think that the European Union is still shrinking back too much from the unavoidable battle for maritime safety. The proposed waiting times are still unsatisfactory: the seaworthy age limit for Prestige-type (category one) oil tankers has been fixed at 23 years from 2005; for category two and three ships (mostly built between 1982 and 1986), the age limit is 28 years from 2010. Even with these provisions, the risk of disaster is still with us. It would have been better if all dangerous ships had been prevented from putting to sea, and shipyard production shifted by public policy towards the construction and development of safe, modern ships. The European Union should have been given new tools in its struggle against the laxity of the system. Above all, the Member States should make genuine commitments to implementing existing legislation. This is the minimum required to stop all the restrictions from sounding like a wish list.
Mr President, I would like to speak on both the Hudghton report and the Stevenson report.
On the Hudghton report the position taken by the EPLP relates to our political support for regional advisory councils, subsidiarity and scope for some decentralised management measures.
On the Stevenson report - formerly the Ó Neachtain report - on western waters concerning the Irish Box, the position has been taken on conservation grounds relating to a vulnerable spawning area and in line with longstanding regional support for the Irish Box. Amendment No 20, which effectively gives a 10-year derogation to the Irish Box, is a vital conservation measure and we support it. That is why I am delighted that Amendment No 20 was adopted with such a majority today. All other amendments fall, as Amendment No 20 was adopted, allowing us to support the report as amended.
The protection of juveniles is a priority for guaranteeing the conservation of fish stocks and their long-term sustainability. Improving technical catch measures must therefore be seen as an essential component of the common fisheries policy and must be considered in conjunction with the other instruments for the fisheries sector.
We therefore agree with the rapporteur's proposals, specifically when he states that, since it is fishermen who are the interested parties in these measures, and since no one knows these matters better than they do, they should be fully involved in the process of defining these measures.
In fact, we have always called for social dialogue with the sector to be improved, as demonstrated by our proposals in the opinion that we delivered under the 2003 budget procedure. We still believe, however, that Regional Advisory Councils might not be the most appropriate instruments for guaranteeing this participation. What is really needed is for the common fisheries policy to be properly decentralised.
We agree with the rapporteur's assertion that technical mistakes in the drafting of this Commission proposal, particularly in a regulation for legislative consolidation involving extremely technical and sensitive matters, call into question the Commission's technical competence in these matters and heighten the lack of confidence fishermen have in the Commission.
This proposal by the European Commission, consolidating existing regulations and to some extent introducing new measures, specifically with regard to cod and whiting, is important.
I think that we were on the right track when, in the technical regulation in force, Member States were authorised to adopt measures in certain emergency situations and in relation to their own vessels, with the proviso that they could not be less stringent than the requirements laid down in Community law. Like the rapporteur, I regret the fact that this proposal does not retain these provisions. Like the rapporteur, I also hope that this omission will be rapidly rectified by the Commission, as well as the omission of any reference to the Regional Advisory Councils (RACs). The Commission must understand that a sustainable and viable fisheries sector is only possible if it has the trust and cooperation of the fishermen and pays attention to the points of view of the parties concerned. In fact, this omission would run counter to what Commissioner Fischler promised fishermen in a speech in London, when he urged them to 'come and participate and make sure that they become full players in the fisheries management process'.
The report would have been better if more of the amendments tabled in plenary had been adopted, but, for the reasons I have briefly summarised, I too ultimately voted in favour of it.
Mr President, I am very disappointed at the outcome of the original Ó Neachtain/Stevenson report because of the adoption of Amendment No 20. It was an irresponsible amendment which seeks to maintain Regulations (EC) Nos 2847/93 and 685/95 for a period of 10 years. Everyone recognises that there is a problem in the Irish Box and that there is a problem with stocks. It is completely unjustifiable that this Parliament should vote to allow that situation to remain for 10 years. What is going to be left for Irish fishermen? The Irish are saying here today that this is a great victory as the Spanish have been kept out! It is no great victory for Irish fishermen, because there will be no fish to catch!
This nationalistic approach in Parliament towards fisheries is extremely hard to accept from an ecological point of view. We need to look at the state of stocks and what is there for fishermen. We need to take scientific advice, not the advice of fishermen only, who take a very short-term view. They only see as far as the ends of their noses. We need to ensure that stocks are maintained and, if there is a crisis, that measures are taken to reduce the fishing effort.
What we have done here today is regrettable. Mr Ó Neachtain's report in committee was very good, but, unfortunately, it was voted down by a few votes because Spanish Members voted for their own interests - just like the Irish. However, there was a very good compromise, and I cannot understand why Mr Ó Neachtain did not retable just his committee proposals and allow them to go through. The vast majority of Parliament would have supported that position because it was a very fair and reasonable compromise.
We are in a situation which sends a very bad signal from an ecological and sustainable fisheries point of view. The situation in the Irish Box will remain unchanged for 10 years, despite the fact that it is recognised that there is a crisis. This Parliament should take its role seriously in protecting fish stocks and not just protect basic selfish national interests. It is time we realised that we have to maintain fish stocks. The Commission and the Council should also take this advice, that it is time we sought to ensure that fish stocks remain, and not just the industry, which will have nothing to fish for in the future if it does not realise that there is a problem.
Mr President, on the issue of fishing, there is a constant tendency in this Parliament to confuse privileges with conservation. I agree that there must be areas in which special conservation measures must be taken, and even that there must be no fishing in them for many years. But this conservation has nothing to do with the fact that in certain areas there are States who enjoy the privilege of fishing and others for whom it is banned.
In this regard, the case of the Irish Box for example, or other areas in European Community waters, that is, continental waters, is not the same as the case of the Azores.
In the Azores, the problem is that they do not have a continental shelf, and those islands must be granted a privilege so that they can survive by means of fishing.
In the Irish Box or other areas, we are talking about a privilege granted to several States in violation of Community law. In this regard, this confusion has been exploited to achieve a vote whose result I believe to be profoundly wrong.
A clear sign needed to be sent to the Council Presidency, because the proposal for a compromise, supported by the Commission and promoted by Spain, intended to create a single Atlantic zone to manage the fishing effort without dividing up the current conservation areas, not only fails to contribute to a sustainable policy in the field of fisheries, but would also have harmful effects, not least for Portugal, in terms of the conservation measures already in place and in socio-economic terms, both for the fleet and for regions that are dependent on the sector.
We therefore helped to ensure that Amendment No 20 to this report was adopted, and we are fully behind it, since it proposes to continue with the current regulations for a period of ten years, after which, the arrangements will be assessed once again.
I wish to state, despite the fact that all of the other proposals for amendments to the regulation have been rejected, that the Committee on Fisheries adopted our proposal to extend the limit of access to the exclusive economic area of the Azores and Madeira to 200 miles. The Council must also take account of this proposal in its negotiations for a compromise.
. The proposals before us are sensitive and emotive in more ways than one. I do not believe the Commission can, on the one hand, say we must open up access to the Irish Box and, on the other, preach conservation and protection of fish in other areas. I believe the Commission has lost control of the Common Fisheries Policy and is simply becoming the poodle of the Spanish Government and the industry in Spain.
You cannot face both ways at the same time, no matter how hard you try. Many of us who have served loyally on the European Parliament's Committee on Fisheries for many years have found ourselves sidelined in the interests of expediency. I warn you clearly, this will not work, will not survive and will ultimately flounder.
The approval by a very large majority of Amendment No 20 was crucial, since it sends a powerful message from the European Parliament about respect for previously established basic principles and valid agreements. It is also crucial because it vigorously rejects murky political manoeuvres, disguised as clever legal tricks and clearly based on a false assumption, in order to serve the interests of one Member State - Spain. This would clearly damage the conservation of fisheries resources in particularly sensitive areas of the European coast. Incidentally, it would be completely unacceptable if, through a revision of the Regulation, the great efforts to preserve resources made in these sensitive areas by some Member States, Portugal and Ireland, to be specific, were ignored. It is, therefore, hard to understand the restrictions that have for a long time been imposed on the fishermen of these countries, paradoxically paving the way to the further depletion of fisheries resources.
I also strongly support Amendments Nos 8 and 13, which gave appropriate treatment to specific problems facing the sea around the Azores, which are of interest to Europe in general and to the Azores in particular. In the end, however, it was not necessary to vote for them.
I hope that the Commission and the Council heed - and respect in substance - the extremely clear sign given by Parliament and respect the voice of those who are elected by Europe's citizens.
. (NL) Following the accession of Spain and Portugal to the European Union, a period of seven years was laid down in 1995 in which the fleets of these countries were denied access to, for example, the North Sea and the Irish Box. Last December this restrictive measure lapsed. In this report the Commission is coming forward with a new regulation to regulate the access of, for example, Spanish fishing vessels to the Irish Box.
The attempt by the Commission to eliminate discrimination between the Member States in fleet access is laudable, but it is the fish stocks that lose out.
On the accession of Spain and Portugal it was impossible to foresee what disastrous changes would overtake fish stocks. Since 1996 the opportunities to catch fish in the area in question have fallen sharply. The Commission is itself - please note - of the opinion that the maximum level of fishing in these areas requires urgent revision or reduction.
None of this is consistent. Equal opportunities for all Member States is a fine starting point, but better still is a full sea in which there is enough to fish. That must be our first priority. A revision of the allocation formula can therefore only be considered when fish stocks have been restored to sufficient levels of abundance.
It is not acceptable either legally, morally or politically that an amendment in the European Parliament or a report during a consultation procedure can extend the provisions of a Treaty on accession to the EU such as the one relating to Spain and Portugal, as is the case with Amendment No 20 from the UEN Group or Amendments Nos 21 to 30. Furthermore, I believe that Amendment No 20 is inadmissible within the meaning of Rule 140(1)a) and b) of the EP's Rules of Procedure.
It is unjust, discriminatory and I believe illegal. I have therefore had to vote against the report bearing the name of the Chairman of the Committee on Fisheries, Mr Stevenson, but in reality produced by Mr Ó Neachtain. If the Council does not remedy it, it will be the Court of Justice of the European Communities that has to declare the report approved today contrary to Community law, and it will thereby be making the final decision, in the event that the opinion issued today by the EP is followed.
That concludes the explanations of vote.
(The session was suspended at 1.15 p.m. and resumed at 3 p.m.)
The next item is the report by Mr Oostlander on Turkey's application for membership of the European Union.
Mr President, as far as Turkey as a candidate Member State is concerned, the door is open, but the road is hard. That is the message of my report. For the other candidate Member States that was really self-evident. They and their citizens have had a lot of trouble in reaching the finishing line and up to the last committee meetings comments were still being made about them in clear tones urging completion of the work. Turkey is no exception. There is no reason therefore to give this country special treatment on account of its size or its strategic position.
Turkey does of course have quite different problems from the other candidates. These problems are mainly in the area of the Copenhagen political criteria. More than ever perhaps the emphasis in this report is placed on the background to or deeper causes of the political shortcomings which usually manifest themselves in violations of classical freedom rights and of fundamental human rights. It is also to do with the fact that the Turkish State is based on a philosophy that was developed in the 1920s, a period in which Europe did not provide many pleasant examples from which to draw your ideas.
The criticism of Turkey concerns the structures of the State, the dominant political position of the army, the National Security Council, which is dominated by the military, the nationalism that leads to suppression of ethnic, religious and cultural minorities and the priority for collective security and collective interests over individual human rights, which again and again gives cause for complaint. The army also has a very strong influence in education, broadcasting and the business community and it is very important that this is also recognised in part in Turkey's latest reform packages.
In the contact with Turkey it is always a question of who are we talking to? Are we talking to the government and the majority in the parliament or are we in fact talking to the representatives of what people call the 'deep State', the high generals and the high established bureaucracy?
Apart from these problems we also mention those on the borders, with both Cyprus and Armenia and possibly with Iraq. The lack of a functioning social midfield is also apparent. There is little room for the trade union movement. Religious communities, even the Islamic, are under strict state control or are having a hard time. Other candidates had leeway to make up here too.
The idea of candidate membership is that the country concerned develops into a Member State like the others. It must not for example make any difference in legal position whether you live in Diyarbakir or in Rotterdam. If that is the case, then it is impossible to sell membership to our citizens. A directly elected parliament may see this more readily and with greater concern than a council of ministers. We therefore invite the Council to be just as clear in its policy towards Turkey as this Parliament and not to cling to symbols and symbolic dates.
Clarity has been the express concern of this report. It is not honest out of a need for appreciation to remain silent about a series of objections only to conjure them up again at a later date. Turkey has to know where it stands now. That means radical changes, as other candidates have also experienced. Which is why we warmly applaud the plan to draw up a new Constitution, while expressing the wish that the political values that are supported in other Member States will be taken as a starting point. Furthermore, the army must relinquish its present dominant position and be brought back to a form and function that is usual in other Member States. This has consequences for the National Security Council and for the state security courts.
Amendments to the law that have in mind the conversion from a military nation, as people write to me, into a civil nation, must prove that their objectives are being achieved in practice. This is a question of mentality and culture. The Union must therefore focus its support on actual fulfilment of the political criteria, that is, on retraining and exchange programmes for government officials, especially those in the police, and of lawyers who are involved in courts of justice, and so on. Torture, for example, must now really be over and the return of the expelled and refugees to their villages must not be obstructed by the so-called village guards. Freedom of religion must not be a dead letter.
Numerous frustrating government measures can in fact be abolished in a short time and it is a constant source of amazement that this does not happen. Cultural rights must not be recognised in dribs and drabs, but convincingly and generously. For a while it seemed that the government would indeed be able to establish its authority and we had also hoped that it would, for example, be able to make good its intention to resolve the Cyprus issue on the basis of the UN plan. That unfortunately proved not to be the case. A renewed successful attempt will show whether the army is indeed finding its normal role.
Mr President, I am pleased with the broad support for the report that exists in this Parliament. I have also cast a generous eye over the amendments and where possible given them a plus. We have agreed with Mr Swoboda that we can accept an amendment from the radical and green corner, concerning the willingness of Turkey to fulfil its tasks under the reforms, as an addition, not as a replacement. If it is not wanted as an addition, we shall vote against. But if it is presented as an addition, then we can say, 'yes' to it. I otherwise hope that the open talk of the debate about religion, culture and politics is not smothered by deletions in paragraph 3, as that is a paragraph that could simply bring this discussion to a tremendously good end.
Mr President, Commissioner, ladies and gentlemen, I too should like to take the opportunity of the adoption of the O?stlander report today in order to refer to relations between the European Union and Turkey and developments in the accession strategy for Turkey.
As you know, Turkey is an important partner of the Union, with which we have maintained contractual relations for a very long time. You can go back as far as 1963. However, the turning point in this 30-year period was the European Council in Helsinki, when Turkey was acknowledged as a candidate country for accession to the Union on the basis of the same criteria that apply to the other candidate countries. In Helsinki, the aim of the accession strategy adopted was to help Turkey on its course towards integration and included reinforced political dialogue, pre-accession aid and a procedure for analytical examination of the application of the acquis. The cornerstone of this pre-accession strategy was the partnership of March 2001, with principles, priorities and interim objectives which would allow Turkey to meet the Copenhagen criteria. Within this framework, it is necessary to emphasise that important elements are not only the adaptation of legislation in relation to the Copenhagen criteria, but also its material application. And the Commission has clearly underlined this point, mainly in the annual progress reports.
We have recently monitored certain important internal developments in Turkey. A new government has taken over power, with strong support from the people. The new prime minister, Mr Erdogan, has clearly stated that he intends to continue and strengthen the reform process, so that Turkey meets the Copenhagen criteria. Recent surveys have also shown that this objective is shared by an important majority of public opinion in Turkey. And I think that this political will is, you might say, reflected in actions and not just words.
At the Copenhagen Council, the Union itself recognised that the new Turkish Government was resolved to proceed with further reform and it urged it in particular to deal quickly with all the weaknesses which continue to exist in the field of political criteria, in relation both to legislation and to the application of legislation. Within this framework, the Union encouraged Turkey to actively continue the reform process. If the European Council in December 2004, based on the Commission's report and recommendation, decides that Turkey meets the political criteria of Copenhagen, the Union will renew accession negotiations with Turkey without delay. That was, as you all know, a very weighty decision for the future of relations between the European Union and Turkey. We hope that this prospect will act as a catalyst and encourage Turkey to adopt and apply the necessary reforms. However, I should like at this point for us to see what the situation looks likes six months after Copenhagen.
Ladies and gentlemen, during the Greek Presidency, we have worked systematically to implement the elements of the accession strategy in accordance with the decisions taken in Copenhagen. The revised partnership adopted by the General Affairs and External Relations Council in April 2003 is of particular importance in helping Turkey to deal with the main issues in its attempt to meet the political criteria. A revised national programme for the adoption of the acquis, with clearly defined targets, is expected to constitute Turkey's planned response to the new partnership. Similarly, we have held three political dialogue meetings, one of which at ministerial level, when we had an opportunity to see exactly what is expected of Turkey up to the end of 2004. The Presidency and the Commission have planned another two meetings in the more specific aim of examining progress in meeting the political criteria. The Association Council was convened in April at ministerial level and evaluated the progress both of the pre-accession strategy and the status of the partnership.
At this point, I should like, guided by the recently adopted revised partnership, to refer with greater clarity to the main issues that we expect Turkey to deal with up to its evaluation in 2004. Of course, this is not intended either to discount the Commission evaluation within the framework of this year's, and more importantly, next year's progress report, nor does it have to do with any other criteria over and above the Copenhagen criteria. The partnership was the product of valuable experience from two years of helping Turkey to adopt political reforms. This means that efficient account was taken of lessons from recent years, following discussion, both by the Commission and by the Council, which adopted it with slight changes.
What I want to say is that, as we see it, there are two basic issues for promoting Turkey's essential candidature status. First, democracy has to operate in this country without the obstacles of the past and, secondly, the institutional changes voted through by parliament need to be translated into real administrative and judicial practice. Political control by the parliament and via a democratically controlled government of all the institutions and bodies of state is, therefore, a basic issue which Turkey will need to address effectively. This also involves the simple legal adaptation of the rules and raises telling and very material issues in connection with relations between the elected government and the army. The Union has also publicly referred to this issue and emphasised that there cannot be practices that result in deviations from the Copenhagen criteria and we have noticed that there have recently also been corresponding examples with reference to internal and/or external policy.
On the question of human rights and the rule of law, there has undoubtedly been progress, even in sectors which a short time ago were considered prohibited. We must not forget that the abolition of the death penalty and the introduction of the right to use and teach minority languages are a big step forward. And Turkey itself appears to wish to proceed at a fast pace and to achieve the start of accession negotiations by set deadlines. It is important that we know this ambition, for the realisation of which quite a lot still needs to be done.
At the Association Council last April, the Union clarified the fact that basic outstanding issues in the field of political criteria require Turkey's immediate attention. These issues mainly include, by way of example, numerous accusations of torture chambers in the country, references to arbitrary arrests and practices of detaining people without judicial proceedings in south-eastern Turkey, contradictory judgments in relation to the punishment of those guilty of torture, court cases which demonstrate that there is still no uniform interpretation and application of provisions relating to the freedom of expression, and the regime concerning religious foundations and communities, which remains particularly restrictive. We have already expressed our concern about the way in which religious foundations are treated and we continue to hope that the Turkish side will keep its promises, so that, with the necessary additional reforms, the problems that have arisen can be dealt with in accordance with international norms.
Nor has the right been safeguarded for all Turkish citizens, irrespective of their ethnic origin, to enjoy full cultural rights. The restrictive nature of the recent regulations in the field of radio and television broadcasting and teaching in languages other than Turkish appears to be hampering the application of the August 2002 reforms.
There are also additional elements in relation to the human rights situation. These are the recent attack by the security forces on the Turkish Human Rights Association, continuing deaths from hunger strikes in high security gaols and the uncertain outcome of the case pending against Leila Zana, which we have also discussed here in Parliament. All these issues are elements in an imperfect reform process in which reforms formally adopted have not always resulted in practice in the improvement to the situation which had been hoped for. I could also refer to the report by Amnesty International on Turkey, which paints a picture of a human rights situation with numerous problems, but there is no reason now to go into that in detail.
In addition, however, I wish to mention that there are important priorities which are reflected in the text of the revised partnership and which we expect Turkey to take into serious account. They cover important sectors of the economic criteria and I think that they also correspond to the stated intention of the Turkish Government to improve the economic situation in the country. They also cover the important chapter of justice and internal affairs, in which we are looking forward to improved cooperation from the Turkish side and are promoting the conclusion of a Community readmission agreement.
Ladies and gentlemen, I should like to point out that there are another two basic priorities which also have an important position in the partnership. They relate to Cyprus and Greek-Turkish relations. Despite the fact that efforts by the United Nations Secretary-General to resolve the Cyprus problem ended in an impasse in the Hague, his plan is still on the table. The Secretary-General has pointed out that, if a solution is to be found, there must be genuine political commitment to his proposals and a clear timetable for completing negotiations. The spring Council expressed its regret that efforts by the Secretary-General had failed. The Union vigorously supports the continuation of the good offices of the Secretary-General and of the negotiations on the basis of his proposals. We have called on all the interested parties to spare no effort in finding a fair, operational and viable solution and, more specifically, we have called on the Turkish Cypriot leadership to re-examine its position.
Within this framework, the priority of the Turkish partnership to support efforts to find an overall solution to the Cyprus question through the good offices of the Secretary-General and negotiations based on his proposals continues to be of decisive importance. The President of the European Council also referred to this matter in recent public statements. The government of the Republic of Cyprus has demonstrated in practice its will to facilitate such a solution. The protocol on Cyprus attached to the Association Agreement also allows a margin for this development. But our common will is to achieve something along these lines by 1 May 2004. The recent opening of the green line constitutes material proof that the two communities on the island can and will live and progress together. However, practical changes imposed from below, by society, are no substitute for institutional solutions. These must come about and only thus will Cyprus safeguard the new horizon to which it is entitled after so many years. The Union and we, as the Presidency and as a Member State, support the need to find a solution on the basis of the Annan plan.
As far, then, as the question of a peaceful solution to the differences is concerned, a change in the atmosphere of Greek-Turkish relations has already been noted in various sectors. Exploratory contacts between the two ministries of foreign affairs started in March 2002. Discussions are continuing between senior officials. The improved climate has resulted in increased bilateral exchanges and a series of agreements. However, on the other side, the Turkish side, certain practices are being observed, such as by the Turkish air force, which are out of keeping with the aim of deeper relations between Turkey and the Union. We are looking forward to further progress in this sector on the basis of the principle of a peaceful solution to the differences in accordance with the Helsinki conclusions and the relative priority of the partnership. As decided in Helsinki, the Council will examine the situation in relation to the outstanding differences and, more importantly, their repercussions on the integration process, with a view to promoting their settlement through the International Court in the Hague by the end of 2004 at the latest.
In closing, allow me to welcome once again Parliament's acute interest in the integration strategy for Turkey. We shall continue to cooperate with a view to repeating here the clear success which accompanied the political message of enlargement: extension of the area of peace, stability and prosperity and the abolition of the dividing lines of the past. We especially welcome the fact that the policy for the enlargement of the Union is continuing and is a basic incentive for countries, especially candidate countries such as Turkey, prompting them to further reforms in order to safeguard the values and principles I referred to earlier. We also welcome the fact that this objective is also the stated wish of the Turkish people and the policy of its elected government. We are looking forward to the necessary progress being achieved by the deadlines set, so that we can safeguard a positive and auspicious future for relations between the Union and Turkey.
. (DE) Mr President, Mr President-in-Office of the Council, ladies and gentlemen, today's debate on Mr Oostlander's report comes at an important stage in the development of our policy towards Turkey. In recent weeks and months Turkey has often been in the limelight, and the most recent international developments have once again highlighted Turkey's importance for peace and stability in a region directly bordering the European Union and which is simultaneously one of the most crisis-prone regions of the world. At the same time the advantages for the European Union of having a Muslim country standing firmly by its side are becoming ever clearer, providing living proof that it is perfectly possible for such a country to share our values. One of the great questions of the twenty-first century will be how we shape the relationship between the West and the Islamic world. Turkey has a key role to play here.
The Copenhagen European Council gave Turkey a clear political road map. Turkey now has less than 18 months to implement an intensive programme of reforms before the Commission delivers an opinion on whether Turkey meets the Copenhagen political criteria. In order to support Turkey on the road to EU membership, the Commission has started to implement an enhanced pre-accession strategy.
Firstly, cooperation will be strengthened in a whole raft of areas, such as political and economic dialogue, justice and home affairs, and safety at sea. The screening of legislation will be intensified, the scope of the customs union will be extended, and trade relations will be strengthened.
Secondly, the Commission has proposed a substantial increase in financial support. It is proposing allocating resources of EUR 1.05 billion for the period 2004-2006. Part of this support is to be used to foster initiatives aimed at consolidating and developing democratic practices, constitutionality, human rights, equal rights for men and women, and the protection of minorities.
Thirdly, a revised Accession Partnership for Turkey was adopted on 14 April. Its aim is to support Turkey in meeting the accession criteria. This of course involves very close attention being paid to the political criteria. The Accession Partnership provides a framework for assessing Turkey's compliance with the political criteria, and thus for the next steps in dealing with its membership application.
We expect the Turkish Government to react to the Accession Partnership by rapidly adopting a new version of the National Programme for the Adoption of the Acquis, including a clear and timetabled legislative programme. The reforms adopted in Turkey over the last 18 months are extremely impressive. Turkey has tackled many of the as yet unsolved problems identified in the Regular Reports. It is clear that the decision taken in Helsinki to grant Turkey the status of a candidate country has acted as an effective incentive for Turkey to set a series of reforms in train. We support Turkey's firm intention to make all the remaining legislative changes required in the course of this year. This will enable Turkey to focus completely on implementation next year. We have carefully noted the announcement by Prime Minister Erdogan's government that it intends to draw up a new constitution. Furthermore, we are aware of Turkey's intention to adopt a further package of political reforms in the very new future. I am delighted to note that just in the last few days leading representatives of Turkey's armed forces have declared their full support for Turkey's European orientation and the associated reforms. We have clearly identified the remaining shortcomings in relation to these issues in the Accession Partnership. These concern the abolition of the practice of torture, the elimination of human rights limitations such as restrictions on the freedom of opinion, freedom of association and religious freedom; they also relate to problems with the political role of the military and to respect for cultural rights and compliance with rulings of the European Court of Human Rights.
As mentioned in the 2002 Regular Report, if they are to be effective these reports must also be implemented by Turkey's executive and judiciary. I would like to stress very firmly that our assessment will not only be based on what legislation has come into force, but also on compliance in practice with the Copenhagen political criteria.
When it comes to respect for human rights and basic freedoms, the picture is rather uneven. Despite the political reforms it seems that the behaviour of at least some parts of the judiciary, security forces and prison staff has not changed in practice. There are still many examples of repressive behaviour. It is evident that concerns about security and the alleged threats to secularisation and to the indivisibility of the state are continuing to play a key role in the behaviour of implementing bodies and of the judiciary. Most recently, the closure of the HADEP party and the initiation of proceedings against the DEHAP party are examples of this kind of behaviour. This is why, despite the reforms that have been adopted, it is not yet possible to make a definitive judgment. Nor do I wish to conceal my concern about certain very recent events that are not in the spirit of the reforms introduced. That featured in our debate in the last plenary.
It is on the basis of the most recent changes in legislation that Leyla Zana's retrial has been initiated. It is now extremely important that the new verdict should reflect the spirit of the democratic and constitutional reforms that Turkey has introduced in recent months. If Turkey wishes to enhance the credibility of its reform process, it must bridge the gap between the spirit of the political reforms and their practical implementation. I know that because of resistance in some camps this is not easy, but I am sure that Turkey has the strength and the ability to achieve this goal.
As regards the Cyprus question, it remains our top priority to find a comprehensive solution on the basis of the UN plan, so that a united Cyprus can join the EU on 1 May 2004. So it is now a question of maintaining the political momentum of the Cyprus process. Against this background, Turkey's support is more important than ever, for two reasons: firstly to allow the Turkish Cypriots, like their Greek Cypriot compatriots, to become fully integrated into the EU, and secondly so as to settle a question which otherwise could act as a brake on achieving Turkey's own aims once the accession negotiations start.
Yesterday, as a sign of good will and with a view to maintaining political momentum, the Commission adopted a package of measures for the Turkish Cypriot community, comprising extensive financial support for economic development and further strengthening links with the European Union, combined with measures to promote trade. In the area of trade, we are proposing to give goods from the northern part of Cyprus access to the European Union. I very much hope that all the parties involved will be able to act with sufficient flexibility to allow this to become a reality.
Turkey has only limited time left in which to comply with the Copenhagen political criteria. The Turkish Government is aware of that and I know that the Turkish Government is determined to make this goal a reality, and I am convinced that it is capable of achieving that. To this end, the Commission will continue to offer Turkey further encouragement and all the support it needs. Turkey's reformers need clear and reliable signals from us too, whereas mixed messages will hinder the acceptance of reforms in Turkish society.
I would therefore like to stress once again that the Heads of State and Government of the 15 Member States - all 15 - have in recent years repeatedly and firmly committed themselves to the fundamental principle that Turkey should become a member of the European Union. No one has said 'no' on principle to possible Turkish membership on strategic, geographical, cultural or religious grounds. Turkey is a candidate for accession, and it has the right to expect its application for membership to be dealt with honestly, fairly and objectively. This will be a guiding principle for the Commission in its cooperation with Turkey and in its ultimate assessment of Turkey's readiness for membership. We would all benefit from a democratic, constitutional, tolerant and internally peaceful Turkey.
(Applause)
Mr President, we all recognise that many reforms need to take place in Turkey in order that its candidacy for the European Union can be taken forward as rapidly as possible. Turkey does not expect to be treated any more or any less favourably than any other candidate country, but it does expect to be treated fairly.
I have long argued for the need to send a strong, positive signal to Turkey that will sustain the commitment to modernisation and westernisation that has been a feature of that country for 80 years or more. With the threat to us all from international terrorism and the continuing instability in the Middle East, it is vitally important that Turkey should remain firmly anchored within the alliance of the democracies.
Parliament's report should therefore be upbeat and encouraging, recognising the enormous progress that has been made and the willingness of the Turkish authorities to carry out radical change, while emphasising the steps that still need to be taken to overcome difficulties and obstacles. Instead, the Oostlander report, even improved as it has been by amendment, is unsympathetic. It emphasises the negative, places undue weight on the often unverified allegations and views of extremists and minorities, and there is no warmth or friendship. It rather implies that Turkey is not very welcome.
I am the most ardent campaigner for respect for human rights, but not where this is a cover for subversion or where extremists masquerade under a human rights placard. Of course we condemn torture - it is inexcusable wherever it takes place - but we should also recognise the political exploitation of torture allegations by opponents of the Turkish regime. I do not believe it is helpful for any country to institutionalise minorities. Every effort should be made to integrate minorities into the mainstream of a nation's life without denying them the right to express their own language or culture.
In the name of democracy and human rights the report calls for measures that, without care, would merely serve to empower essentially undemocratic elements, giving greater influence and visibility to fundamental Islamists and extremists who wish to unravel any attachment to western values.
On Cyprus there is a one-sided interpretation of events with no recognition of the positive steps taken by the Turkish Cypriot authorities, no call for generosity by both sides. I welcome the measures taken by the Commission in the last few days to help lift the embargo. It is most important that in December 2004 the European Union gives an early date for the opening of negotiations on Turkey's membership. I am afraid this report quite deliberately sends the opposite signal.
Mr President, ladies and gentlemen, I warmly congratulate Mr Oostlander on producing this very balanced report. I can offer him some words of consolation: even if the official spokesperson of the Group of the European People's Party (Christian Democrats) and European Democrats does not support his report, the official spokesperson of the Social Democrats is genuinely 99% behind him. This can sometimes be comforting in this House.
As Mr Oostlander rightly says, the report shows that the door is open, but the path is arduous. Now there are some people who tend to emphasise the open door, while others stress the arduous path. I personally, and the majority of my group, believe that both aspects should be supported equally. The starting point was the state philosophy of Kemalism, which Mr Oostlander criticised, and we no longer use this term in the report. I also think that Kemalism has two sides, a positive side, which supports a republican, secular state and rejects religious domination, in this case that of Islam over the civil authorities. Over the years, however, in the shadow of Kemalism - though not as a result of Kemalism itself - the army has risen to dominance. Now the new government, as the Commissioner already mentioned, has a somewhat different philosophy. For this reason, the army is keeping a watchful eye on it, although - and here too I am behind Commissioner Verheugen - there are, thank goodness, some members of the military who recognise the path to democracy, because they know that is also the path to Europe. I also consider the initiatives of the Turkish Government gradually to remove the military from areas not directly connected to security, such as the media and education, to be the right way forward. The road ahead is still a long and arduous one, and there will continue to be some resistance, but I believe that the path Turkey has chosen is the right one.
This includes the question of minorities too. Now, on the subject of minorities, Mr Van Orden, we are not talking about a small minority of 2 to 3 per cent here. We are talking in some instances about very large minorities, especially if we are referring to the Kurdish minority. But there are of course other minorities, Greek, Armenian, and Syrian minorities, which must likewise be given due consideration. May I remind you that Turkey until recently disputed that it had any minorities at all. It no longer spoke of minorities at all, other than religious minorities. It was precisely due to the insistence of this Parliament, together with the Commission, but probably especially this Parliament, that we have managed to change these things. If we had always been as soft in our demands as Mr Van Orden wants, then we would not be where we are now. I know, too, that Commissioner Verheugen has often been criticised in Turkey for his tough but clear words. Only in this way can we also help Turkey to continue on this path of change and progress with reform, which is the right path.
My final remarks concern the issue of Cyprus. I visited Cyprus recently - the Greek part of the island, I hasten to add. I saw how delighted people were to be able to visit their old villages and homes. I also heard many Greek Cypriots say that they were given a very warm welcome by the Turkish Cypriots, which cannot be easy when you suddenly invite someone to your home, knowing that you were actually the person who occupied the house. And yet these friendly contacts have resulted. I do not know how long this will last. Messrs Denktash senior and junior probably even conceived this measure of opening the border as a way of forcing the international community to recognise the Republic of Northern Cyprus.
I only recall what it was like with the GDR, although of course the two things are not entirely comparable. What one side wants is one thing, but the reality is quite another. And the reality is that, sooner or later, Cyprus will be a united Cyprus, because this unnatural border, this last border of walls and barbed wire, can no longer be sustained. If we can help - and Cyprus' accession and our positive, critical stance towards Turkey will help - then it would be a great success for this Europe to see this last barbed-wire border disappear from Europe.
(Applause)
Mr President, Turkey has won the Eurovision Song Contest, but has not yet scored enough points for the integration festival. Our Turkish friends have undeniably made progress on very many fronts in recent years. If the country meets the Copenhagen criteria, the European Union will have to keep to the promises it has made. I am pleased that, in his well thought-out and sympathetic report, the Christian Democrat Mr Oostlander recognises that the universal values of democracy, constitutional state and human rights can very well be accepted and defended in a country with a clear Muslim majority.
It is crucially important for us that Turkey develops quickly into a fully-fledged democracy, in which the armed forces are subordinate to elected politicians. It is for this reason that the Turkish National Security Council with its present powers and in its present form must be dissolved. Many quarters point to the important role of the military in guarding the secular State. It is said to act as a bulwark against rising Muslim fundamentalism. I should like to point out however that it is not only the task of the military to keep Muslim radicalism at bay, but of all responsible leaders. As far as necessary the structure of the State must be adapted to anchor all the democratic requirements. We therefore support the reforms of the political and legal system the Erdogan government has in mind. We are naturally very curious about the precise details of the new Constitution. This is not a matter of more or less Kemalism, but simply of the compatibility with universal standards and the demands of EU membership.
We are glad that the Erdogan government has now tabled legislative proposals to strengthen freedom of speech and to permit the use of Kurdish in audiovisual resources and election campaigns. Nonetheless I would, with Mr Oostlander, point to the fact that a successful legislative process is not sufficient in itself. It comes down above all to its application in practice. While the police remain free to torture prisoners and human rights continue to be violated, there is no way, as far as I am concerned, that the negotiations can begin. A drastic softening of Turkey's attitude to the Cyprus problem is also needed. The failure of the Hague conference was attributable in no small part to the rigidity of the Turkish position. Ankara should allow itself to be led more by the positive attitude of the Turks who live in Cyprus than by the negative pronouncements of their leader there.
Finally, Turkey will have to develop a policy of good neighbourliness with Armenia, which can then in due course lead to a political gesture of which the Armenians have such incredibly great need. In December 2004 we are going to take stock, but there cannot yet be any question of accession in the near future. There is still a very long way to go before the whole of Europe, away from the song festival, votes for Turkey.
Mr President, ladies and gentlemen, I welcome the efforts of Mr Oostlander's report to do justice to developments in Turkey. The many amendments have clearly improved the report. The problem areas have now been stated in more concrete terms and the criticism has generally been couched in more objective language than before.
There nevertheless remains one anomaly that cannot be overlooked. Although religious minorities are discussed at quite some length, it is somewhat surprising that the concerns of the Kurdish population - some 20 million people - are dealt with rather briefly. In view of the multifarious harassments and threats they have been exposed to, it is an intolerable trivialisation of the issue to call upon the Turkish Government to create a more relaxed and constructive relationship with its own citizens of Kurdish origin. I would certainly have preferred to see clear words of criticism here.
Ultimately, the problems are many and varied. The precarious situation of the human rights organisation EHD, for example, is given no mention at all. Its premises were searched only recently. Threats are commonplace, and some reference to the difficult position of human rights activists in Turkey would have been appropriate. Criticism regarding the case of Leyla Zana and the other DEP party MPs could have been expressed more clearly. Three days of negotiations have already taken place, but they are still in prison. The negotiations process resembles a farce, and seems far from likely that the court will lift its sentence violating human rights and set them free.
The report makes absolutely no mention of the case of Öçalan. His trial, too, was classified as unfair by the European Court of Human Rights. It would therefore also be appropriate to reopen his case. It is evidently too delicate an issue, however, for the name of Öçalan to bear mention in a report of the European Parliament.
The report rightly condemns the banning of HADEP and the threat of court action to ban DEHAP. There is no mention, however, of the order prohibiting leading members of HADEP from engaging in political activity. Why not? A clear stand should have been taken on this issue.
On the other hand, in other places the report would have benefited from being less arrogant. I find it unspeakable that the report refers to the humanist and Judeo-Christian culture of Europe, making out that Europe has always been a stronghold of democracy, the rule of law, human and minority rights, and freedom of religion and conscience. It patronisingly adds that an Islamic country too can accept and defend these values. Completely aside from the fact that Islam too has always played a part in Europe, I would like to recall, as a German especially, that the values that are allegedly so typically European are not quite so deeply rooted in Europe. European history ranges across the Christian Crusades to the crimes of the colonial era - not to mention the horrors of fascism.
Moreover, the reference to religion is utterly superfluous. The EU is a political and economic union. For a country to accede to it, there are clear criteria that must be fulfilled. Whether they are fulfilled against a Christian, Muslim, Jewish or atheist background is irrelevant. The main thing is that they are fulfilled. In Turkey at the moment, this is unfortunately not the case. The report, despite all its shortcomings, demonstrates this and makes it clear that there are no plans to open accession negotiations at the present time. It is to the report's credit, however, that it also clearly states that accession in general for Turkey remains a possibility.
Let us hope that the report will contribute to changing the policy of the Turkish Government in such a way that enables Turkey to accede to the European Union.
Mr President, the most important work on Mr Oostlander's report has already been done. It was in fact done in committee. Here what was - I have to say - an unbalanced report, whose tone was not always exactly upbeat, was transformed by radical amendments into one that is critical yet balanced, one in which a clear distinction is made between on the one hand what has been achieved and on the other the undoubtedly long, but concrete list of points that have still to happen.
Just three brief remarks about the text. Mrs Uca, I am afraid that - if you listen - you have still not understood the precise implications of paragraph 3. In it the rapporteur in my view rightly makes a distinction between the Judaeo-Christian and humanist roots on the one hand, the universal values to which they have led on the other hand, and the fact that this is no barrier to the accession of an Islamic majority country - a formulation that I can share with all my heart.
My second remark is directed towards the Members from the GUE/NGL Group, whom I urge to stop doing the dirty work of the Armenia lobby. In my eyes there is a carefully considered compromise on this question in the text and I honestly find the constant attempts to tighten the thumbscrews on this point increasingly irritating.
Finally, a third remark in response to the rapporteur's proposal. On behalf of my group I can agree to the addition to the text of Amendment No 11 instead of an improvement of the text.
Fellow Members, it is crucial in the debate to keep an eye on the background against which we are doing this now, the background against which this debate about the EU-Turkey relationship is taking place. It is in fact one of a constant struggle between, on the one hand, the reformers - strong in the government and in Parliament - and on the other, the conservatives - strong in the army, the police and the judiciary. In this struggle it is the task of the European Union, but also of the European Parliament, to - naturally - criticise the conservatives. We are very good at this and we must carry on with it above all. For example, if it is a question of banning the HADEP - unacceptable. For example, if it is a question of descending on human rights organisations - indefensible. For example, if it is a question of the refusal to give Layla Zana and her colleagues a really fair new trial.
An inseparable part of this criticism as far as I am concerned however is the support for the reformers and this we are occasionally inclined to forget. For example, if it is a question of the new package of reform proposals that is now before the Turkish Parliament and in which, after long urging by the European Parliament, for example Article 8 of the Anti-Terrorism Act is actually deleted and in which Kurdish private media are actually being given the opportunity to broadcast.
We must take care to retain this balance and what I very much wish to avoid is to create the impression that in Turkey it was nothing, is nothing and never will be anything. I believe that Turkey can implement the reforms, I think that they deserve our support. Finally, Mr President, we will all have to answer the question of whether we want it to be successful. Do we want the reformers to succeed? My answer is a heartfelt 'yes', because that is good for Turkey and for Europe.
Mr President, Mr Oostlander has written an honest, critical, as well as fair, report on Turkey's application for membership of the European Union. Political clarity is something from which, ultimately, all parties involved benefit. I share the rapporteur's view - and I would refer to paragraph 52 - that, at present, Turkey does not fulfil the conditions for the opening of accession negotiations.
The report underpins this frank conclusion in a convincing manner. Three fundamental inconsistencies with the political criteria of Copenhagen - which are, after all, essential accession conditions - are all-important in this connection: firstly, the army's dominant position in the Turkish state and society, for which, see paragraphs 7, 8 and 9; secondly, the constant discrimination against religious minorities, particularly that of Christian denominations (paragraph 39); and thirdly, the disturbing Kurdish issue, mentioned in paragraphs 34, 35 and 43.
Over the past few weeks, the dominant role of the Turkish armed forces was abundantly clear from the domestic media campaign about possible tensions within the army's most senior ranks between those in favour of reform and critics of this necessary EU route. The rumour machine says a great deal about the true relationship between civilian and military authorities. The authority relationships in the EU Member States are completely different. In summary, Brussels is outside Ankara's military-political range for the time being.
Meanwhile, the governing AKP does claim freedom of religion for Muslims in its own country, but, according to Western Turkey experts, does not breathe a word about the self-same constitutional right for non-Muslims. The urgent call on the Commission in paragraph 40 to draw up a comparative study between religious freedom in Turkey and the EU Member States is therefore opportune.
I would join the rapporteur in calling on the Turkish authorities to take the Kurdish South-East under their wing in earnest. The Council and the Commission ought to give their 100% backing to a comprehensive development plan for this seriously underdeveloped region. A helping hand of this kind to Turkey would do the Kurdish citizens a world of good, both internally and externally, and I would add this for the sake of Mr Oostlander, even independently of EU relations.
Mr President, the situation of a country with the recognised status of candidate for accession to the European Union which allows old tubs full of illegal migrants to leave its ports, as happened a week ago, is peculiar. How can a state which bears great resemblance to a police state, like the Turkish state, which is so effective at controlling political opponents and minorities, display such weakness and inefficiency when it comes to the traffickers of the highly powerful Turkish mafia? This is a point which warrants close attention on our part as we now prepare to assess the conditions for accession.
The report, which I consider to be very well-balanced, and I endorse the firm statement contained in paragraph 52, makes no mention of the genocide of the Armenian people: this may be the result of intense lobbying, of pressure put on the Members of Parliament by the Turkish Government. We must not forget the rights of the Diaspora - of the children of the victims of that holocaust - who are spread throughout Europe and are European citizens, just like us. The situation, as described by the Human Rights Association, is certainly not encouraging: a political police which interrogates, tortures and rapes women, especially Kurdish women, and ongoing persecution of ethnic and religious minorities.
Mr President, Mr President-in-Office of the Council, Commissioner, the report by Mr Oostlander on Turkey is one of the many which have been submitted from time to time to the European Parliament in connection with the various aspects of relations between this problematic country and the international community and the European Union in particular.
The Oostlander report, however, over and above its more general objective and balanced formulations, is mainly characterised by the clarity and frankness with which it notes and brands Turkey's permanent weaknesses, shortcomings and imperfections in the fields of the rule of law, democratic governance, human and minority rights and its lawful international conduct. In other words, something that should have been done a long time ago, instead of the practice to date of avoiding any candid description of reality for various reasons which serve political and other interests, by demonstrating a poorly conceived tolerance, by having two sets of weights and measures and by citing misleadingly labelled arguments, such as the strategic importance of Turkey, the beloved pretext of its trans-Atlantic protectors, or the alleged need to send positive messages to Ankara - as we heard for the umpteenth time just now - and so on.
The unproductive results of this essential beautification of what is a wholly reprehensible and censurable situation are now obvious and, with all due respect Mr President-in-Office, even the most dreamy apologists of the lenient treatment of and attempts at rapprochement with Turkey must be disappointed, because not even the positive messages which have been sent out for years have resulted in a correspondingly positive response from Turkey, nor has European tolerance been duly appreciated by the Turkish establishment which, on the contrary, has taken it - and perhaps rightly so - as encouragement and acceptance of its policy, whereas if the European position had been expressed earlier with the same courageous honesty of the Oostlander report, perhaps the prospects of the so-called European orientation of Turkey would be more auspicious and there would be fewer reasonable reservations and doubts as to the extent to which this country is legally entitled to be even a candidate for integration into the European family.
As it is better late than never, however, and with the even faint hope that Ankara will finally understand the real message of the European Parliament and will proceed accordingly in its choices, I unreservedly support the Oostlander report.
Mr President, I should like to take advantage of the debate on Mr Oostlander's exceptional report on the accession of Turkey to the European Union to state once again that I remain a firm supporter of its accession. This position on my part is based on the following reasons:
First, as a Greek I should like this neighbouring country of Greece's to grow and develop the creative ability of its people within the democratic frameworks which the European Union safeguards all its members. I believe that the Greek people and the Turkish people will have a unique opportunity to cooperate in the joint effort for a peaceful and prosperous Europe and mutually supportive, deeper bilateral relations between them.
Secondly, as a socialist, I should like to see a democratic Turkey safeguard institutional guarantees for all the freedoms of its citizens so that they can intervene creatively and unimpeded in the development of their society in accordance with the desires, expectations, inspirations and output of their work. I believe that the economic and cultural development of Turkey as the consequence of the freedom of action of its citizens under the rule of law will have exponential benefits for Turkey itself to start with, for the European Union certainly and, without any shadow of a doubt, for rapprochement, understanding and cooperation on the part of the countries and peoples neighbouring Turkey.
Thirdly, there is a personal reason why I champion the accession of Turkey to the European Union. I am convinced that the interventions of the military in the political life of a country, either directly or indirectly, do not solve any problems. On the contrary, they cause problems and impasses to accumulate in their country. I have no particular regard for or trust in nation-saving soldiers the world over, who see any free expression or action as a military target to be neutralised using every means, not excluding, of course, bans, imprisonment, torture and natural extermination. Turkey's European prospects therefore depend on the soldiers returning to their barracks and being supervised by the political leadership democratically elected by the people to govern them. Thirty years ago, when a military junta took it upon itself to bring the Greek people to their senses from the excesses of their democratic excitement, the EEC, as it was then, froze the association agreement with Greece and that helped us considerably in restoring democratic normalcy to my country. The personal reason I referred to earlier has to do with the fights and experiences of that era.
This is an opportunity for the Turkish people to enjoy a smooth transition, without sacrifice and tragic consequences, to a fully operational parliamentary democracy, a democracy with all its accompanying parameters. The European challenge, therefore, also serves Turkey's democratic prospects. Turkey must interpret this challenge as a unique opportunity on its course towards Europe. It is in its hands, its political leadership wants it and the Oostlander report lays down the preconditions for avoiding misunderstandings.
Mr President, Mr Oostlander's report has been quite substantially modified at the committee stage, as other honourable Members have already commented. It is now more balanced, and this is undoubtedly an improvement. It is to be expected that a report like this one should make mention of a certain number of deficiencies and lapses, especially relating to issues of human rights and public freedoms. On all these points, I believe one can only agree with the rapporteur.
On the other hand, I cannot agree as fully with one of the rapporteur's personal preferences, which, though concealed for the most part by the amendments, is nevertheless latent and sometimes explicit. I am referring to what I would term Mr Oostlander's pathological aversion to secularism and the secular ideal. This aversion also made an appearance in the brief oral presentation during which he mentioned what he called Turkey's political philosophy. Through a consideration of the historical context, he likened this philosophy to totalitarianism, one of the most monstrous forms of political oppression Europe has ever spawned. In point of fact, Mr Oostlander, Kemalism was by no means a totalitarian system, and did not follow totalitarian models. Kemalism, which was unquestionably a form of enlightened despotism, set out to modernise Turkey rapidly, drawing its inspiration to a not inconsiderable degree from Western European democratic models, most notably those of the separation of Church and State and secular republicanism.
You see, Mr Oostlander, as Turkey applies to join the European Union (and it is natural for that application to give rise to discussion and even argument), any pride it can take today in its positive historical legacy is attributable to that very attempt to introduce our European secularism into a Muslim society. For that, as some of the honourable Members have said, is the challenge, or one of the challenges, of the twenty-first century. I do not think there is any justification for adopting the disgruntled attitude you have shown towards the secular ideal in recital G of your report. Today's Europe is rooted in that ideal, which stands out with great clarity, to my mind, in the Charter of Fundamental Rights we have accepted. You ought to adopt the opposite stance, welcoming the secular ideal more warmly and valuing it more highly.
Mr President, Turkey had the right to apply for membership. I believe that it will have the right to remain at the application stage for some time, for its progress is slow and must be monitored closely by us. That does not give us licence simply to parrot the phrase 'some progress, but could do better if he tried', so beloved of schoolteachers. We must not forget that application for membership of the European Union is akin, for Turkey, to the United States' experience of the concept of the frontier at the end of the nineteenth century. That kind of stirring, pioneering front provides the impetus to move further on. From that perspective, we must encourage Turkey's application.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the Atatürk legacy is double-edged and somewhat ambiguous. On the one hand there is the secular state, on the other the strong position of the Turkish army reflected in the power of the National Security Council, which implies military power over civilians. In a real democracy, this should actually be the other way round.
How can the secular state in Turkey be maintained and democracy established? The army cannot be the ultimate guarantee for democracy, so far-reaching reforms are called for here. As is abundantly clear from the Oostlander report, the country is not yet a democracy as long as human rights are violated and as long as the rights of minorities are not absolutely guaranteed. Torture is a matter of daily practice. The position of the Kurdish language, the exclusion of the Kurds from political life, or at least the attempt to exclude them, is evidence of the fact that they do not want a political solution to this important conflict of nationalities. The threat of fundamentalism remains, although the AKP has adopted a reformist policy. We recognise that major progress has been made in legislation, such as the abolition of capital punishment, but far-reaching reforms have not yet been carried out.
In paragraph 11 of the Oostlander report, it is suggested that serious work be done on constitutional matters. Needless to say, this cannot be a condition, but it is still worthwhile to suggest that a new constitution be put in place, one that makes room for human rights, but also for the autonomous Kurdish community, and one in which the position of minorities is safeguarded.
Mr President, I would like to congratulate Mr Oostlander. This is a splendid report, which lists all the critical points without offending Turkey. It is fair and open, and I believe that anyone applying for accession has the right to be treated fairly and openly.
Second, I would like to contradict both of the previous speakers. It is not - as is written in the minority opinion - about precepts of an almost parareligious nature; clause 3 states specifically that fundamental European values, although based on the Judeo-Christian legacy, but also encompassing the values of the Enlightenment, do not stand in the way of the accession of a Muslim state in principle. In view of what you, Mr Nordmann and Mrs Maes, have just said with regard to secularism in Turkey, I can only call upon you to inform yourselves! There is no freedom of religion, and there is no secularism along French lines. Secularism in Turkey means 130 000 state employees monitoring and harassing the non-Muslim minority. There are no rights for Christian religions in Turkey. Separation of state and religion is one thing, but guaranteeing freedom of religion is another. It is an inalienable part of the European system of values that every individual should be allowed to live according to his or her religion and practise it. In Turkey, this is not guaranteed. Until 1954, it was a punishable offence to provide religious instruction. I therefore really entreat you to inform yourselves on this issue.
The other points mentioned were the role of the army, minority rights for the Kurds, the right to vote, in other words the fact that the 10% hurdle is still in place, the imprisonment of persons motivated by political or moral conviction such as Leyla Zana, who will soon have spent ten years in prison for speaking freely, or the issue of the heritage of the Armenians and Syrians, which is not protected at present in Turkey. It is a long list, and one that Turkey must work through. That is its obligation.
I especially welcome the point made in clause 52 of the report that, in the light of the Copenhagen decision, this is not the start of negotiations. For this to happen, the conditions must be met. This will be reviewed at the end of 2004. I also agree with the fact that the review is not to take place now, but at the end of 2004. Furthermore, as an interim report, this report can in no way signify that Parliament has committed itself one way or another with regard to a later decision to approve or reject Turkey's application for accession.
Mr President, ladies and gentlemen, I truly hope - and I say this from the bottom of my heart - I truly hope that Turkey will one day be a democratic country, for then some people in this House will find it hard to formulate speeches.
My dear Mr Langen, I think very highly of you, but I have heard this speech often in the past, irrespective of what is happening in Turkey. It will no longer be possible to make some of these speeches because they always say the same thing, no matter what is going on in Turkey. In reality - and Commissioner Verheugen discussed this in some detail - we can see that a great deal is happening, but that it is not enough - quite right! We want more, we criticise Turkey - quite right! Please be honest, however, ladies and gentlemen! For many of you - you have heard only four speeches - all the human rights and civil rights are nothing but a facade.
Many of you simply do not want Turkey. Just say it honestly, and then we will know where we stand. Let us tell Turkey straight, and we can dispense with this performance! Anything else really is just a performance. As a Member of this House I am pleased that the Council and the Commission have a greater degree of competence as regards shaping foreign policy, because the Parliament of which I am a Member is not capable of doing so.
Mr President, I recently drove over one of the two bridges between Istanbul and Üsküdar. It struck me how simple it is to cross the Bosphorus, even simpler than crossing the Öresund between Sweden and Denmark. The Bosphorus Bridge took me from the more ancient Istanbul to the more modern Üsküdar. There is no sense of passing from one part of the world to another. Helsinki, in Finland, is still further to the east than Üsküdar on the shore of Anatolia.
The assertion that the Bosphorus divides two parts of the world and that the EU must stop there is both inane and vacuous. We should instead be delighted to take on board the interest shown by Turkey in becoming a member of the EU. We should give the country the help it needs in order to reform itself and become a perfectly satisfactory future candidate country.
Turkey is a worthy European cooperation partner. Having been a member of NATO for many years and being adjacent to more troubled and conflict-ridden areas, Turkey would remain a key country as a future cooperation partner. To try to set up religious obstacles to Turkish membership of the EU would be not only deeply unfortunate but also downright unchristian.
The report before us makes demands of Turkey, demands that must be met if EU membership is to be possible. The report, which is very constructive, nonetheless holds the door clearly open in order to facilitate the future accession of Turkey. The appropriately named Mr Oostlander might be said genuinely to have succeeded with this report on the East.
Mr President, I would like to associate myself with the comments of Mr Ceyhun, and the excellent and formidable contribution of Mr Nordmann.
There is a whiff of hypocrisy when this House turns to look at Turkey: I do not see the same approach and the same attitude to the other accession and candidate countries. I would put to the honourable Members here today that if the same criteria had been applied, the histories of some of the current Member States would have disbarred them from membership of the European Union. What we have to send today is a message that we are consistent in the application of our principle. We have to support the reformers, we have to encourage change; or we do the reverse, we discourage the reformers, bring about the growth of fundamentalism and shut the door on Turkey forever.
I am pleased at the comments from the Commissioner. A lot has been achieved, the reforms are impressive and it is right that we should acknowledge that. The President-in-Office of the Council said there are two priority areas. My priority areas are these: to encourage reform and to accelerate the process of reform. The perception in Turkey (I was there ten days ago), amongst politicians and ordinary men and women, is that the European Union does not want Turkey to join. Sadly, in this debate that prejudice, I feel, has been reinforced.
Mr President, ladies and gentlemen, Mr Nordmann expressed himself in the most eloquent terms. Following the example of Mr Cashman just now, I would also like to declare my support for Mr Nordmann and, taking up his arguments, join him in expressing the conviction that there are many unspoken prejudices in this report. Such prejudices should not figure in an objective account of the state of a nation. Naturally, the political beliefs of all interested parties should be respected. I subscribe, however, to what the honourable Member said about secularism and about a consideration of the very essence of the Kemalist state. Such a consideration was entirely absent from the report, as was, by all appearances, any mention of the efforts of the current Prime Minister of Turkey to bind his country securely to Europe.
In this context, Mr Oostlander, if this Parliament had been given the possibility of producing a report as detailed as this one not only on the countries applying for accession, but also on the current Member States of the Union (I am thinking here of my own country), the fact is that it would have taken not 56 paragraphs, but perhaps twice that, to deal with conditions in Italian prisons, the state of the Italian legal system, and many other areas besides, in which things are going badly. In our countries too, ladies and gentlemen, or in some of our countries at least, there was a time not so long ago when people went to prison because they were Jehovah's Witnesses and did not want to do their military service. They were compelled to do it by force, or thrown into prison. Our countries have experienced all of that.
Turkey must, of course, make significant progress. We cannot have it both ways, however: either we offer Turkey a landfall on the coast of Europe, or else we refuse it. If we opt for the latter, we not only make a catastrophic political and strategic error: we also point Turkey, push it, in a way, towards other coasts, other shores, which would be much more dangerous not only for stability but also, I believe, for the welfare of the Turks and their progress towards democracy, the rule of law and human rights.
To this end, my radical colleagues in this Parliament and myself, together with Members of the Group of the Greens/European Free Alliance, whom I would like to take this opportunity to thank, have tabled an amendment designed precisely to avoid closing the door on Turkey, as the Oostlander report does. The first draft of this report, whose tone brought to my mind the Battle of Lepanto more than anything else, has, of course, been improved in the meantime. We have therefore tabled an amendment in which we declare ourselves convinced that the conditions for Turkey to be admitted to the accession negotiations will be fulfilled as long as the Turkish Government pursues its current programme of essential reform with steadfastness and determination.
The rapporteur has suggested that the amendment be included as an addition, showing a desire to compromise which I applaud. It is in a similar spirit of compromise that I accept the rapporteur's offer, following the example of the Verts/ALE Group. In doing so, I hope that we can also come to an agreement on a message to Turkey whose dominant theme is not that the door is closed, but that we are waiting for real progress. Obviously, when the moment comes, everyone will be able to take their own decisions. Let us at least leave that door open, however. With this in mind, I hope that the House will approve this amendment unanimously.
Mr President, Mr Oostlander has accomplished a huge, difficult task, endeavouring to reconcile the extremely diverse viewpoints expressed by Parliament on a controversial and much-debated subject such as Turkey's accession. The result is a resolution which is acceptable as a compromise but which we might have liked to be marked and inspired by greater optimism so as to send Turkey a more positive message, as Commissioner Verheugen advocated too, despite the fact that this country still has a great deal to do and many changes and innovations to make before it can hope to join the European Union, as the resolution rightly states.
We need to establish whether geography and religion are criteria which restrict the possibility of accession or whether Europe is conceived as a set of values and principles with the result that countries that share those values and principles of democracy and freedom have the right to apply for membership. It is in this spirit that, to Article 52 of the report, which notes that the conditions for opening negotiations are not yet in place - which is undoubtedly true at present - we prefer the version contained in Amendment No 11, to which Mr Dell'Alba referred just now, which expresses the positive view, the confidence that the requirements can be met if Turkey carries out the necessary reforms. I too am grateful to Mr Oostlander, who appears to be willing to accept this amendment, if not as a replacement for point 52, at least as an addition to it.
Mr President, the Oostlander report has undergone a major face-lift, with 283 amendments tabled.
Certain extreme formulations, which would have compromised political relations between Parliament and Turkey, have been eliminated. Although the report rightly points, however, down the road towards respect for human rights, along which the country still has to travel, it is nevertheless still a partial and ideologically charged report in my book. It attempts to stamp Turkey with its own view of European values.
Paragraph 3 invokes a set of European values rooted essentially in Judaeo-Christian culture. If this paragraph is not amended, it will be a slap in the face for an essentially secular country under Muslim government. It will also be unacceptable to us Europeans, as it will mean the return of old scourges and the renewed influence of religion in political affairs.
If we must mention Judaeo-Christian values, why do we not also mention Judaeo-Christian crimes? A re-reading of The Gospel according to Jesus Christ, by the Portuguese Nobel Prize Laureate José Saramago, is necessary to remind us how many crimes have been committed in the name of our gods. Well, let us take the gods out of the running. Let us acknowledge once and for all that Europe is secular and contains many different religions. Let us also deal firmly but fairly with Turkey's application to join the European Union.
Mr President, it is important that we treat our Turkish friends with honesty and openness. Of course, treating them honestly and openly also includes the right to be critical and to point out deficiencies. We want to help Turkey on its path to true democracy and the rule of law. Turkey deserves fair treatment, and Mr Oostlander's report is fair. It describes the remarkable progress that is being made, but also states in all honesty where reform is still badly needed.
In my opinion, what is important is that Turkey itself must want to make progress in terms of meeting the Copenhagen criteria. It must not work on these reforms primarily to appease the critics in the EU, to do us a favour, so to speak. Turkey must embed the necessary reforms deep within its own society, and the reforms must have an impact in real life. Constitutional amendments on paper, or new laws on paper, will not be enough on their own. Paper is patient! What is crucial is to implement reforms in people's daily lives. So far, however, it is precisely this that we have yet to see. Mr Oostlander's report describes the many shortcomings that exist in all areas. It notes that the conditions for opening accession negotiations have not yet been met at the present time, and calls upon the Council to take a clear and consistent position at last. The Copenhagen criteria - and this must be stressed over and over again - are not negotiable. This applies equally to all candidate countries, and so it also applies to Turkey. Turkey must also be fair here for once towards the EU and acknowledge this fact. Turkey must stop passing the buck to the EU and trying to exert pressure. It was not us who promised the Turkish people rapid accession within a few years; Turkish politics itself bears sole responsibility for this. If Turkish politics now finds itself having to provide explanations and the population is becoming impatient, it is a problem of Turkey's own making that must be resolved in Turkey and not by the EU by softening the accession criteria.
What Turkey can expect from us - and it really can - is honesty, openness, seriousness and fairness.
Madam President, I would like to express my thanks to Mr Oostlander for his report, and to the President-in-Office of the Council, Mr Yiannitsis, and Commissioner Verheugen.
I feel that the Oostlander report is very well-balanced and frank. The European Union is a Union of shared values. Thus, all the countries which have become Members in the past and those which are joining the Union now share these values and, in order to join the Union, have brought their institutional, political and economic systems into line. This is the bottom line. It is not the European Union which wants to become part of Turkey but Turkey which wants to subscribe to these shared values. We must respect the diversities which make up the rich heritage of the European Union, but the limits are defined by respect for the Copenhagen criteria, for the principles of democracy and the rule of law, and these criteria and principles must not just be proclaimed but enforced and lived. I would venture to say that the countries which intend to share our European culture may become part of the European Union.
Turkey is applying to join. We are not opposed to this in principle. We are waiting for the country to complete the process of adopting our cultural values. The Erdogan government must be encouraged in the process of moving Turkey closer to the values of the European Union. The ideological NATOists believe that Turkey's role in NATO could be its trump card when it comes to joining the European Union. That might have been so in the past, but we now believe that NATO, with the participation of Russia, will gradually have to assume, with a slightly more effective contribution from the European Union, an international policing role, serving a United Nations which has been reformed to safeguard human rights and democracy in the countries of the world.
I hope that Turkey will be able to act on these proposals, to resolve the Cyprus issue and to establish good neighbourly relations with all the countries on its borders, resolving longstanding conflicts.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is two oral questions (B5-0094/2003 and B5-0095/2003) by Mr Brok to the Council and the Commission on a renewed transatlantic partnership for the third millennium.
Madam President, I am speaking on behalf of our chairman, Mr Brok, of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. It is imperative that we think seriously about how to foster and strengthen the transatlantic relationship today. That is the thrust of our questions to the Council and the Commission: the development of the transatlantic partnership.
It is our view that our shortcomings in common security and defence policy have been ruthlessly exposed by the Iraq conflict and that, in consequence, has badly damaged the transatlantic partnership.
We believe that intergovernmental action still has the upper hand, and that is at the expense of the méthode communautaire in the transatlantic relationship. Joint structures which we could develop with institutions in Brussels, perhaps under the European Convention, will assist in greater coordination. But unless the Member States demonstrate a political will to pursue joint action, the development of the common defence and security policy in the context of the transatlantic alliance will not have the force that it both demands and deserves.
As President Bush said earlier this week in Poland, the common values that underpin that transatlantic relationship are the common foreign policy element that can bring the European Union together with the USA. However, we cannot afford to behave in an erratic, inconsequential and fragmented manner. The USA is such a strong partner that if the European Union cannot speak with one voice - if not a common voice, perhaps a single voice, but at least a coordinated voice - then we will continue to fall behind in the transatlantic partnership. The European Union in this context is facing its most serious crisis of the last decade.
The question today, which we look to the Commissioner and to the Council of Ministers to answer, is whether or not we can return to a real partnership with the USA. Can we give that partnership the new dynamism that the Committee on Foreign Affairs believes it demands and deserves, and can we be a full partner of the USA, or must we always feel that we are falling behind? We see that there is potential for a dramatic renewal of the transatlantic alliance, and here the partnership between the EU and the USA plays the most fundamental role.
Of course, we see a stronger Europe as a condition for the very survival of Nato. It is not just the European Union that has been damaged by the conflict in Iraq and by the outfall of that conflict; Nato and the United Nations have also been seriously damaged. Most Member States of the European Union are an integral part of Nato, and even those who are not still believe that Nato is the fundamental guarantee for European Atlantic stability. We, therefore, seek reassurance this afternoon that the Council of Ministers and the Commission share our view on this and that they too feel that a stronger Europe will mean a stronger Nato. Can we from the European Union - those of us who are members and non-members - strengthen the Nato-Euro-Atlantic Alliance, since it is still a fundamental guarantee for European stability? We therefore seek to discuss what purpose the Atlantic Alliance now serves, how the Atlantic Alliance should be structured and what means should be placed at its disposal. Indeed, Nato itself needs reform, in particular with regard to military restructuring.
We have had many discussions lately in the context of the common security and defence policy, including with the Commissioner himself last night in the Western European Union-European Parliament joint dialogue on military restructuring, focusing in particular on full cooperation between EU Member States and our heavy investments in the modern technologies. But how can we achieve that most effectively within the Nato context, and perhaps in a less costly way? Institutional reform of Nato is also something we see as imperative.
Thus, we seek a coherent performance for the European Union both at home and abroad, based on consistent strategic thought and action. We look forward to a full debate this afternoon to enable us to kick-start, with the real dimension it deserves, a proper transatlantic relationship in the post-Iraq context.
Madam President, Commissioner, ladies and gentlemen, the Council shares the honourable Member's deep concern about the state of relations between the Union and the United States. Although these relations basically remain strong, it is clear that their modus operandi needs to be re-examined by both sides. The Union has made it absolutely clear that it is dealing with relations with the United States as the main priority for its foreign policy. Working together, we can help create a better world for everyone. The issue for the Union is how this objective will be adopted on the basis of the already very broad cooperation taking place in the western Balkans, Afghanistan, the Middle East and in connection with North Korea.
Focusing attention on issues on which the Union and the United States differ very often conceals this cooperation, which is appreciated by both sides. As the honourable Member of Parliament knows, the High Representative will submit a document to the European Council in Thessaloniki containing recommendations for a global Union strategy in the field of foreign policy and security. A preliminary discussion of the subject could be held in the General Affairs and External Relations Council in June. It is obvious that, although this will be a general strategy, it will also contribute to the development of EU-USA relations. It is also presumed that it will be based on the existing Union policy in relation, inter alia, to the role of the United Nations. The time is right, given that this will take place just before the EU-USA summit in Washington on 25 June.
Just as the development of the foreign and security policy is allowing the Union to deal more efficiently with recent events, including its cooperation with the United States in the Middle East, Afghanistan or the western Balkans, in the field of the European security and defence policy, improving European military capabilities continues to be a high priority for the Union, so that the Union can become a more efficient partner of the United States.
The Council continues to take the view that a multilateral approach is still always the best way to resolve the various problems that we face today in various parts of the world. The Council has not expressed an opinion on the question of adding the principle of reinforced cooperation in the field of the ESDP to the new Treaty. When we completed the New Transatlantic Agenda, we stated that we were committed to the objective of constructing a new European architecture in the field of security in which ????, the Union, the OSCE and the Council of Europe would play complementary and mutually reinforcing roles.
This was our position in 1995 and it remains our position today. The New Transatlantic Agenda provides the most extensive framework for cooperation with the United States. The action plan may perhaps now be outdated, but that does not apply to the New Transatlantic Agenda. The dialogue we have with the United States is already intensive, with countless continual contacts at all levels. What we need is not more meetings but perhaps to focus our attention more. We hope that the development of an overall Union strategy will renew the dialogue with the United States and increase its usefulness to the situations developing around the world.
Cooperation is still an absolute necessity in order to combat the scourge of terrorism. Following 11 September 2001, our cooperation has extended beyond all expectations on both sides. Over and above what is being said about differences, there is very often ignorance on both sides of the Atlantic about the essential and specific work being carried out jointly in order to combat terrorism. The United States need Europe, just as we need the United States if we want to be successful in combating the challenges of this century.
The Council is fully aware of the fact that, if we are to succeed, we need to deal not only with the symptoms but also with the causes. And this presupposes mobilising resources in many and varied sectors, in the economic, social and development as well as the political sector.
Finally, the transatlantic legislative dialogue is an exceptionally important element in transatlantic relations. Whereas the Council's contacts are to a great extent with the government of the United States, Parliament can play a vital role by reinforcing its dialogue with the members of Congress, in the aim of promoting an understanding of the concerns and priorities of the peoples of the European Union. The Council is not authorised to dictate to civil society the role which it can play in this dialogue. However, it has encouraged the development of the four specialist dialogues and maintains the view that, together with the numerous networks of universities, institutes, laboratories, ideas and so on, they can make an important contribution.
No more cooperation frameworks are needed. What is needed in the dialogue with the United States is for each side to be carefully informed of the other side's opinions and mutual action.
. Madam President, there are a number of interesting questions framed by Mr Brok which hint at concerns we should try to address about the good health of our current dialogue with the United States. Those on both sides of the Atlantic who are already engaged in the intensive preparations for next month's EU-US summit to which the Presidency referred and in finalising an impressive list of deliverables, should, I believe, be able to reassure the honourable Member.
That we are emerging from a period of strain in the transatlantic relationship is not in dispute. In some respects it would have been a matter for greater concern if the trauma of a war had not prompted such a heartfelt debate. Nor do I doubt that some of the problems thrown into relief by the war in Iraq have deeper roots. I have spoken in this place and elsewhere of longer-term trends in some circles in the United States which are properly a cause of concern to Europeans.
Above all we must encourage political leaders and public opinion in the United States to resist those who argue in favour of overturning 50 years of American internationalism and multilateralism in pursuit of an illusory sense of security. Whatever their motivation, those in the United States who reject multilateralism must know that such an approach contains a depressing element of self-fulfilling prophecy. Multilateralism without the US may well fail. But those of us who advocate multilateralism also bear a responsibility: to ensure that it produces practical, effective and timely results.
This is an important debate. But it must not overshadow the realities of transatlantic ties which are, in many crucial respects, broadening and deepening. Having dialogue does not necessarily imply that we always agree, or that we agree on everything. But we agree to manage our differences and to continue the dialogue. We disagree on the Kyoto Protocol, but will still work together on carbon sequestration and soon on hydrogen research. We threaten the United States with FSC retaliatory measures and they take us to the WTO because they think that we are too slow in approving new genetically-modified products. But Europe and the US remain the largest trading partners in the world, and conflicts account for only a fraction of our total trade. Three quarters of all foreign direct investment in United States is European, half of America's foreign direct investment is in Europe. Europe invests more in Texas than America invests in Japan; American investments in the Netherlands are about twice the figure for American investments in Mexico.
Of course our dialogue with the United States reaches far beyond the Commission's traditional domain of trade and economic relations. In the aftermath of September 11th 2001, we have made significant progress in police cooperation and in tackling sources of funding for terrorists. Soon we will finalise agreements on mutual legal assistance and on extradition. We are working closely with the US on a range of issues concerning transport security. And, building on the experience of EU-US cooperation in the Balkans, we are already working together on the reconstruction of Afghanistan. Now that the UN has established a political framework for Iraq in the post-Saddam period, we hope soon to be in a position to assess how we can contribute there.
Regarding the transatlantic economic partnership, a framework for a close economic relationship was agreed at the Summit in London in 1998. We have an Action Plan incorporating a range of initiatives including technical barriers to trade, procurement, mutual recognition, intellectual property and competition. In multilateral fora we have co-operated closely in efforts to drive forward the Doha Development Agenda. Bilaterally, we have progressed on mutual recognition and on the new Positive Economic Agenda agreed last year. In support of the government dialogue both Europe and United States have recently reconfirmed their commitment to the Transatlantic Business Dialogue in a more focused format.
Turning to the point on different economic models, we do not see the differences between NAFTA and the FTAA, on the one hand, and the European Union, on the other, as obstacles to a closer transatlantic economic relationship. Rather we see them as different paths towards a common destination: greater global economic integration. The regional convergence of collective preferences can be addressed in the multilateral context in a fair and constructive way, but also in bilateral terms, notably by focusing on the identification of sectoral and mutually beneficial initiatives that have a direct positive impact on business and market conditions.
Turning to the question of global challenges, for example, the environment, justice, migration, social and ethnic conflicts, clearly the report card on our co-operation is mixed. We have made a great deal of progress on justice; we have less of a meeting of minds on environmental targets.
In the realm of development assistance strategies, both Europe and the United States are committed to the new global partnership for development. We will work together in seeking to integrate developing countries into the world economy . In all these respects we are committed to the principle of complementarity and ensuring the most efficient and effective use of donor funds in development programmes.
In the humanitarian field, we are also firmly committed to work towards greater effectiveness and complementarity of efforts, and our own agencies and American agencies work well together in order to try to accomplish this.
Finally, with regard to the proposal for a report on future transatlantic relations, the House may recall that I addressed this issue perhaps a shade argumentatively in a speech to this assembly a year ago. As I said then, I do not believe that the problems we face derive from a lack of strategy. The goals and vision for our relationship, as expressed in the 1995 New Transatlantic Agenda, are still valid. Given the stormy waters we have traversed since then I understand the desire of some to review our course. But, it is precisely because we are still recovering from the rigours of this crossing that we should take a little time to steady ourselves and ensure that any new long-term strategy is not misdirected by the emotions and pressures of the short term. This is all the more true at a time when the European Union is engaged in a fundamental review of its own purpose and structures - including a new European Security Strategy - and the US is heading towards the early stages of a presidential election campaign.
In these circumstances there is every risk that any such review would be characterised, at least by those outside it, as further evidence of the alleged 'crisis' in European Union-United States relations. Instead we need to focus on the resolution of practical problems, whilst engaging in a more low-key dialogue with our American counterparts, preferably face-to-face rather than through the loudspeakers of our respective media. The role of the European Parliament will be essential in this regard. Of course we look to work with you to generate new ideas on the transatlantic relationship, and I hope Parliament itself will use its independence and wisdom to challenge us with some of the themes which should be included in a future strategy. We also look to the experience that you and your constituents bring to bear on the policies formulated in Brussels. Above all we need you to engage with your counterparts in Congress to ensure that the European case is given full weight in the intellectual and legislative debates in Washington.
There are just two points I would like to make in addition as a brief footnote. First of all the House has probably heard me say before that there is very little that we want to achieve in Europe which we are not more likely to achieve if we can work in cooperation with the United States. It is almost equally the case that many, if not most, of the things that the United States wants to achieve are more likely to be achievable if the United States can work with Europe. That was a point made both explicitly and implicitly in the recent American security strategy.
A partnership is different from rivalry. Equally, partners are entitled to have opinions of their own. We should not feel under any obligation to find out from Washington what our opinions as Europeans should be before we express them. So I very much hope that we will give one another, from time to time, the benefit of the doubt and will recognise that the world and we ourselves are better off if America and Europe are able to work in partnership.
One final point: I suppose it is possible to frame a view of relations for the future in terms of the solidarity that we enjoyed in the years after the Second World War, when Europe, principally, pressed for the security structures which led to the establishment of Nato and when America pressed for the economic and political integration which led to the establishment of the Common Market and eventually to the European Union.
It is folly not to recognise how much changed geostrategically with the end of the Cold War and with the collapse of the Berlin Wall. I hope that in developing a relationship for the future, we will base it on today's realities and future realities, not on the warm after-glow of a remarkably successful partnership in the second half of the last century. If we can do as well as that again we will be extremely fortunate. But if we are to do as well as that, we have to look at the problems of the future through the prism of today's challenges and not through the prism of yesterday's successes.
Madam President, this is an excellent occasion to have a discussion on the transatlantic partnership, now that the Iraq conflict is over and the dust is settling in the desert and before the Council and Commission head to Washington at the end of this month.
It seems to my group that whereas in the 1980s the security partnership underpinned the transatlantic relationship and we had economic differences, now the economic market and integration on trade and investment are underpinning the transatlantic relationship, while the security side is looking somewhat fragile.
Yet, for reasons which they both express clearly, the Council and Commission today see everything in the reasonably short term, rather than providing a longer-term vision of our relationship with the United States. An American diplomat expressed this nicely a few days ago: he said that we, in Europe, are looking at problems from a 2003 perspective: the problems of building the European Union, our foreign policy and the beginnings of an external strategy. The United States, on the other hand, is looking much more to the problems of 2020, with the weapons of mass destruction and a whole range of other things, on a global basis, which we tend not to do. The message which should be sent to the summit is therefore that politics, economics and security policy in the post-Cold War world are all beginning to be closely intertwined.
Firstly, as regards politics. Yes, we need to understand each other, as the Council President has said, but surely we need more collaboration, not just in particular instances, such as the war against terrorism: we need a long-term framework to get to grips with that problem and shift the emphasis from a Community of values to a Community of action, dealing with problems of AIDS in the Third World, nuclear proliferation and a range of other things which Europe and America face jointly as global challenges.
Secondly, in economics. We know, as the Commissioner has said, that global economic challenges bring us closer together, but surely it is by developing closer linkages, by developing a transatlantic market - much of that is already in place, but we need to add on financial services, the digital economy, competition policy and other things - that we can complete a transatlantic market over the next decade.
Thirdly, in security policy, where we have the greatest difficulty, we have to ask the questions: will Europe have the military capability? Does it have the political will ever to emerge as a partner with the United States?
In concluding, it seems to me that we need a long-term European strategy to know what we want before we can shape a transatlantic strategy and think on similar terms with the Americans. Secondly, we need a transatlantic summit which takes a strategic view, rather than looking at particular instances and particular problems.
Finally, the big idea is this transatlantic market where we need to mobilise our business and political communities and listen to those we represent so that we can shape the world of tomorrow to our mutual benefit.
Madam President, our concern about the current state of transatlantic relations does not stem solely from the vicissitudes of the Iraq crisis or its possible consequences, but from deeper causes, and essentially the realisation that we are seeing a truly radical change, a truly extraordinary change in the United States' foreign and security policy, under the neo-conservative banner.
Leadership by means of multinational cooperation has been replaced by a global unilateralist approach, the strategies of containment and dissuasion by the doctrine of pre-emptive attack and the restrictions imposed by participation in alliances and multilateral institutions by the creation of made-to-measure coalitions in which a form of subordination based on the notion that 'you are either with me or against me' tend to predominate. Many of us in Europe believe that this way of thinking, rather than producing a Pax Americana, may actually produce significant American chaos in the world.
Within this context, if Europe wishes to meet its responsibilities it must turn itself into an organisation capable of playing a significant role on the international stage and, in order to achieve this, European policy must permanently pursue the objective of multilateralising the United States - an objective which is not entirely out of reach if we consider that opinion polls indicate that almost two-thirds of the American public prefer multilateral approaches to unilateral ones.
Within a renewed relationship we must accept clearly that there are significant discrepancies, that there are many differences of perception and approach but there are also many shared views and potential points of agreement. If we accept this contrasting situation we will be able to make progress.
I would finally like to say that I believe that positions expressed by the High Representative and Commissioner Patten, as well as the specific proposals presented by the Chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, are aimed in the right direction and we will support them.
I would urge you not to let a reunified Europe become divided over Atlantic unity. Commissioner Patten is right. The most pressing world problems cannot, and should not, be solved by the United States alone. Whether these problems concern weapons of mass destruction, human rights, poverty, religious conflicts or lack of democracy, it is vitally important for America and Europe to join forces. Europeans must join Bush in showing the West's neo-progressive face to the world.
The European Union can be Washington's fully-fledged partner only if it acts like one. If the French-German axis turns away from Washington, while the British-Polish axis moves towards Bush, we will end up not making any headway at all. We must put the trauma of Iraq to one side and, as the European Union, draft a joint global strategy with the United States. Two strategies are too many, and there is no room for either inflated national egos or conservative ideological agendas. Let us now reunite Europe and America using a pragmatic approach, in other words the D'66 approach.
Madam President, I would firstly like to thank the representatives of the Council and the Commission for their speeches, and point out that when our delegation of MEPs visited Washington, Members of the US Congress asked us for help in neutralising and paralysing the neo-conservative and, in some ways, almost fascist, tendencies of the Bush administration. In other words, they expressed their desire for a relationship between the US and European people which contributes to peace in the world.
If it is shown that the US State Department was providing misinformation when it said that there were weapons of mass destruction in Iraq - and we are seeing that this was merely a manipulation - and if we remember that in the document from that Department of 20 September 2002, the UN, the European Union and international law were dispensed with and it is stated simply that the United States are going to dictate laws in the future, I believe we are facing a great threat to the world and also to Europe.
Fortunately, Europe is based on peace, international law and the peaceful resolution of conflicts, and must play a major role in order to make progress in that direction and prevent the new threats of this conservative Bush administration, thereby restoring the friendship between the American people and ourselves.
Madam President, I was not aware that idealism was the dominant philosophy in the European Parliament. We cannot build transatlantic relations just by repeating over and over again that that is what we want.
In the past, transatlantic relations were determined by the stand-off between the totalitarian regimes of communist countries on the one hand and the West on the other. This was the point made by Mr Patten towards the end of his speech. This situation changed following the fall of Communism. If, therefore, we want to have transatlantic relations, we need to redefine the relationship. We need to ask ourselves whether the United States and Europe are bound to have the same interests nowadays. Prior to the fall of Communism, that had to be the case, but is this still true today? Having formulated the question the answer becomes obvious. The United States and Europe do not now share the same vision or the same interests. This is true both in terms of geo-strategy and in terms of economics. A new transatlantic relationship cannot therefore be built by repeatedly expressing our desire for it. We need to come up with a completely new definition of our relations with the United States.
Let us take a very simple example. We now have the euro. If we are honest, the euro divides the European Union from the United States, as the euro is the dollar's main rival. Therefore, our strategic and economic interests differ. If we want to reinvigorate our economies and re-launch Europe, we need to pose a question that is of fundamental importance for Europe. At a global level, we must ask whether we are bound forever to pay for energy and oil in dollars. Where is it decreed that we must pay in dollars for the oil and gas we buy from Russia, Saudi Arabia or Iran? We must have the will in terms of strategy and economic policy to make the euro a safe currency to ensure we have the funds to bring about economic recovery. The United States is doing just this today. A figure of USD 8 billion per day has been quoted. The US needs investment to pay off its debts. We therefore need to strengthen the role of the euro as a safe currency that rivals the dollar.
Ladies and gentlemen, if you want to discuss the subject of transatlantic relations, you must find the courage to put this problem to the United States. The real stakes are these. We will not succeed in building a new transatlantic relationship if we in the European Union do not have our own doctrine on all the strategic problems, on all the military problems, on our vision of the world and on what we want in the world. We need to ensure that we define our interests. Only then can we enter into discussions with the United States.
Madam President, the war in Iraq recently exposed clear political divisions between many EU leaders and the US Government, but we should reflect for a moment and ask ourselves the following question. Do we want to renew a transatlantic partnership or do we believe that it is in the best interests of the European Union to distance ourselves from the US Government at this time?
If a renewed transatlantic partnership is desirable it is certainly not going to be easy to achieve because of the ongoing differences between many EU governments and the present US administration. However, I believe that our common interests and concerns are best served by the European Union and the US Government working more closely together on a wide-ranging set of issues. We should not forget that over the last 50 years we have worked together to fashion an international legal order covering not just trade and security issues, but also issues relating to human rights and fundamental freedoms. It is equally important that the high emotions that exist at this time do not cause us to exaggerate our differences across a range of policy matters.
We should seek to address the relationship between the European Union and the USA by taking a careful and measured approach, rather than dealing with this very important relationship in a knee-jerk fashion.
The bottom line is simply this: I believe that the Union and the USA should work together to preserve our common interests, to minimise our collective differences, to maximise our own influence for good in the world. For example, our collective economies are only achieving moderate success at this particular time. One of the ways in which we can help to revive our economies is to ensure that the present deadlock in trade negotiations is broken. We must guarantee that the forthcoming World Trade Organisation talks, which will take place in September, are a real success. We must advance a positive agenda on trade matters and resolve disputes before they go to the WTO process.
We should also recall that we have worked very closely together in the battle against international terrorism. Issues that we have addressed together range from improving security in airlines to the issue of mutual extradition agreements. We are working closely together in the Balkans and Afghanistan. In Afghanistan the European Union has a bigger military presence than the United States. The EU is the biggest donor of humanitarian aid to the Afghan people.
The Middle East process has a better chance of success if the European Union and the United States work together with all the key contracting parties in the region so as to ensure that the present road map for peace guarantees both Israeli and Palestinian statehood and security in the region.
Madam President, I think of partnership as a strong mutual bond, one in which the key elements are mutual trust and close cooperation based on common values and objectives. Regrettably, it is precisely these elements that have been absent from the transatlantic partnership over the past few months. The most painful manifestation of transatlantic, and at the same time European, discord was the public controversy over Iraq. We on this side of the Atlantic Ocean have all the more reason to first search our own hearts. In short, how should we take the transatlantic partnership further?
It is primarily the global safety situation that jumps out at you. Terrorism - of whatever ideological or religious hue - calls for a joint transatlantic approach. In concrete terms, destabilising forces in the Middle East may not play the European Union off against either one another or against the United States. The West's coordinated fight against terrorism makes association agreements and trade agreements with states from that region worthy of condemnation. Do the Council and the Commission share this vision? After all, Syria and Iran are on the agenda; is that not so, Commissioner Patten?
There is a great deal at stake: the European Union's political credibility - including in the eyes of my electorate - and the solidity and durability of the transatlantic partnership. Militarily speaking, the European Union is now clearly the weaker partner in the transatlantic alliance. What is more obvious than a more substantial input from the Member States within NATO? This would promote the transatlantic partnership. European military alternatives, on the other hand, would erode the crucial bond of safety with the United States. Moreover, I cannot see any reason why we should have faith in initiatives of that kind. Let us in Europe be realistic and, above all, be reliable friends and real allies to the Americans.
Madam President, almost a hundred years of history shows us Europeans that whenever our continent has been in trouble the United States of America has always come to our rescue. In the First World War that became the deciding factor in preventing the expansion of imperial Germany. In the Second World War the US contribution was decisive in delivering Germany and France from Hitler's yoke and the rest of Europe from his aspirations to power. When the Cold War ended in the break-up of the Soviet Union and the liberation of countries that had been under the yoke of Central European communism and the Soviet Union it was decidedly the result of President Ronald Reagan's arms race, which the Soviet economy and its social system could not bear.
When we say today that relations between the United States and Europe have reached a crisis it is more about a crisis in Europe's internal relations and a crisis in relations between certain individual countries and the United States. The way certain countries go in for unilateralism in EU internal affairs shows we are still light years away from a common foreign and security policy in crisis situations.
Most of the 25 European countries supported the approval of the UN Security Council regarding starting a war with Iraq. Most do not accept America's insistence on being able to take up a position outside the international organisation in matters of war crimes. We disagree over the importance of the Kyoto Agreement and each day there are talks to resolve differences of opinion on economic matters. All this notwithstanding, the basic values we tend to share and considerations of security common to us both, where Europe is becoming more and more the recipient than the provider, are a firm basis for looking to the future and supporting the transatlantic partnership and genuinely constructing the kind of action programme that my colleague, James Elles, just mentioned.
We in Europe can no longer catch up with the United States in the area of defence technology; and perhaps we do not need to. We can and must, however, resolve our differences and aspire to a common foreign and defence policy. Only in this way will we be a worthy partner in matters that unite us and in those we disagree with the United States over, a partner that is sufficiently strong for our views to be heeded in the United States, whose largest trading partner we are, as we heard concerning US investment in Europe. That shows that for the United States the positive development of our relationship is important, but for us it is vital. We can accept the boycott on French wines in America if as a counterweight America places an order for a hundred Airbus planes, as was the case just a week or so ago.
Madam President, I think that everyone will agree that there is a need for a serious debate within the European Union, but also between the European Union and the United States, about the role of the security policy in transatlantic relations. However, for that to happen, a better foundation is required at this side of the ocean. Above all, we need to try to establish what we ourselves want and not get bogged down so much by what we do not want the Americans to do. I think that this will be a very decisive factor indeed in future.
If we in the European Union want to leave our own mark on this discussion, we will once again need to define together what is essential to us. I hope that the strategy that Mr Solana will shortly be tabling will make a significant contribution to this. The European Union itself must be able, and have the courage, to take more responsibility. This can be done most effectively by continuing to build on our own defence identity in a dynamic manner, but also by carrying out security tasks independently, in - for example - Macedonia, and soon in Africa too.
We must learn to make more efficient use of our defence capabilities, but not avoid a possible discussion about higher defence outgoings. The EU must be committed to a wide range of security, conflict prevention being its key priority. Experience in this field and the instruments that the European Union has at its disposal must be better coordinated and used more effectively. Involvement in multilateral frameworks, such as the United Nations, forms part of this. Security is sustainable only if it is founded on international cooperation. This is the core message, I think, to the Americans, who go all out for their country's military power. NATO can play a bridging role, but only if the opinion which many Europeans have about security is done justice. We want political equality in transatlantic relations, but there is little point in asking for it if we remain divided ourselves.
Madam President, just hours after the Evian G8 meeting, which a growing number of citizens see as illegitimate, I feel it is essential to come up with answers to a number of questions, before attempting to consider the nature of the transatlantic partnership. As I do not have a great deal of time, I will only touch on some of these questions.
First, there is the question of Iraq. Can we really say that the issue of the war has been dealt with when the European Union has given its blessing to the United States having complete control of Iraq? Should we engage in a war against terrorism instigated by the bellicose stance of the United States that seeks to dominate, not to share power? This is just increasing the threat. Should we then allow ourselves to be engulfed in a genuine currency war, started this time by the United States? Should we give in to President Bush's decrees yet again by setting aside what remains of the European social model? Should we set aside the provisions on retirement, for example, in the face of wholesale opposition as exemplified by the large demonstrations in France and Austria? Lastly, what use will the meeting of the WTO in Cancun be if the European Union does not stand up to the United States' continuing failure to move on certain issues, especially that of allowing poor countries to access generic medicines?
The European Union is at a crossroads. It may choose to hide behind the strategic doctrine entitled 'for a new American century'. Alternatively it may choose to adopt a truly independent policy. If we choose the latter, how can we achieve such a policy without addressing the huge expectations of the southern hemisphere and without freeing ourselves from the ultraliberal policy that exacerbates inequalities and frustrates all attempts to promote development? We must listen to the people of Europe. They do not want Europe to be a poor relation of the United States. They do not want Europe to be overcautious. They are hoping and praying for an independent and responsible Europe. They long for a Europe that promotes the interests of all in working for a world that is safer because it is more humane.
Madam President, ladies and gentlemen, in my view, this debate must allow us to reflect on our foreign policy relations, and therefore our economic relations too, with NAFTA and, in particular, with the United States and in the context of transatlantic relations.
With regard to the famous CFSP, I hope and believe that the Convention will resolve the political gap, appointing a Minister for External Affairs and avoiding losses of international credibility such as that which we have suffered as a result of the Iraq crisis. With regard to the economic sector, however, I think the best solution is not so much to intervene via any WTO agreements as to draw up a single list which addresses the issues in terms of tax and trade concessions, for that will allow us to avoid further instances of bureaucratic chaos.
Otherwise, I cannot see us achieving anything. The so-called partnership agreements relating to what is our primary market in terms of both investment and trade will play a major role if we are able to reinvigorate them, simplifying the issue by compiling a list, an agreement that could be concluded by the Commission with NAFTA, first and foremost. On the eve of enlargement, I believe this is a significant way of boosting our economy and the political content of our foreign policy.
Madam President, I wish to begin by saying how much I welcome this debate and I congratulate the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on its initiative.
We have an opportunity after the recent events to rebuild and improve the transatlantic relationship - that has to be the challenge we take on board. The summit at the end of this month will give us the opportunity - which we should grasp - to begin building that new future. We cannot allow the past to overshadow the future.
However, we have to realise that dialogue must involve both sides of the Atlantic. My experience in the last 12 months has been that the United States has not been engaged or focused and, to some extent, we must make it understand how Europe operates and works at this moment.
The legislative dialogue must be restarted. We almost had it, and the US pulled out at the last moment. However, I will not give up on that particular point. We must have an early-warning system in place to pinpoint areas of potential disagreement at the earliest possible moment. To achieve this we will require radical rethinking of how we have conducted our relations to date within the Commission and Parliament. I will use the meeting at the end of the month between Congress and the Members of this Parliament to further promote the dialogue and ensure that we can restart it. There is no point using excellent fine words that we put on paper if we do not have the follow-through on both sides of the Atlantic and if we do not deliver. That is the important point.
Finally, we all have to take responsibility for what has happened and to shoulder a little of the blame. This Parliament has a central role to play in this and must take on board its responsibilities, but the Council and the Commission must give us greater cooperation.
Madam President, Commissioner, as has already been said, I believe it is desirable for Europe and the United States to work together in partnership. It stands to reason. All this rhetoric about partnership should not mean, however, that we evade the choices Europe has to make and the difficulty we are faced with at present. Contrary to what some honourable Members have said, we in Europe are not responsible for the erosion of the type of historic links we have with the United States.
We are having to deal with a very particular type of administration. It was extremely unilateralist from the outset. Initially, however, it did not adopt a particularly interventionist line. One section of the administration used the trauma of 11 September to impose its own unilateralist and extremely interventionist agenda which predated those terrible events. Faced with this situation, Europe has a decision to make. On the one hand, it could be argued that nothing can be done to counter the will of the United States, given the power it has on the world stage. In that case, there would be nothing to do except to give in to the United States and to go along with them, even when it comes to lies and exposing ourselves to ridicule, just like those who tried to make us believe that intervening in Iraq was justified because weapons of mass destruction posed an imminent threat. If we were to go down that road, Mr Elles' proposal would make sense. It amounts to a free trade zone or in other words a new version of the Transatlantic Market Place. We must, however, bear in mind that this would mean setting aside the Union's common external trade policy. The creation of this huge market would amount to the United States annexing the European Economic Area. Decisions would be taken in Washington. The United States would not be willing to allow Europe to have its say in decision-making on this issue.
On the other hand, we could take the view that Europe has things to say on the world stage and a vision to promote of a world order based on the rule of law. This vision would entail fairer relations between the North and the South. In our view this is important if we are to create a world order that offers everyone greater security. If this is what we want to do, this is not the time to toe the line. It is the time to promote a common foreign and defence policy. There is a paradox here in that Mr Elles said we need to strengthen the common foreign and defence policy while at the same time suggesting we make certain concessions to the United States.
In my opinion, if we believe we should promote the statute of Rome and an International Criminal Court, if we believe that we should argue for the Kyoto agreements, the non-proliferation treaty and the end of atomic testing, we must assert our independence. Relations between the European Union and the United States must be rebuilt on the basis of this independence. Our American friends will have to accept this. The current US administration will not last forever and I believe that our friendship will win out in the end.
Madam President, I should like to challenge three assumptions in the questions that have been put to the Council and the Commission.
First, France and Germany are not the European Union. They certainly do not speak for Europe. It is not accurate or helpful, therefore, to describe their difficulties with the USA as a transatlantic rift between the EU and the United States.
Secondly, it is not at all healthy for the European Union to construct itself as Europe's interlocutor with the USA on defence and security matters. There is already a forum through which European nations address transatlantic security matters - that is called Nato.
Thirdly, the idea that the European security and defence policy has anything whatsoever to do with reinforcing Nato is, at best, disingenuous and at worst a political deceit. ESDP is not about sharing the defence burden, it is not about strengthening the European pillar of Nato. It is about adding to European Union competences, taking forward the political ambition of European integration and empowerment. It adds no additional military capabilities. It merely establishes a different planning and decision-making regime that specifically excludes the Americans.
When the leaders of the European countries sit down with the Americans and other allies there is a remarkable unanimity. We have seen this in the last few days at Evian with the G8 and at the Nato ministerial meeting in Madrid. This is not unilateralism.
Yet when the same European leaders come together in an EU context some strange mental transformation takes place and they seem to speak an altogether different language. We should be reinforcing transatlantic solidarity, developing our joint capacities to tackle terrorism, to deal with the WMD threat and to deploy capable military forces wherever they might be needed.
Given the dangers that we all face I cannot understand why the European governments imagine that there is any advantage in discussing security and defence in a separate room to the Americans. Partnership of the European nations with the United States requires not just improved capabilities but also political will. This is sadly lacking at the moment.
The greatest service that could be done to Western security and transatlantic relations would be to draw back ESDP under the Nato umbrella and for us all to work together in solidarity for common ends.
The debate is closed.
The vote will take place on Thursday, 19 June 2003.
The next item is a statement by the Commission on elections in Nigeria.
. Madam President, as Parliament knows, Nigeria went through an important test of its stability and of its democratic development in the election cycle of April and May. We in the European Commission supported these elections through an assistance programme of EUR 6.5 million which went to the Independent National Election Commission, directed at the education of voters and which supported domestic observation organisations.
At the same time we deployed an Election Observation Mission. The mission has concluded its operation in Nigeria and I am delighted that Mr van den Berg will be able to present his findings to Parliament here today.
I thanked the chief observer in a press statement I made on 5 May 2003. I am glad to repeat here today what I said in that statement. The head of the mission and his team did an extremely professional job. We thank the honourable Member and his colleagues for the dedicated way in which they completed this exceptionally difficult task. I would also like to thank Mrs Junker, who represented the European Parliament delegation.
The Election Observation Mission dealt formidably with the challenges of a long deployment, the challenges of working in a large and complex country, and the challenge as well of dealing with three difficult election days.
The elections did not trigger the widespread violence which had been feared by many. I shall say straightaway that this was a relief to all of us and is the best news to come out of these election campaigns. The absence of violence is a necessary, but not, as the philosophers might put it, a sufficient condition for democratic elections.
What the European Union Election Observation Mission saw was, as Parliament will know, disappointing. There was serious fraud in many states, there were various irregularities in others and overall there were systemic problems like unreliable voters' registers, a lack of secrecy and insufficient safeguards against double voting. Those were some of the sad features of these elections.
The reactions of the government and the national election commission have likewise been disappointing. Instead of verifying and addressing shortcomings, they criticised our Election Observation Mission. They did not question reported facts, but rather said they were questioning the mission's cultural understanding of those facts.
Explaining electoral fraud as the result of cultural differences seems both far-fetched and self-defeating. Furthermore, it has been proved on other occasions that, despite problems, relatively transparent elections can be held in Africa. We saw that, for example, in Kenya last December.
It is important to note that the findings of domestic observer groups, which had deployed almost 50 000 observers covering one third of all polling stations, were very similar to those of the European Union's Election Observation Mission.
We note that President Obasanjo - who was sworn in on 29 May 2003 - and his party have greatly strengthened their electoral position in the country. While the President remains an important partner for us, we will have to keep an eye on the development of pluralism in Nigeria's democracy.
I would like to say one other thing. The Election Observation Missions that we support, invariably under the leadership of Members of this House, are one of the most important ways in which we provide practical assistance for the development and strengthening of democracy around the world. They are one of the most practical ways in which we improve governance, not least in poorer developing countries. But it is imperative that the integrity of the process and of what we are trying to do is maintained. I decline to take the view that we should hedge the conclusions of our Election Observation Missions around with political considerations.
Once we are seen to be politicising this process, it will cease to carry any weight and frankly will cease to be the valuable instrument it is at the moment for the development and enhancement of democracy. However convenient it may seem to some to bowdlerise the conclusions of missions, however inconvenient it may seem to some to tell the truth about what experienced observers have seen on the ground, we have to be absolutely clear on every occasion that our Election Observation Missions have the job of telling it as it is. We have as good a record as anyone in this area and I would not want to see us detract from that by one centimetre.
Once again I would like to pay a tribute to the honourable Member and to all those who worked with him. They have done an outstanding job and I hope that the House will continue to provide equally effective heads for these missions in the years ahead.
Madam President, I wish to begin by thanking the Commission for responding to this resolution on Nigeria and also Mr van den Berg both for his reports and for the enormous amount of work he did as chief observer while he was in Nigeria. His report is factual, fair and frank, and I find it disappointing that the Council report - perhaps for obvious reasons - was not as strong in its comments. In future I hope that the institutions will try and speak with one voice. As the Commissioner has just said, we have to be outspoken and condemn wrongdoings or there is no point in observing.
The Nigerian elections were a classic example of how important election observation by the EU institutions is and how important it is to have observers out in the polling stations. The sight of observers not only ensures that misdemeanours are spotted, it also encourages voters that the outside world is taking an interest in making sure that rules are observed and democracy and freedom of choice are being given a chance.
I have always believed that it is difficult to transpose a European-style election procedure onto some developing countries, as they do not have the capacity to properly prepare the paperwork. It is in this area that we in Europe could help by increasing our support to strengthen procedures. It is extremely disappointing that some regions showed such a blatant disregard for honesty and transparency, and these are well documented by the chief observer. Action should be taken by the appropriate bodies to rectify such anomalies, and we here should continue to monitor what happens.
President Obasanjo has the potential to be one of the great leaders in the new Africa and should not be tarnished by the behaviour of some of his supporters. Nigeria is one of the largest and, potentially, richest countries in sub-Saharan Africa. With good governance, it can set an example not only for the region but also for the whole continent. However, to do that it must set aside the ethnic differences of the north and south, outlaw the extremes of Sharia law and work together towards economic prosperity.
In the African Union and NEPAD Nigeria can take a leading role in building a regenerated Africa under the Cotonou Accord, so it is disappointing it did not set a better example at these elections. There were blatant and obvious misdemeanours, both before and during the elections, but we must look ahead to the future, correcting the mistakes of the past - by legislation where necessary - and we must encourage it to do so. The chief observer's report should point it in the right direction. I sincerely hope Nigeria will take note and take action.
Madam President, I have the honour today of presenting the EU Observation Mission's final report on the elections in Nigeria, which is being handed out as I speak. The report is very extensive and contains a lot of information and many recommendations. There is far too much information to sum up in three minutes, but it is all in there for you to read up. I would like to mention a few conclusions.
First of all, it is, I think, important to establish that the Nigerian population, and many of its socially active organisations, greatly value this modern instrument of external EU policy. I am in total agreement with the Commissioner on this point. It is an effective instrument to promote peace, stability and democracy. The EU should be proud of this 'soft power'.
Secondly, the mission, invited by the Nigerian Government, was the longest and most extensive mission which the EU has ever accomplished. I had the privilege of working with a very proficient core team, efficient departments in Brussels and with an enthusiastic observation team comprising over one hundred members. The findings of our mission have been widely discussed, both worldwide and within Nigeria. The main thing was that we identified the election fraud we discovered for what it actually was, rather than putting it into perspective or concealing it. We did not mince our words. This, quite simply, was what we owed to the Nigerian electorate.
Ultimately, we established extensive systematic fraud in six federal states during the governor and presidential elections on 19 April and we discovered serious shortcomings in another five federal states. The same happened on 3 May, but then there were seven instead of six. Our findings correspond to those of 10 000 national election observers.
Simply to call this fraud Nigerian fraud is unacceptable and an insult to the Nigerian population. It is, in fact, evidence of the over-organisation of those in power and not of underdevelopment. If we realise that about half of all the states have electoral problems, this brings into focus the significance of the legal cases which are now being brought before the specially instituted election tribunals. It remains a very serious matter that meanwhile, the central and regional INEC - the election council - was unwilling, not allowed or unable, to do anything about the election fraud that was discovered. It was, and still is, their task.
I would ask the Commissioner actively to promote the EU, via the local EU delegation - under the excellent leadership of Leonidas - with the backing of local lawyers' organisations, being given the opportunity of actively following these election tribunals - without any involvement of course, for that is not up to us - and to inform the Council and Parliament accordingly.
Finally, I should like to ask the Commission to reconsider its aid contract with Nigeria, which affects many states, in such a way - and I am not at all in favour of sanctions or similar action, for that would be wrong - that it becomes possible to shift, as it were, the resources for federal states which will not obtain a democratic structure or new elections - such as the federal state of Ogun - to civilian projects of democratic states.
May I finally say to the Council that its statement contravened the facts. There was a low turnout and few women took part. Results showing a high level of participation had simply been falsified. The Council should have taken a more professional stance. It should speak with one voice. This would really be more helpful than engaging in external foreign politics.
In connection with this debate, I have received five motions for resolutions submitted in accordance with Article 37.2 of the Rules of Procedure
The next item is Question Time (B5-0097/2003). The following questions are addressed to the Council.
Mr Ortuondo has the floor for one minute for a point of order.
Mr President, I would like to refer to Articles 6 and 7 of the European Union Treaty, which indicate, respectively, that that Union is based on respect for human rights and fundamental freedoms and the Rule of Law. And that, on the proposal of Parliament or the Commission, the Council can note the existence of a clear risk of serious violation of these principles on the part of a Member State.
All of this means, from a legal point of view, that the possible violation of freedoms and rights on the part of a State is the competence of the European institutions. So I would like to vigorously condemn and protest against the anti democratic and illegal abuse I have received from Mr Pat Cox, President of Parliament, who has refused to include in this part-session two questions which I have presented in relation to two possible violations of the Rules of Law, of human rights and fundamental freedoms by Mr Aznar and his Spanish Government.
Firstly, because of an apparent lack of respect for the separation of powers, in view of his public statements telling the Spanish Supreme Court that it should agree to the annulment of 240 electoral candidatures which had been legally admitted by the ordinary electoral courts, and secondly for creating a law prohibiting Basque prisoners from studying and taking examinations at the Public University of the Basque Country, the only university that offers education in the Basque language, which may be a violation of the right to linguistic diversity.
Mr Ortuondo, you will note that you have the right here to raise a point of order which seems to me to be inappropriate given the issues you wish to raise during a Question Time; and I must point out to you that President Cox has decided to comply with the Rules of Procedure, and several paragraphs of the Rules, in relation to Question Time, make it very clear that questions must not contain statements or judgments, which in some cases are rash to say the least. I will offer an example which is less dramatic than the one you have chosen to give today; as in football, we have Rules of Procedure; we must obey the Rules of Procedure, because otherwise we are caught off-side. There are channels for raising everything you wish to raise, but in accordance with our democratically established Rules of Procedure.
You may respond, as you request, but please be very brief.
Mr President, I agree with what you say about the Rules of Procedure. I believe I have obeyed them to the letter. The President tells me that this issue does not fall within the competence of the Council, but Articles 6 and 7 of the Treaty indicate that it falls within the competence of the Council and of Parliament. That is why I put the question.
Secondly, I would like it to be noted that my questions did not contain statements of any type. They are simply questions and the text is there to be read.
I would like it to be noted that I agree with President Cox's approach, and I believe he has acted in accordance with parliamentary law and the Rules of Procedure. Question No 1 by Sarah Ludford (H-0291/03):
Subject: Trafficking in human beings
EU Ministers in the Council and Heads of State and Government have again urged action against people-trafficking in the declaration of the European conference in Athens on 17 April 2003.
Why have all Member States not ratified the Protocol to prevent, suppress and punish trafficking to the UN Convention against transnational organised crime?
Why has the Council not agreed the proposed Directive on a short-term residents' permit for trafficking victims while they cooperate with prosecution to put the criminal gangs behind bars?
Why do some Member States take up to a year to respond to requests from Eastern European countries for legal assistance with prosecutions?
Why are there immediate deportations of victims, which catch the countries of origin and international organisations like IOM unaware, as opposed to a coordinated policy of assisted returns?
?he Council would remind the honourable Member that, although combating people trafficking is a very important issue to the European Union, it is not expressly mentioned in the declaration by the European Council on 16 April 2003.
In her question, the honourable Member touches on certain points on which the Council would comment as follows:
In its Athens declaration of 16 April 2003, the European Council reiterated the values on which the European Union is based and confirmed its intention to continue to defend fundamental human rights, both inside and outside the European Union. The European Council specifically undertook to continue to fight against all types of discrimination, as can be seen from the work which is under way in connection with the fight against racism and xenophobia or even the trade in human organs.
The ratification of the additional protocol to the United Nations Convention against Transnational Organised Crime signed in Palermo in December 2000 is a matter of national sovereignty for the states which sign it. The Council therefore invites the honourable Member to contact the relevant authorities directly.
The proposal for a Council directive on short-term residents' permits granted to victims of organised illegal immigration or people trafficking who are working with the competent authorities is the focus of the Council's attention. The examination of the directive has commenced and work will continue in conjunction with the various priorities set by the European Council, and the resources available.
As for the final question, the Council would note that it is not competent to reply on the methods used by the national authorities of the Member States to repatriate persons who have fallen victim to this sort of trafficking.
I regret to say I find that a rather thin answer. I am sorry if I made a mistake about the content of the 17 April conference but nonetheless, on many occasions, EU ministers in the Council have called for combating people-smuggling, people-trafficking and criminal gangs.
I was disappointed that the Minister was unable to answer most of my points, saying that this has nothing to do with the Council and is more a matter for Member States. I would have thought that under Title VI of the EU Treaty - police and judicial cooperation in criminal matters - the Council could at least coordinate and give a fuller answer.
The motivation behind my question is the gap between rhetoric and reality. It seems to be a low police priority in most Member States. The problem is that these women are both victims and illegal immigrants, but most governments treat them principally as illegal immigrants only. This misses two goals: giving them protection and catching the trafficking gangs. Governments have to decide if they really want to catch the traffickers, or if they only want headlines about how many illegal immigrants they have deported. Unless they make those choices they will never get to grips with the traffickers.
Despite the fact that there is no new question, I should like to point out that all the efforts being made at Council level and on the part of the European Commission to develop the policy to combat illegal immigration and organised crime either at a general level or in the case of specific countries, I refer to the Balkans and to other countries too, obviously also has as one of its basic reference points the phenomenon raised by the honourable Member. Consequently, through these policies, the objective is precisely to combat these sorts of phenomena, which the Council also accepts are particularly problematic in Europe today and we must do what we can to combat them.
I very much support the thinking behind Mrs Ludford's question that these people are both victims and illegal migrants. She asked about a coordinated policy of assisted returns. The Council has competence here. Will the President-in-Office and the Council be taking forward to the Thessaloniki Summit the idea of managed migration - mentioned in the Tampere Summit - i.e. a more coordinated and thought-through policy throughout the Member States, as was revealed in Mrs Ludford's question?
The Presidency has raised the question of the need to coordinate the Union's policies on illegal immigrants with asylum policy and the need for an integrated policy. Decisions have been taken one step at a time over recent months, as they were during the previous Presidency. This is a new policy area for the Union. We support it and we hope that the issues relating to this phenomenon will also be dealt with efficiently by successive Presidencies.
Mr President, I would ask you to grant me the minute of patience I require to explain my position in accordance with the Rules of Procedure.
Today's agenda contains a question by Mr Sacrédeus - which I support - on the violation of human rights in Cuba. It is clear that taking measures to free the political prisoners in Cuba does not fall within the competence of the Council. That is clear, but this question has been allowed. However, I firstly presented a question on the deaths of protesters caused by US troops in Iraq - thirteen deaths in an Iraqi town - and I was told it contained value judgments. I amended the question, in order to remove the value judgments, and once again I am told that it is not admissible, because I asked whether the Council was concerned about the death of protesters, particularly in view of the fact that the US troops are supported by Member States of the European Union.
I am wondering why a question on Iraq is not admissible but a question on Cuba is - although I consider that question to be legitimate since it is a universal issue. Mr President, it seems to me - because this is not the first time this has happened - that there is censorship on Iraq, which is unacceptable. In any event, I demand a reply, because I am finding it impossible to raise universal problems in this House which affect us directly.
In any event, I would like to ask you to explain why this discrimination has taken place, Mr President.
Mr Nogueira, the President for the sitting does not make any judgment and does not enter into a debate on the questions put by the honourable Members and admitted according to procedure; I am not therefore going to compare your question, which does not appear on the agenda, with the question by Mr Sacrédeus.
The President of Parliament has taken a decision, you have written to him, you have spoken in plenary about this issue, you have received a reply and you can contact the President of Parliament if you believe it appropriate to do so.
Iraq has been discussed thoroughly in this Chamber, you refer to the issue; it has been discussed without any censorship; there has naturally been complete freedom of expression for all political groups and Members in the presence of the Council and the Commission, and I would ask you not to turn a point of order into a point of disorder. You have said what you believed should be said, you have expressed your view and your words will be recorded in the Minutes. Please now allow the Members asking questions to put them.
This is not a debate about which questions are admitted and which are not. It is a debate on the questions which are on the agenda. You have 15 seconds to say your final word.
I would firstly like to ask you to communicate my comments to the President of Parliament and secondly I spoke about the second reply, which is new, and which is for this sitting. It is not the previous one, it is a new one, they have rejected a modified question for the second time.
In any event, I would ask you to communicate my comments to the President of Parliament in their entirety so that he may act accordingly, because I do not wish to create any disorder here. I defend the Members' legitimate right to deal with the problems affecting them and, in any event, affecting humanity.
The President will be aware of your words from the most worthy source: from the Minutes. I will not act as messenger; he will know the Minutes and will know exactly what you have said, just as he knows his letters.
Question No 2 by Alexandros Alavanos (H-0292/03):
Subject: Network for epidemiological surveillance
Decision 2119/98/EC
The Extraordinary Council on Employment, Social Policy, Health and Consumer Affairs held on 6 May 2003 approved conclusions in which, having carefully examined the situation regarding Severe Acute Respiratory Syndrome, both inside the European Union and world-wide, and the different measures taken to address it, confirmed the importance of a quick assessment of the situation and review of future action.
The Council considers that the network for the epidemiological surveillance and control of communicable diseases in the Community has provided a very effective basis for the rapid exchange of information within the EU and for a coordinated response, in which the acceding countries have fully participated.
The Council recalled that the application of health protection measures falls to the authorities of the Member States, and confirmed the benefits of effective coordination of such measures through the epidemiological surveillance Network Committee. It also endorses the orientations for immediate and future actions agreed on 10 April by the epidemiological surveillance Network Committee, which are summarised as follows:
rapid detection of all suspect cases of SARS through good surveillance;
protection of those at risk of infection from the cases through effective isolation of SARS patients in hospitals, including measures to protect carers;
particular attention to be paid to air travel, which has been an important factor in the spread of SARS, notably through standardised screening of passengers leaving affected areas, onboard advice to passengers and effective information at ports of entry from affected areas and
the particular importance of raising awareness among professionals and the public and the timely and accurate reporting and sharing of information with other countries, in particular the ?EA/?FTA countries, acceding and candidate countries and with the WHO. Cooperation should also be developed with other partners, such as airline companies.
The Council urges the Member States and the acceding countries to implement effectively the orientations for immediate and future actions by the Network Committee and contribute actively to setting up a specific expert group on SARS under the Network Committee to develop common modalities and advice on health measures across Europe.
The Council underlined the need for continued cooperation between the Member States, the Commission and the WHO and called on the Member States to ensure, inter alia:
prompt and effective identification of all suspect and probable SARS cases, and their appropriate isolation in hospitals;
appropriate protection of hospital personnel treating the patients;
provision of guidance and information to health care workers and the public;
measures, consistent throughout the European Union, to provide and acquire information and traceabilty of international travellers arriving or in transit from affected areas;
timely and accurate reporting and sharing information with the Commission, WHO, other countries and other partners (for example, airline companies).
Finally, the Council encourages the Commission to
continue coordinating EU action on SARS;
keep the orientations for immediate and future actions under regular review, notably in the light of advice from the WHO;
consider developing a general preparedness plan on communicable diseases and health threats;
coordinate and network laboratory expertise;
financially support research and development of validated diagnostic tests, therapeutic interventions, and vaccines.
The Council reviewed the situation and developments at its meeting on 2 June 2003, took note of the Commission's progress report on recent developments in connection with SARS and exchanged views on the current situation. All the Member States approved the Commission report and the initiatives taken or planned in this area. The Presidency emphasised the importance of coordinating the exchange of information at European level, given the cross-border nature of SARS.
Thank you, Mr President. My question was put before it had even been decided to convene the Council of Ministers for Health in May and I wish to say that the President-in-Office's reply was so full and extensive that it obviates the need to ask a second question.
Question No 3 by Bernd Posselt (H-0300/03):
Subject: EU/Ukraine
How does the Council view the current state of relations between the EU and Ukraine, and what initiatives has the Presidency undertaken to intensify cooperation with the Black Sea states?
The Union is closely monitoring developments in the Ukraine and recognises Ukraine's achievements over recent years in establishing itself as an independent, democratic European country with a market economy.
The Ukraine is an important strategic partner and will soon become a neighbouring country of the ?U. The Union is dealing positively with Ukraine's European aims, but underlines that the development of relations between the ?U and the Ukraine depends, among other things, on the favourable outcome of continuing internal reforms. The new coalition government and cooperation between the majority and the opposition in the Ukrainian parliament in certain legislative sectors can be seen as positive signs. The government and the parliament are working together to adapt national legislation to the acquis communautaire. However, a great deal still needs to be done. In particular, reforms are needed in the fields of the mass media and the judiciary. The situation regarding arms exports, including Kolchuga, still needs to be clarified.
Ukraine's candidacy for the WTO is an important step in the development of the country, but the rules of the WTO need to be kept and applied. Within these frameworks, policies and important structural reforms are still outstanding. Cooperation between the ?U and the Ukraine is based on the partnership and cooperation agreement which introduces the legal framework for cooperation in a broad range of sectors; I would especially mention, among other things, energy, trade and investments, justice and internal affairs, legislative rapprochement, the environment, transport and regional and cross-border cooperation.
The ?U will continue to provide assistance within the framework of the TACIS programme, based on the priorities agreed between the two parties. With the 'Wider Europe' initiative, the ?U has made an important step as regards strengthening cooperation with the Ukraine, which is a neighbour following enlargement. Within the framework of this initiative, a clear action programme is defined as regards medium-term neighbourly relations with the Union, with a view to promoting policies for political rapprochement and the gradual joint completion of social and economic structures and increasing political, economic and cultural momentum, on the basis of common values. The competent Council services are drafting specific measures in order to implement this initiative.
The Union vigorously supports regional cooperation in Europe and beyond and is urging the Black Sea states to promote good neighbourly relations through the Black Sea Economic Cooperation pact. This regional organisation provides important momentum, thereby contributing to a considerable degree to the implementation of the stability pact for south-eastern Europe. By promoting economic cooperation as a means of preventing conflict, this organisation seeks to resolve conflicts peacefully on the basis of the principles of the OSCE. The Union notes these developments with satisfaction and supports the integration of the participating states in the European economy.
Mr President, thank you for your very sound answer. Even before the disintegration of the Soviet Union, Bavaria maintained a close partnership with Ukraine and my colleague Mr Radwan and I have just given a massive boost to trade with Ukraine. Trade and business need a framework, however.
For this reason, I would like to raise two quite specific questions: first, to what extent is the TACIS Programme being intensified, with a focus on institution building and training up a new, younger generation of executives to work in the government, the judiciary and the administration? This, after all, is where the shortage is greatest, and the reason why the economy is unable to function. The framework for the rule of law is not functioning.
My second specific question, Mr President, concerns the geostrategic situation that you mentioned. Here, of course, the countries in the southern Caucasus play an important role, although they will not be direct neighbours of the EU. I wanted to ask you what the role of the southern Caucasus is in terms of cooperation with the Black Sea states?
Institution building is indeed a very basic element for progress and reform in these countries. However, I hope that the honourable Member understands that institution building also has to do with internal efforts by each country to respond to the needs of reform. A programme such as TACIS or any programme can, at most, have an auxiliary role in this direction. I cannot give an answer straight away as to whether it will be intensified from the economic point of view. I gladly reserve the right to reply in writing.
As far as the Caucasus is concerned, the Presidency has noted the particular importance of the countries in the Caucasus and the need for us to develop our cooperation and our relations with these countries. However, these countries have a great many problems and closer rapprochement with the countries in the Caucasus is a long-term plan, I believe, in the Union's foreign policy. I trust that this effort will be made by successive Presidencies, just as we have made certain moves in this direction during our Presidency, because we really do believe it is of value.
I wish to ask the Greek Presidency how the Council views the fact that Ukraine is a dangerous country for journalists to operate in. I also wonder how the Council views the fact that the fate of ten journalists, including that of Georgij Gongadze who is critical of the government, remains unknown and uninvestigated.
As you know, we have no knowledge of the fate of certain journalists in the Ukraine. I cannot answer generally as to whether it is dangerous for journalists to work there; however, it is particularly worrying that such incidents occur. It is an issue which was also noted in the public statements made at the press conference which I gave together with the High Representative, Mr Solana, when we visited the Ukraine within the framework of cooperation relations, during the meeting we had at troika level a few months ago.
Mr President, ladies and gentlemen, what is your assessment of Ukraine's efforts with regard to the World Trade Organisation?
I cannot proceed to evaluate efforts by the Ukraine in relation to the World Trade Organisation. Please submit your question to the Commission.
Without wanting to pass judgment on the questions you put, I would ask all the honourable Members to put supplementary questions, which are strictly related to the question asked, because some of them do not seem to be supplementary, and the President-in-Office of the Council knows that, in the event that they are not supplementary, he is not obliged to reply. Question No 4 by Ioannis Marinos (H-0309/03):
Subject: Problem of funding GALILEO
According to a report published in the Financial Times on 28 April 2003, GALILEO - the ambitious European satellite programme - will be delayed further because of a funding dispute. The report states that on 25 April 2003 there was a European Space Agency (ESA) meeting which failed to agree on the release of EUR 550 million from the ESA for funding the project.
How can the Council convince the peoples of Europe, among others, that the EU has the political will to achieve ever more ambitious and expensive objectives, such as the Union's common defence policy, when programmes such as GALILEO, which is supposed to have been planned in order to make the European Union independent from the USA's satellite infrastructure, continue to suffer from deadlocks?
The Council attaches particular importance to the implementation of the Galileo programme under optimum conditions. The Council welcomes the agreement which has finally been reached between the Member States of the European Space Agency and which also puts an end to the Agency's difficulties to date as regards the cofinancing of the Galileo programme, thereby making it possible to continue the programme and allay the concerns of the partners that have proceeded to make, and will continue to make, important investments in time, manpower and financial resources for studies, designs and programmes at the pre-development stage. Similarly, the Council wishes to point out that it is not authorised to intervene in decisions by an intergovernmental agency such as the European Space Agency, even if the large majority of the countries which participate in it (13 out of the 15 members) are also members of the European Union.
Mr President, I asked this question before this agreement came along, which paves the way for the implementation of this very important programme, and I am delighted that this has happened under the Greek Presidency, given that I am Greek, and I also have a great deal of respect for the President-in-Office who has replied to me. As this obstacle has been removed, I should like to ask the honourable President-in-Office to tell us what he calculates will be the amount invested in Galileo, if all the Member States of the European Union will take part in it and in what proportion, when the procedure to promote implementation will commence and when he calculates that it will start to provide its services, which is the most important, and if they will be of only European and/or worldwide range. Similarly, I should like to ask him to tell us if the objections of the United States have been answered and if, in fact, as the American side maintains, there will be a danger of Galileo interfering with the American GPS frequencies, which in fact give priority to military requirements.
I cannot reply to all these details straight away. These are Commission issues. There are various evaluations which have been discussed from time to time and evaluations by independent researchers. I would ask the honourable Member to put this question to the Commission. I will gladly forward in writing any information which the Council has at its disposal, which answers the question he has raised.
Mr President, I hope my question is addressed to the Council, because Member States still have authority over matters of foreign and security policy. I would like to point out at this juncture that although GALILEO is primarily a private-sector project, and one in which we also want to have private-sector services, in a common project for a stronger European Union foreign and security policy we should be setting the course now to ensure that in future infrastructure services and information services will be available and can be purchased at European level. Up to now, unfortunately, we have not had the infrastructure. We talk about a rapid reaction force, and in order to be able to act in future in the area of foreign policy, we must be able to rely on GALILEO. This is why a line should be made available here, and this is certainly something that is also in the interests of the Council.
I agree that Galileo also has a political dimension, which is why it has also been promoted by the Council. Nonetheless, the Galileo programme also has a very strong commercial dimension and I would like to point out that the Council is, nonetheless, interested in its progressing, its being able to withstand competitive and economic conditions on the market and its remaining viable.
Question No 5 by Paulo Casaca (H-0312/03):
Subject: List of terrorist organisations
As the person responsible for the disarmament of the Iranian armed resistance, the People's Mujahedeen, General Odierno declared (Agence France Presse on 11.5.2003) that the group's cooperation with the US forces and its commitment to democracy in Iran meant that its status as a 'terrorist organisation' in Washington would have to be reviewed. He added that an organisation which gives up its arms in favour of the alliance is clearly cooperating and that this should lead to reconsideration as to whether or not the Mujahedeen are a terrorist organisation.
This is further confirmation of the fact that there are no grounds for considering the People's Mujahedeen a terrorist organisation.
When does the Council intend to remove the People's Mujahedeen from the list of terrorist organisations?
I agree with Article 1, paragraph 6 of common position 2001/931/CFSP on the application of special measures to combat terrorism. The names of persons, groups and agencies included on the list are re-examined by the Council at regular intervals of at least every six months, in order to confirm that there are reasons for their inclusion on this list.
During the last re-examination, I can inform you that the Council confirmed the inclusion on the list of the Iranian organisation Mujahedeen-e-Khalq, also known as the People's Mujahedeen.
I thank you, Mr President-in-Office of the Council, but you have only said what we all knew already. What you did not explain, and what I would like you to explain now, is how an organisation that has never been found guilty or even accused of any terrorist crime or any other crime on European soil can be included on this list, whilst Iran, for example, one of whose diplomats has already been convicted by a German court for committing a terrorist attack, does not appear on the list and is actually encouraging the proscription of organisations that oppose it and naming them as terrorists. This is the problem and I would like the Council to give its opinion and an explanation to Parliament and to Europe's citizens.
The Council has judged, on the basis of an evaluation of all the factors, that this organisation should be included on the list. Similarly, I should like to point out that this evaluation was based on information given to the Member States in accordance with the procedures provided for and that there is a collective decision on this matter.
The Council's response is of some interest in that it is rather hard to understand the criteria the Council uses to judge whether or not an organisation should or should not be deemed a terrorist organisation. I think that the rules of due process, of fair legal proceedings, should at least allow the various organisations to have the right to resort to the courts. Parliament is entitled to be informed of the dossier the Council used to make its decision.
Mr President-in-Office of the Council, I therefore have some very specific questions for you. Would the Council be willing to supply the European Parliament with the documents detailing the charges levelled against all the groups you consider to be terrorist organisations? Would you also be prepared to define the criteria you applied in establishing whether or not the group was a terrorist organisation? As we are aware, Russia has just requested that three Chechen groups be added to the list of terrorist organisations, although two of these groups are in fact completely non-existent. This is a particularly interesting case, incidentally.
The common position to which I referred makes provision for all the criteria which are taken into account in order to enter names, agencies or persons on this list. I should like to remind you that decisions on who is to be included on the list are taken by officials of the judiciary who are independent of each Member State of the European Union and who provide all the guarantees of a correct judgment on the matter, because this is indeed a very delicate matter.
Mr President, this second response is wholly unconvincing: we know full well that there are absolutely no clear procedures for inclusion on the list of terrorist organisations. Mr Dupuis has asked quite clearly to be informed of the procedures which exist for appealing against inclusion on the list. The truth is that the only criterion for either inclusion on or removal from the list is political judgment. We therefore need to ask the question again. We are simply asking the Council to give an opinion on this political judgment, this new political development: is it such a major political change as to really justify reviewing the role of the organisation?
I have nothing to add to what I have said. The criteria and procedures are provided for and are clear. The competent agency judged that it should remain on the list and, consequently, I have no criticism to make of that.
Question No 6 by Lennart Sacrédeus (H-0313/03):
Subject: Violation of human rights in Cuba
In March this year, 78 opposition figures were imprisoned in Cuba. Summary trials with no chance of a proper defence or the presence of independent individuals were held in April, followed by sentences of 15 and 28 years. The prisoners are now serving their sentences under inhuman conditions, in solitary confinement or together with hardened criminals, most often so far from home as to make visits by relatives impossible. These conditions are clearly a violation of human rights.
What does the Council intend to do to secure the release of political prisoners in Cuba? What is the Council doing to ensure that the treatment of the Cuban prisoners improves and that they are moved nearer to home? What steps will the Council take to support the prisoners and their relatives? What consequences will these jail sentences have in terms of further negotiations concerning Cuba's possible membership of the ACP?
As the Council replied to question ?-0243/03 at Question Time during the May part-session of the European Parliament, as soon as the recent wave of arrests came to light, the Presidency, on behalf of the European Union, issued public statements and proceeded with intense demarches towards Havana. In their bilateral contacts with the Cuban authorities, the Member States also protested strongly about the arrests and executions. The Council welcomes the resolution by the European Parliament of 10 April reinforcing the Union's clear stand against these measures.
At its meeting on 14 April, the Council approved the following conclusions:
'The Council condemns the recent actions of the Cuban authorities, notably the executions, the large-scale arrests of dissidents, the unfair trials and the arbitrary and excessive sentences imposed. It calls for the immediate release of all political prisoners. These latest developments which mark a further deterioration in the Human Rights situation in Cuba will affect the EU's relationship with Cuba and the prospects for increased cooperation. The Council will keep the situation under close review.'
The Union also supported resolutions on the human rights situation in Cuba passed within the framework of the 59th session of the United Nations Commission on Human Rights. As a general comment, the Presidency of the Union issued the following declaration stating that the ?U condemns the large-scale arrests, the unfair summary trials and the arbitrary and excessive sentences imposed on numerous dissidents for peacefully expressing their political, religious and social opinions and because they were exercising their right to take full and equal part in public life.
Consequently, the ?U demands that those persons, whom it considers prisoners of conscience, be released without delay and also calls for the immediate release of all political prisoners. It is also deeply concerned at the continuing repression of members of the opposition.
The ?U roundly condemns the recent executions of Cuban citizens carried out following summary trials and expresses its regret that the moratorium on the death penalty in the country has come to an end.
These latest developments, which mark a further deterioration in the human rights situation in the country, will affect the ?U's relationship with Cuba and the prospects for increased cooperation. The ?U will monitor violations of personal and political rights, which continue to affect the Union's relationship with Cuba, very closely.
The ?U will continue to keep the situation under close review, especially as regards the possible exercise of legal recourse for the 78 persons convicted.
I should also like to point out that the Union is continuing to make efforts to get the political prisoners released immediately and to ensure that, in the meantime, they are not suffering or being treated inhumanely.
As far as Cuba's application to accede to the Cotonou Agreement is concerned, the Cuban Ministry of Foreign Affairs withdrew its application on 17 May.
I wish sincerely to thank the Greek representative of the Council for his committed answer and for the work that is being done. A very sincere thank you for that. What the Council is saying extremely clearly in this House is very important, namely that the human rights situation has deteriorated, that the prisoners and the long sentences have affected our future relations with Cuba and that the 78 prisoners must now be given the right to appeal.
As a follow-up question, I wonder, then, if the European Council could take practical action by offering the winner of the Sakharov Prize , the Christian Democratic human rights activist Oswaldo Payá Sardiñas, a formal invitation to Greece and the European Union. By doing this, it would also be encouraging the prime ministers and foreign ministers of the Member States in that way to emphasise the value of the Sakharov Prize.
I have nothing further to add. I have taken note of the honourable Member's proposal and we shall see if this can be done.
I thank you, Mr President-in-Office of the Council. One month ago we held the same debate, and I would now like to take it a little further.
After more than a month, the repression continues in Cuba and the situation remains more or less the same, which is proof that we must go beyond statements of condemnation. These are important but are not enough and we have a particular responsibility because we awarded the 2002 Sakharov Prize to Osvaldo Payá. This is the time for us to show that the Sakharov Prize is not a nice school prize; it is not a moment of 'glamour' like the Hollywood Oscars. It represents a commitment given by the European Union, through its Parliament, to the cause of democracy, human rights and freedom throughout the world. Eleven of our fellow Members, myself included, have sent a letter to the President of the Council, the High Representative, the President of the Commission and the President of Parliament, asking them to work together to invite Mr Payá to come here and for the Council to draft a recommendation to this effect to all Member States for their ambassadors in Havana to do the same and invite Mr Payá to come to Europe, to visit our capitals, our ministers, our prime ministers and the President of the Commission and, in the international limelight, tell us the tragedy of what is happening in Cuba. This is an active way of our expressing solidarity, and of showing that the prizes we award here have real meaning.
Who sent it? Nothing else has come to my attention; consequently, I have no specific answer to give you at this moment in time.
Mr President, I am surprised that the MEP who asked the question has come out in support of the people arrested and tried, because they were demonstrably cooperating, in return for payment, with the representative of the United Nations in Havana against their country, against socialist Cuba, which is a beacon, a shining example for the peoples of America and which, despite forty years of criminal embargo by the United States, manages to provide its people with the highest standard of living and education in the whole of Central and South America. This is, in fact, what the American imperialists cannot forgive the Cuban revolution and they are striving to overturn it by every possible means, including assassinating its leaders.
I should like to ask the President-in-Office of the Council who, from what I have heard, agrees with everything the previous speakers have said: What would the government of his country do if it were discovered that Greek citizens had agreed to be recruited and paid by a foreign power hostile to Greece in order to act against their country? Perhaps it would have awarded them a prize? How does this activity stand in relation to the exercise of human rights? What comments does he have on the fact that the conspiratorial meetings organised by the US representative in Havana are also attended by Greece's diplomatic representative? How does he justify the silence of the European Union about the Cubans being held in the United States because they uncovered plans to assassinate Fidel Castro and other Cuban leaders, and the failure to extradite to Cuba the Cuban hijackers who are now circulating freely in the United States? For the rest, we are fighting to combat terrorism.
Mr President, to start with, this is not a question to which I shall reply. I shall reply to one, not as the President-in-Office, but as the minister for foreign affairs of the Greek Government. You referred to the involvement of a diplomat in conspiratorial and other types of activity. It is altogether both comical and misleading, when you must have been told that I replied to a similar question by a member of your party in the Greek Government, when I said that it is ridiculous, at a reception given at the embassy in Cuba, the American embassy, where receptions are held every week by various and sundry people, and everyone goes here and there, to translate...
(interruption off the microphone by Mr Korakas)
Please do not interrupt... you are not worthy of a reply!
Mr Korakas has the floor for a point of order.
Mr President, how dare Mr Yiannitsis say I am not worthy of a reply. I have asked burning questions. His government is also guilty and should reply with greater respect to the questions I put to him.
Mr Yiannitsis said initially that you had not asked him a question and that he was not therefore going to reply as President-in-Office of the Council. I believe we must follow the agenda with the calm habitual during this sitting. Question No 7 by Claude Moraes (H-0321/03):
Subject: Thessaloniki June Council meeting
Will the Council please give its view of the agenda of the June Council meeting in Thessaloniki? Will the meeting discuss the question of EU border police, policing resources for the new EU external borders post-enlargement, coordination of integration issues in relation to migrants, and the issue of coordination of managed economic migration?
We referred extensively to the agenda for the Thessaloniki Council at this morning's debate. However, I should like to add that, as this concerns the first version of the annotated agenda, which was also submitted to the recent meeting of the General Affairs and External Relations Council, the Presidency intends to limit the agenda for the European Council in Thessaloniki to the following items:
results of the Convention on the Future of Europe and decisions for the forthcoming Intergovernmental Conference;
asylum, immigration and borders, which are all interrelated;
enlargement issues;
the question of EU policy in the Western Balkans;
Wider Europe, New Neighbourhood;
work following on from the spring 2003 European Council and, finally
certain issues in the fields of external relations and security and defence.
These items may be included in EU-USA relations: the Middle East and Iraq and recommendations by the High Representative, Mr Solana, on an overall strategy in the field of foreign policy and security, together with a wider strategy to deal with the spread of weapons of mass destruction. The General Affairs and External Relations Council noted these intentions on the part of the Presidency.
As far as the issues touched on in the second part of the question are concerned, the honourable Member will know that the European Council has to examine two important reports. The first is on the actual application of the guidelines agreed at the European Council in Seville on measures relating to illegal immigration, the more flexible introduction of coordinated and integrated external border management, the incorporation of immigration policy into the Union's relations with third countries and the speeding up of the legislative work to formulate a common policy on asylum and immigration issues. The second report examines the efficiency of common financing resources available for the repatriation of immigrants and asylum seekers who have been rejected, for the management of external borders, for programmes in the field of asylum and immigration in third countries and for the application of the principle of the distribution of burdens.
Our aim is for the Council to examine these two reports so that the European Council can issue guidelines for further action in these sectors. Within this framework, it is expected that, in accordance with the conclusions of the spring 2003 Council, the European Council will re-examine the issue of immigration, the integration of legal immigrants into European society and employment.
Finally, the Presidency would remind you that the agenda for the Thessaloniki Council will be approved, in accordance with the Council's rules of procedure, by the General Affairs and External Relations Council at its meeting on 16 and 17 June 2003.
Thank you for taking on the seventh question. It has been a tough session. In the debate this morning you answered many of the questions in your excellent reply. I should just like ask for your personal view on one issue.
The Greek Presidency has been particularly good, in my view, in taking on positive issues in migration such as family unity and now integration. On the issue of the integration of migrants, which you mentioned in your reply, is it your view that this is an issue primarily for Member States, or do you see a valuable coordination role? We sometimes forget that there are many within our European societies who want to see better integration methods employed as well as coordination. Is it your personal view that this is a matter for coordination, or is it primarily for Member States?
The question was put on a personal basis. I can reply both personally and as the Greek Presidency. This does not mean that my reply reflects the position of the 15. As you know, there are countries which consider that these issues - relating to the integration of immigrants, in other words - are internal issues. On the other hand, however, failure to integrate immigrants living, in their millions no less, in the Member States of the European Union, often causes particularly acute social situations and these often also have serious repercussions at political level, with highly undesirable consequences. Given that the European model - this social, political and economic model - is characterised by internal social convergence which perhaps is hard to find in many other countries of the world and, consequently, we need to keep it as a very basic element both for our countries and our continent, I personally consider that, on the issue of the integration of immigrants, there must also be coordination of policies at Community level, because any serious social and political tension in one country is something that is also of particular importance to the other countries.
Mr President, ladies and gentlemen, I would just like to make a brief comment regarding my question 3 concerning Ukraine: it goes without saying that this is a matter for the European Union, because the accession of Russia and Ukraine to the WTO has consequences affecting this and this will probably also be a topic for discussion at the Council in Thessaloniki.
My question concerning the Thessaloniki Council, however, is this: the Council called for an impact study to be carried out on Basle II, the framework agreement on the creditworthiness of businesses. The Commission has not yet done this. At the last sitting you promised me you would takes steps to this effect. What has happened here as regards the Council's enquiry or as regards the Council's cooperation with the Commission? Are there plans to undertake such a study?
This issue concerns the Commission and, provided the Commission submits the study, of course we shall see how we can take it into account for Thessaloniki.
As the author is not present, Question No 8 lapses. Question No 9 by Richard Howitt (H-0325/03):
Subject: Proposed EU Agency for Defence Capability Development and Acquisition
What discussions have already taken place within the Council for the establishment of a proposed EU Agency for Defence Capability Development and Acquisition, in order to implement the quantity and quality of the EU's military capacity? Does the President-in-Office of the Council plan any further initiatives on this issue?
The issue of creating an intergovernmental Agency for Defence Capability Development and Acquisition was the subject of recent discussions within the framework of the European Council, which resulted in the formulation of paragraph 35 of the Presidency conclusions. I refer to the European Council of 20 and 21 March. On the basis of these conclusions, the Council addressed this issue, as it did within the framework of the conclusions of the General Affairs and External Relations Council of 19 May, when it reiterated this paragraph and, especially, the need to examine the possible creation within the framework of the Union of an intergovernmental defence capabilities development and acquisition agency. The relevant work is continuing. I should like to remind you that, at the initiative of the Greek Presidency and in a letter which we sent at the end of last year to the President of the Commission, we supported precisely the need for initiatives such as these, which come within the line of thinking of the question formulated by the honourable Member.
Thanks to the President-in-Office for that answer, and indeed for the support of his own government in respect of this point. It was interesting to see that the recent meeting of four Member States on defence, convened by Mr Verhofstadt, supported the idea of an agency, just as the original proposal that came forward at Le Touquet was supported by my own Prime Minister, Tony Blair and also by Jacques Chirac. Whatever differences exist as regards perspectives about defence cooperation in the European Union, it seems this is something that could unite us.
I wonder if the President-in-Office foresees any further progress on this issue during the remainder of his presidency, and whether he could try and put a timescale on how much progress we can make in bringing forward this idea?
Efforts have been made to bring forward this idea. Now, whether the Greek Presidency will be able to make any progress within the remaining three weeks, is difficult to answer. We need to bear in mind that, at the joint General Affairs Council held by the Ministers for Foreign Affairs and the Ministers for Defence, there was an opportunity to examine all these issues and I believe that perhaps the next opportunity will be later rather than sooner, within a period of three, four or five weeks in other words.
Question No 10 by Olivier Dupuis (H-0330/03):
Subject: The Iranian regime's nuclear weapons programme
On August 2002 the People's Mujahedeen denounced the Iranian regime's secret nuclear weapons programme. Both state authorities and independent research organisations have confirmed the military purposes of this programme. Even Commissioner Patten in his latest declarations seems to have now admitted this fact.
Can the Council explain what has been the role of the negotiations developed by EU and Iranian regime officials under the so-called 'constructive dialogue on energy' regarding this Iranian nuclear programme?
Can the Council explain what measures and changes in policy it intends to take to prevent the disastrous results of its present diplomacy regarding Iran?
Weapons of mass destruction, especially nuclear weapons and their non proliferation, are indeed an issue which is provoking a great deal of concern in the Union in connection with Iran. Mr ElBaradi, the Director General of the International Atomic Energy Agency, expects to submit a report to the board of governors of the Agency in question on 16 June, containing his findings on Iran's nuclear programme. This report will contribute to the greater clarification of the situation as regards the existence of a nuclear weapons programme in Iran. The Council will take account of this report when it discusses issues relating to Iran at its next meeting.
The question, which concerns the opinions expressed on this issue by the Commission, should rightly be submitted directly to that institution. Similarly, the Commission will need to explain what is happening within the framework of what is referred to as the 'constructive dialogue on energy' with Iran, given that this dialogue is being conducted on behalf of the Union by the Commission.
The Council, especially within the framework of the broad dialogue between the Union and Iran, regularly raises the question of weapons of mass destruction and their non proliferation; the last time was on 29 April. The Council calls on Iran to sign, to ratify and to implement fully the relevant international agreements, especially the Additional Protocol to the ???? guarantee agreements. These issues were raised at the round of negotiations for a trade and cooperation agreement between the Union and Iran held in Teheran on 1 and 2 June. The Council clearly stated to Iran that it expected that deepening of economic and commercial relations between the Union and Iran should be matched by similar progress in all other aspects of the EU's relations with Iran.
Finally, I would add that the Union attaches great importance to achieving global compliance with the Non-Proliferation Treaty and in the establishment of a verifiable nuclear weapons free zone in the Middle East.
Mr President, I agree with the Council that it is the Commission who is conducting the constructive dialogue on energy. Nonetheless, the Commission, like the Council and the European Parliament, is part of the European Union and moreover it is for the Council to establish the broad guidelines on foreign policy.
Consequently, if the report due to be presented soon by the International Atomic Energy Organisation contains negative conclusions, will the Council ask the Commission to break off this constructive dialogue on energy? This is what I would like to know. It is indeed the Commission that implements decisions but it is primarily the Council that establishes the broad guidelines.
I have already stated in my reply - and I wonder why this is being asked a second time - that the Council will take account of the report to be submitted when it discusses issues relating to Iran at its next meeting. Now, hypothetical questions about what this report will contain and what the Council will do if the report contains A, B or X, I cannot discuss at present.
Ladies and gentlemen, we are nearly out of time, but we will try to deal with two more questions on Iran, if the President-in-Office is willing to stay until 7.15 p.m., since we began late. Thank you very much.
Mr Casaca has the floor for a supplementary question.
Mr President-in-Office of the Council, I should like to ask you whether you do not find it strange that the positions you have adopted are not those held by judges, or by anyone independent; instead they are the Council's own political positions on terrorist organisations when nowhere in the press is there any mention of the matter. Where the nuclear programme in Iran is concerned, however, there is an enormous amount of detail in the scientific press and elsewhere on Iran's use of heavy water, which is only used in the construction of nuclear weapons, and the Council is doing absolutely nothing and confines itself to waiting for any future reports that the Iranian Government might submit.
I said that there will be a report from the most authoritative international organisation. The Council will take account of this report and will decide what it is going to do on the basis of it. I would remind you that the Council has said that there will be no progress on economic and trade issues if there is no progress on the issues we are discussing; consequently, there is a de facto link between the two.
Question No 11 by Gianfranco Dell'Alba (H-0331/03):
Subject: Destabilisation of the Middle East promoted by Iran
After Lebanon and Palestine, the Iranian regime seems to be focusing its efforts on spreading a theocratic dictatorship in Iraq, profiting from the instability prevailing in this country.
What does the Council plan to do to prevent further destabilisation of the Middle East by the Iranian regime?
The Council is well aware of the fact that the restoration of viable political and economic stability in Iraq will depend to a great degree on a constructive stand by neighbouring countries. Consequently, the European Union is constantly urging neighbouring countries, including Iran, to demonstrate self-control and support efforts to stabilise Iraq.
The Council has identified the peace process in the Middle East as a basic field in which the Council wishes to achieve substantial progress through more intensive dialogue with Iran. The Council has also made it clear to Iran that it expected that deepening of economic and commercial relations between the EU and Iran should be matched by similar progress in all other aspects of the EU's relations with Iran.
Both Iraq and the Middle East were discussed extensively with the Iranian side during the last EU/Iran 'broad dialogue' meeting in Athens on 29 April. The Union will continue to raise these issues in its contacts with Iran.
President-in-Office of the Council, today, something which we hope will be extremely significant is taking place in Sharm El Sheik: a dialogue between Israelis and Palestinians, which we hope will be genuinely constructive. Europe is absent from these talks, and yet you are still advocating the idea of critical dialogue, which means conducting trade without giving much consideration or no genuine consideration to the matter of human rights, democracy and the rule of law. In the light of the news that Iran appears to be promoting this - as I mentioned in my statement - in the light of the protests of dozens of Members of Parliament, who are calling in a document for greater efforts, for Iran to democratise its system, failing which it will be necessary to take not necessarily military measures in its regard but measures which make it understand that critical dialogue is not the way to address issues, what is the Council's reaction to this increasingly urgent request from the Members of the European Parliament?
I have noted the wish for the Union to have a higher profile on this sort of issue. It is a minor aspect of the more general problem we constantly discuss, by which I mean how the Union can have greater weight in the foreign policy area. However, the Union was present at the meeting held in Crete a few days ago, at the Euro-Mediterranean conference, which was also attended by the Israelis and the Palestinians and numerous other Arab countries. The climate which prevailed at the discussions which we held helped bring us to the point where we can now discuss developments which may be of particular importance.
Question No 12 by Maurizio Turco (H-0332/03):
Subject: The Iranian regime's anthrax programme
The People's Mujahedeen's denunciation of the Iranian regime's secret nuclear weapons programme in August 2002 has been proved completely correct, namely by independent research institutions, and therefore the public denunciation by the same organisation on 15 May of the Iranian regime's programme of anthrax production was naturally viewed with general acceptance by the international media.
What does the Council intend to do about the existence of such programmes?
The Council would emphasise that, as a general rule, weapons of mass destruction and their non-proliferation have indeed been one of the sectors in which the European Union has had concerns in connection with Iran for years now. The Union is encouraging Iran to sign, ratify and fully implement the relevant international acts, especially, as I said earlier, the agreements of the International Atomic Energy Agency, because at present the Iranian nuclear programme is causing concern in the international community, to which I also referred. The Union is also encouraging Iran to participate fully in the work which will lead to the sixth conference to review the Biological and Toxic Weapons Convention, which is scheduled for 2006. I should like to point out that the round of negotiations held in Teheran on 1 and 2 June on an EU/Iran trade and cooperation agreement provided an opportunity at just the right time to raise the above issues with this country.
As far as anthrax is concerned, the Council has no knowledge of any specific production programme of the Iranian regime. However, any indication of the possible existence of such a programme will be taken into serious account and examined with all due attention.
This is the answer we are usually given every time anybody asks a question about relations between the European Union and any of the world's dictatorships. There is no antidemocratic dictatorship in the world that is not funded by the European Union on the pretext that that serves as an opening for dialogue.
We can see what is happening in Vietnam, in Laos, in China, in Cuba. Your words, President-in-Office, remind me of what was said in this Chamber in December 2000 with regard to the adoption of the joint resolution on Afghanistan. It would seem ridiculous if we were to hear it again now. Our short-sighted attitude to the future, despite the fact that we can already see clearly what is likely to happen, and this approach to international relations are disturbing as well as wholly unconvincing and herald much greater destruction than what we ourselves are already facilitating today.
Question No 13 by Marco Cappato (H-0333/03):
Subject: Democracy and human rights in Iran
Seven years after the Iranian regime tried to convince the Iranians and the international community that it was open to change and to democratisation, it is now clear - to all the observers, and to the Iranian people first and foremost - that nothing has changed for the better and no improvement in the human rights situation or the democratic rights has taken place.
Does the Council support an internationally monitored referendum on the establishment of a democratic regime in Iran?
The Council continues to have serious concerns about violations of human rights and fundamental freedoms in Iran. The Council is making an effort to strengthen respect for human rights and fundamental freedoms and to promote the rule of law in this country. This is being done, among other things, through the broad EU/Iran dialogue on human rights set up last December.
The Council has repeatedly made it clear that deepening of commercial relations between the EU and Iran - which are also the aim of the negotiations being held on a trade and cooperation agreement - should be matched by similar progress in all other aspects of the EU's relations with Iran. This means that any reinforced cooperation and trade with Iran must go hand in hand with substantial positive developments in various sectors which are giving rise to concern in the Union, including and especially human rights.
Mr President, the issue raised in this question is actually the more general matter of the Council's willingness to make a clear, practical proposal on a transition which it considers to be essential and indispensable in the process of democratisation.
My question referred to a referendum on the establishment of democracy. If we do not want a referendum, then other instruments can be found. The important thing is for the Council to lay down the parameters. This is an explicit request. We cannot be content with calling for dialogue and mutual understanding and saying that the situation needs to be improved. There must be firm points of reference. You are against a referendum? Then we want to know what points of reference the Council is establishing, what you consider to be the lowest common denominator, the absolute minimum. Since you are telling us today that our trade agreements will be subject to the evaluation of progress made in democracy and human rights, our question is: If there is not to be a referendum, then what threshold, what instrument, what parameter do you consider to be the absolute minimum? Otherwise, we will just go round and round in circles, and then - you never know - the United States might intervene, amid general outcry, and propose other solutions or instruments.
Mr President, I would find the idea of Parliament's passing such a resolution, proposing a change of regime in Iran and a referendum on the introduction of democracy, extremely interesting. From a political point of view, the Council will bear it in mind before it decides what to do.
Thank you very much, Mr Yiannitsis.
President. As the time allocated to Question Time is at an end, Questions Nos. 14 to 21 will be answered in writing.
The next item is the joint debate on:
the report (A5-0143/2003) by Mrs Smet, on behalf of the Committee on Employment and Social Affairs, on analysis of the open coordination procedure in the field of employment and social affairs, and future prospects [2002/2223(INI)], and
the oral question (O-0044/2003 - B5-0096/2003) to the Commission, by Mr Rocard, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the application of the open coordination procedure.
Madam President, we first need to question the reason why an own-initiative report was proposed, for we have noticed that this method is spreading to many areas. In Lisbon, it was recommended to apply this method to the information society, research and innovation, company policy, education and training, social inclusion, economic policy, migration policy, etc. However, we have noticed that Parliament's input and control are very restricted. There is a great lack of transparency in the decision-making process and in the reasons why some elements of the method are, or are not, being used.
This is why the Committee on Employment and Social Affairs has decided to carry out a thorough analysis of the way in which things are being done, which has resulted in a report containing the suggestion that, if the Commission wished to start an open method of coordination, this should require the permission not only of the Council but also of Parliament. Moreover, the Commission must indicate the components of the method it wants to use. These components are common targets, common indicators, guidelines, common indicators, a summary report, national reports and recommendations. These are the conventional components that are used either wholly or in part. Parliament must give an opinion on the guidelines, the summary report and the recommendations, and the social partners must be consulted on matters relating to social policy and labour. Finally, the Commission is also asked to draw up a study on the method's effectiveness and on the linking of money from the Structural Funds with the recommendations that have been put to the Member States.
To organise this in a structured manner and to prevent the open method of coordination from being developed in one area or another without Parliament's knowledge, input or codecision, it is necessary to enshrine the general mechanism and Parliament's codecision right in the constitution. The question is, however, whether we will succeed in doing so? Judging from the texts drawn up to date by the Convention's Presidency, I notice that we have met with partial success. For example, it is stipulated that the open method of coordination is applied to economic policy and to employment policy and that - this is an improvement on the current texts - it can be applied to social policy. It is also stipulated that Parliament must be consulted or informed of the guidelines and recommendations.
Needless to say, this is a step, albeit a small one, in the right direction. It is in any case more than what was deemed possible at one stage on the basis of the discussions in the Convention. However, it remains a drop in the ocean. Parliamentary powers and possibilities for control remain restricted. Those who are opposed to this method and labour under the illusion that if we do not mention it in the Convention, it will not be used, are, of course, mistaken. Nobody can stop this method from going ahead. A simple Council decision without any input from Parliament therefore leads to the method being used in one area or another.
I will illustrate this with migration policy. If the ministers involved in migration decide to apply the method - also because, for example, they are unable to lay down legislation in this area - the open method of coordination will be applied to migration policy. Our problem is not so much the fact that it is being applied, but the fact that Parliament has no, or very little, involvement in it. This is why we said in the committee: fine, let us then, in the Convention, adopt an article clearly stating that it is obviously not prohibited to apply the open method of coordination but if it is, that it should be done in consultation with Parliament. This was, in fact, the meaning of the article.
We have thus seen that some progress has been made in the Convention, that we have achieved what we wanted to some extent. However, it is imperfect and incomplete compared to what it should be. I would reiterate my two key comments: I fear that, on the one hand, the open method of coordination could result in no legislation being laid down and, on the other, that some of the national powers may possibly be removed if the open method of coordination is applied. There is, in fact, only one solution in both cases, which is: to allow Parliament the right of codecision. It is precisely the opposition to the open method of coordination that has led to this not being achieved satisfactorily. I can only say that this is regrettable. I think that we have drawn up a sound report and I would thank all the members of the Committee on Employment and Social Affairs, for they have made a marvellous contribution to this report.
Madam President, Commissioner, an ambitious objective was set in Lisbon in spring 2000 that Europe should develop into the world's most competitive knowledge-based economy in 10 years' time. There were a number of concrete aims associated with the conclusions reached at the summit relating to education, especially training in information technology. In addition to IT training, the Lisbon process emphasises the importance of lifelong learning.
We on the European Parliament's Committee on Culture, Youth, Education, the Media and Sport are pleased that education is now higher up on the Union agenda. We need jointly set objectives and indicators and joint action. The new jobs that are being created mainly demand special skills. Mastery of IT is nowadays required in most professions. It is also one of today's areas of civic education, which, if neglected, makes life difficult for people and exposes them to exclusion.
Education is not only a key to inclusion on the part of our citizens, but also a basic prerequisite for our societies to succeed. It is good that the EU Education Ministers have been able to agree together on concrete aims for education and training and that the Bologna and Bruges processes, aimed at the recognition of qualifications, are under way.
In the opinion of the Committee on Culture, in addition to education and lifelong learning, open coordination is also needed in other areas that come under the job description of the Committee, that is, in policy on youth, the media, culture and sport. Increased cooperation will boost the functionality of the Internal Market as well as our citizens' prosperity and degree of inclusion. That way we will create the right conditions for social unity, steady development and belief in the future.
The introduction of open coordination in the field of education has, despite its worthwhile objectives, nevertheless meant problems. It has increased the power of civil servants and pushed aside both the European Parliament and national parliaments in the way it acquires information and exerts influence. This cannot continue.
In the resolution it is drafting, the Committee on Culture, Youth, Education, the Media and Sport is calling for a clearer and greater role for the European Parliament. That is necessary for the process to have democratic authority. The committee is also stressing that the open coordination method must not be allowed to become like other legislative procedures but at the same time a closed procedure which will undermine the legislative aims laid down in the Treaty establishing the European Community.
In its resolution the committee invites the Council and the Commission to hold talks with the European Parliament in order to establish an interinstitutional agreement on the open coordination method. The agreement should contain rules on the choice of policy areas to be included in the open coordination method and a process for applying them in a way that is consistent. The European Parliament must be able to participate in decision-making fully and on equal terms. In the view of the committee thinks the interinstitutional agreement should contain rules concerning the European Parliament's participation in drawing up aims and indicators. At the same time we must agree on access to documents, participation in meetings, monitoring progress and the dissemination of information. What is most important, however, is that open coordination should become a Community process. It should be decided on by the European Convention, now on the home straight, and at a future Intergovernmental Conference.
Running parallel with the aims of the Committee on Culture is the report by Mrs Smet on open coordination in the field of employment and social affairs, which is being discussed today. It is good that two of Parliament's committees are playing an active role in the creation of a parliamentary dimension for open coordination, something we obviously need in Europe.
Madam President, I should like to congratulate Mrs Smet on the exceptional analysis in her report of the open coordination procedure and on the topicality of the debate, given that, as we know, this issue is also being discussed in the Convention.
There are two essential categories of issues. Those which concern the democratic legalisation of the procedure and those which concern its efficiency. As far as democratic legalisation of the procedure is concerned, our experience to date is that only in the field of employment is there a legal basis in the Treaty. It is therefore an open procedure, which is applied with very specific rules defined in the Treaty and Parliament plays a role in this procedure. It could be much stronger, but it has a role and its opinion is necessary and respected. However, as Mrs Smet quite rightly said, no legal basis has been used for the other applications of the open coordination procedure. They have been based on agreements by the Council of Ministers. Consequently, the role of Parliament is still reduced, even though I must say that both on the issue of combating poverty - where we have an application of the procedure - and on the application of the procedure to pensions, an important effort has been made for us to cooperate with, consult and inform Parliament. In future, this procedure will certainly play an important role. We see that it is beginning to appear in numerous individual policies. The problems of the participation of Parliament, and hence its democratic legalisation, have not only their European but also their national dimension. In the evaluation we carried out, we saw that, in numerous countries, the national parliaments not only do not participate but also are hardly even told of the targets, commitments and method of implementation of the joint action plans. I believe, therefore, that with the discussion taking place in the Convention, it is very important for there to be an article covering the open cooperation procedure, determining the role of Parliament and, as the Commission has proposed, for there to be a special reference to the application of this procedure to social protection, where there are various problems, given that many of these competences in the social sector are national.
Now as far as the area of efficiency is concerned, I would agree with the report that a national and European evaluation of the results plays a very important role in year-on-year improvements. Our first experience is the evaluation of the European strategy, of the application of the procedure in the area of employment carried out in 2002, while we shall have the evaluation of the application in the field of pensions in 2006. A second element relating to efficiency is if there will be financing of the application of the procedure. We must say here that, so far, there is experience concerning financing of the strategy for employment by the social fund and financing of specific guidelines, mainly those directed at human resources, and we believe that, for the area of enlargement in particular, for the new countries which will be called on to participate in the implementation of the procedure, but with reduced resources, the social fund can play a very important part.
Finally, I should like to refer to the observation in the report that mainstreaming the gender dimension in all Community policies can also play a very important role in the application of the open coordination procedure, given that this is where individual targets which might concern equality of the two sexes are always identified.
Madam President, I would just like to speak about the part for which Mrs Diamantopoulou is not responsible, namely culture, youth, education, media and sport. But I think you are also representing Mrs Reding here. Before the report was even planned by the Committee on Employment and Social Affairs, we had already made an enquiry to this effect, but then - for whatever reason - it was delayed for months.
So at last we are getting together to debate this issue, and together we should try to make the best of it. We realise that these coordination procedures exist, and as a European politician I would actually be pleased if some people - people in positions of responsibility, politicians - would coordinate their activities. These people, however, are precisely the people who are usually trying to deny us our authority. They coordinate their activities in areas where they do not want to grant us any responsibility at all: in the field of culture and education. They are suddenly coordinating in these areas without being accountable to us. This strikes us as rather suspect.
The problem is that we are being treated like NGOs in this area. We are not NGOs, however, but elected representatives, and we ought to know what exactly is being negotiated in our name behind the scenes. Moreover, it is not only the Council that is content with this; the Commission too, unfortunately, is very pleased about it. You see, in this way it has managed to oust an awkward player from the field. The Council and the Commission have joined forces here - which could even be a good thing, but I would like to use Machiavelli's words here and say, 'Not every end justifies the means'. For this reason, I believe that we have to be very cautious in this case, and that we should expect to be included.
It has now transpired that what has developed is an intergovernmental method. And once something like this has got under way, is it very difficult to stop it again. Although we now know that the Convention, which has little to say about coordination, declared its opposition to the open variety of it, we also know that all national presidents should coordinate with each other, where the need arises, even in instances not necessarily covered by the Treaty. We really need to be careful, however, not to let ourselves be excluded.
From the point of view of culture and education, I can actually say that it is really hypocritical that we are not allowed to be active in precisely those areas where we would be happy to be involved. Then, in a roundabout fashion, in the context of this open method of coordination, we have the same things that we would be happy to do, but we are not included. This is simply unacceptable, and we must fight against it. We should recall that an intergovernmental method may not be introduced indirectly. We should see to it - including by means of today's debate - that this existing intergovernmental method, in other words open coordination, is converted into a Community method. If heads of governments or individual ministers recognise something to be right and necessary and important, then this too should be converted to the Community method, so that we, as elected representatives of our peoples, can participate. I ask that this be taken into account and thank all those who were involved.
Madam President, I do not think I need to go over the ground already covered by Mrs Pack. I am here to illustrate an oral question tabled by Mr Rocard on behalf of the Committee on Culture, Youth, Education, the Media and Sport, who is unable to be here this evening to illustrate it himself.
The oral question refers to points which have already been illustrated by both Mrs Iivari and Mrs Pack, in other words the fact that we in the Committee on Culture have often realised that many of the measures debated subsequently by the Council are developed according to a coordination method from which we are excluded. We have been faced with measures which have already been adopted, on which we were only able to express an opinion after the event, despite the coordination method, which it would be extremely useful actually to apply to Parliament too.
With this question, we are asking the Commission, firstly, whether it can provide any guarantee that the measures the Council adopts in future using the coordination method will be notified to Parliament and the Parliamentary committees in good time for them to be able to examine them and express opinions, and secondly, to specify - despite the fact that, in this situation, everything seems to depend on the Convention now - whether it has any proposals to make regarding the wider application of the open coordination method with a view to avoiding Parliament being excluded.
The Members who have spoken before me have already covered all these points fully. We would now like to raise them once again in this oral question as specific questions to which we await a response from the Commission.
Madam President, I should like to congratulate Mrs Smet on this report, although our group is also left with quite a few questions on this topic. I recently attended a large pensions conference where open coordination was warmly welcomed in the area of pensions. There are a number of issues, for example in the areas of pensions, employment, asylum, immigration - to which some reference has already been made - which require a solution at European level, and where, in most cases, a legal basis is lacking. The open method of coordination was a godsend.
Despite this, there are also people - including some in my group - who are opposed to the open method of coordination. They are mainly against it on account of the problem cited by Mrs Smet, namely the lack of democratic legitimacy. A number of speakers have echoed this. If we pursue the open method of coordination - of which I am in favour, as also, in fact, is my group - a number of points should be addressed. These have to do with democratic legitimacy. Both the national parliaments and the European Parliament will need to be involved. It is unacceptable for Parliament to be consulted only if it is considered opportune to do so. Parliament will need to be consulted systematically.
Mrs Smet's report also dealt with another aspect that I should like to bring to your attention. The big players in this field are, in fact, people in closed, high-level committees who work out virtually every detail and who then submit their ideas to the Council. I think that this does not benefit public involvement. Citizens feel represented by their Members of Parliament. They want to be able to talk to Members of Parliament about things that are happening or arrangements that are being made and over which, at a given time, they lose any sense of control. So, no matter how sound the system could be in itself, this democratic control will need to be in place.
Another point that has already been mentioned is the issue of indicators. If we want to compare the facts in a number of areas of policy, the facts will need to be comparable. Very clear indicators will therefore need to be put in place which can be measured exactly if a comparison is to be drawn between the Member States.
To cut a long story short, I welcome Mrs Smet's report being discussed at this time. In my opinion, we should ask the Commission to come to an agreement with the Member States to the effect that, if this open method of coordination is maintained in future, at least a number of basic conditions will have to be met.
Madam President, I am pleased that Mrs Smet has prepared this report and am very much in agreement with her concerning many aspects of it. I am very well disposed towards the open coordination method. I am, however, also a little concerned that it is often regarded as a sort of soft legislation and poor man's alternative to ordinary legislation, or as something that should only be used in emergencies. I think in precisely the opposite terms. I think that legislation must be applied when there are no other options and when authority, strength and discipline are genuinely needed. A number of public tasks can, however, successfully be carried out other than by using laws, discipline, compulsion and the whip hand. The open coordination method is a modern form of project administration. It is used for the public sector when it is aiming for change, development and ongoing renewal and when it needs to be able to change its methods of working to keep pace with accumulating experience.
It is perhaps no coincidence that the open coordination method has grown out of those societies that are run as market economies, in which the public sector must be as flexible and efficient as the market at its best. I therefore find it pathetic to hear representatives of the right-of-centre parties say that they do not want this flexible and efficient market tool but, instead, an old-fashioned bureaucratic, controlling and law-governed form of government in the public sector. That is something I find odd.
I think that the open coordination method should be written into the constitution so that - and I think this is important - it is generally accepted. I am, however, extremely concerned that it is to be incorporated with prescriptions as to how it is to operate, which methods it is to use and which processes it is to comprise etc. That is what happens with a traditional legal text but, in this case, it would be a question of putting strict parameters around a method that ought to be adaptable, flexible and versatile and putting a straightjacket on it. It would then be nothing like so effective. I support the amendment by the Group of the European Liberal, Democrat and Reform Party on that point.
I have also myself tabled an amendment that, to my great surprise, went and got voted down by the committee. I am now tabling it again. It is about the fact that the open coordination method is also a cooperation, and not only a coordination, method. It cannot be based upon sanctions and penalties. In common with other free social relations, it must be based upon trust and respect. We cannot therefore make use of naming and shaming and worst practices. What we need are best practices. That is where the focus must be. Otherwise, this method and its possibilities will be spoiled. It is different from the legislation method, and it would therefore be quite wrong if, inspired by ancient legal tradition, there was considered to be a need for disciplining, penalising and singling out those who are disobedient. This method is quite different.
I should like to see this method promoted. That is how it has come to be used in a number of European societies. It is not so widespread everywhere, but it is usual in the Scandinavian countries I myself come from, where it plays an extremely progressive role. It is also more prevalent in the Anglo-Saxon countries. It is not, however, to be found in certain other countries which have much more traditional administration systems. I believe that we must move towards this open, democratic and modern cooperation method. I particularly wish to emphasise the word 'democratic' - democratic being what the method in fact is, albeit in a way not involving legal and judicial control.
Madam President, I also wish to thank the rapporteur for her excellent report and very incisive explanatory statement, and welcome the Commissioner's statement this evening.
As we have heard, the open method of coordination is now being used in a wide variety of areas. At times it appears to be addictive, as that list gets longer and longer. There is an obvious need for a common approach and to edge very cautiously towards agreement, for example in the field of immigration and its close links to employment and social inclusion. However, as Members have said, this is certainly not a publicly-owned process and at times it has a very questionable democratic legitimacy, because it can appear to be almost a creeping backdoor assumption of competences by the European Union, and not sufficiently open and in the public domain.
There are interesting imbalances within it. I thoroughly concur with the Commissioner: when the Committee on Employment and Social Affairs has been on delegations to various Member States and met its partner committees or European Affairs Committees in the national parliaments and asked them about their involvement in the national action plans - on employment or social inclusion, for example - it has received blank looks, because they have never heard of it: it is not something in which their government has involved them. One British minister admitted that the trade unions and the Confederation of British Industry in the UK had more influence on the national action plans on employment than the British Parliament, which had never ever discussed them - although that situation is now changing, since the new Committee on Works and Pensions came into being - what an exciting name that is.
We certainly need a framework for the open method of coordination which is clear, is democratically controlled by this Parliament, national parliaments and sub-national parliaments - which in some Member States are those with responsibility for particular issues.
We get that clarity by the process currently being established, so that people have an idea of what to expect and where the points of intervention might then be for relevant NGOs, etc. The Constitution is probably the best place for this information in terms of public access and awareness. Our group is not convinced that an interinstitutional agreement is sufficiently known to and understood by the public.
There are issues about the timescales of consultation which our Committee on Employment and Social Affairs has certainly suffered from. Therefore, we need to build into this method time for real consultation, not just here in Parliament but also for NGOs to exercise their own internal democracy in making their contributions as well.
Madam President, I too would like to thank the rapporteur and the Commissioner for their involvement in the debate this evening. Picking up from what some of the other Members have said, each of us recognises the benefits of the open method of coordination. As we have recognised and experienced ourselves, it can lead to better opportunities for the creation of frameworks in which actions can be taken, without the strict rigidity of legislation or regulation.
The other institutions should recognise and realise that Parliament is very responsible in arriving at its opinion when it is given time to be consulted. One of the most important issues we need to stress here tonight is that this Parliament has the ability, the innovation and indeed the skill to meet deadlines. However, merely throwing it to Parliament when there is no time available to put a reasoned and responsible viewpoint forward is a bigger insult to Parliament than not consulting it at all.
If we consider the question of the guidelines which we discussed this week, we see the difficulties and problems that were created, simply because we were not given the information in time. We should not be seen as an enemy of the Council and the Commission, nor as a subservient body, but as a willing and equal partner to them.
With regard to the question of whether an institutional agreement or an article in a proposed treaty or Constitution is the best place for this, I personally have not made up my mind on that point. However, I am inclined to favour an interinstitutional agreement as the best way forward, probably because it offers flexibility for us to alter and change in the future. But for us to agree to that, and for our representatives in the Convention to go along that line would require some faith from our point of view that we would be given more powers and consulted on a wider basis by the Commission and the Council when they look at these issues in the future.
Before I conclude, the question of consultation with national parliaments is one that we continually stress here in Parliament. That is because we recognise that parliaments, by their very nature, are the true democratic representatives of the peoples of the Member States of the European Union. Parliaments therefore have a right to be consulted and not to be bypassed over issues that impact directly on the lives of people within the European Union.
It is essential that national parliaments be part of this method and, indeed, if we look at the draft Constitution which we have before us, there is a requirement with regard to legislation being transmitted to national parliaments. It is quite possible also that in an open method of coordination, the national parliaments would also have transmitted to them the proposals which are coming before this Parliament and other institutions.
In conclusion, I will be supporting Mrs Smet's report on the basis that the procedure does not seek to harmonise policies or converge policies, but facilitates compatibility, facilitates flexibility and encourages dissemination of best practices and exchanges of ideas.
Madam President, I should like to thank the rapporteur warmly for the report. I believe it to be important for two reasons.
First of all, based on the experience that we in the Committee on Employment and Social Affairs have gathered, the rapporteur has drawn up a very practical assessment of what has happened in the different open methods of coordination.
Secondly, it is also important because she offers solutions. In her intervention a moment ago, she herself indicated the dangers which the method entails. Mrs Jensen and Mr Schmid have tabled amendments which put these dangers into extra sharp focus. If we were to follow their solutions, particularly those of Mr Schmid, it would mean we would be maintaining bureaucratic mills full of civil servants talking among themselves and organising cosy conferences, where something may occasionally get done, but where no real results will ever be achieved - and if they were, they would remain behind closed doors. The good thing about the open coordination process as we know it now is that the facts and figures will now at least be on the table.
As you know, the process started with a decision taken by Heads of State and Government, who decided at a given time to produce honest figures on employment. This was an extremely important achievement at the time. Nobody produced honest figures with regard to employment. Those figures are important. The question is then, of course, to what extent the common targets can be further pursued.
There are risks. The risks are two-pronged, as Mrs Smet mentioned earlier. There are thus the bureaucratic mills, on the one hand, where nothing happens and which are, from the citizens' point of view, a waste of time. On the other hand, there is the risk that coordination will be taken to extremes. This is mainly a fear in Germany, which is understandable, if you know the situation in Germany, where certain powers are delegated to the federal states. Culture and education fall within the remit of the federal states in Germany. Member States will then start pooling this power. Then what? Numerus clausi will then be agreed upon as if Germany were one country. This is, of course, not federalism, but exactly the opposite. It is, therefore, understandable that German MEPs, in particular, have problems and are concerned that this method, via the backdoor, would lead to a horrible kind of harmonisation which involves neither this Parliament nor the citizens. This is very understandable.
So it is particularly pleasing, in my view, that this report offers a solution. The solution is that this Parliament is to give its authorisation not for applying the method but whether a method is put in place in a certain area. I am certain that, if we take the area of culture as an example, something like this can only achieved if Parliament plays its part in such coordination. This is of key importance and this is why this authorisation is so important. This is why I am, at present, strongly opposed to Mrs Jensen's proposal, which would prevent us from making any progress. For four years now, we have been trying to conclude an interinstitutional agreement, without success, as the Council says that it is not provided for in the Treaty. A change is therefore to be made to the Treaty. Mrs Smet has submitted a request to this effect and this is why I believe that we should all give our unqualified support to the solution presented in this report.
Madam President, I would like to begin by warmly congratulating Mrs Smet on her truly remarkable report, the principal virtue of which is its timeliness.
The open coordination method has become the general rule on the basis of our experience of the Luxembourg process and of the possibilities opened up by Articles 126 and 128 of the Treaty; it is a timely process, because this generalisation has also allowed many issues to be raised in Parliament - in relation to insufficiencies and gaps which have repeatedly been condemned and which should be resolved - and because the Convention is about to produce a constitutional Treaty, offering Parliament a great opportunity to make its voice heard.
It is therefore a timely project and a highly topical initiative, because the Convention and the Intergovernmental Conference are going to offer us the opportunity to overcome these difficulties, which, as other Members have pointed out, relate to certain fundamental visible deficiencies, the lack of openness - despite being called an open method - and also the inefficient coordination.
We therefore have an excellent opportunity and Mrs Smet's initiative offers us an excellent reason to continue working. Secondly, Mrs Smet has done great work, a great report, into which she has incorporated the best ideas emerging from the debates we have held in the Committee on Employment and Social Affairs. We socialist Members of course feel very comfortable with this report; although you and I, Mrs Smet, are very far apart physically and ideologically, we are in fact very close on this issue since you are truly dealing with and resolving our group's main concerns. You establish a balance between all the institutions, you spell out the role of the Commission and give Parliament a central role, thereby overcoming the significant democratic deficit we have observed. You open up channels for transparency, in order to incorporate all the players - national and regional parliaments, NGOs, social actors - which we value highly. You call for an institutionalisation of the Treaty - which we believe to be essential - you define the scope in order to prevent this method from replacing or encroaching on areas in which there are Community instruments of a legislative nature - I believe you do this very well - and, finally, you guarantee that assessment work is carried out so that the method may be effective.
We socialist Members, Madam President, are therefore going to give this report our fullest support and we hope that it will assist in European integration and help to provide European problems with a European solution, even going somewhat further than mere intergovernmentalism.
Madam President, ladies and gentlemen, I would first of all like to congratulate the Committee on Employment and Social Affairs and the Committee on Culture, Youth, Education, the Media and Sport on their successful and fruitful open coordination!
Open coordination - it sounds like a really modern logo. Coordinating political activities and political strategies requires a great deal of logic, and we are not always used to this in the work of politics. It is really very welcome! I had a few problems at home, trying to explain this open coordination to the Austrian public. We do not yet have a tradition of this in the way the Scandinavian countries do, for example. The first question people asked me at home was 'And what role does Parliament play in it?' I had to explain to them everything I have heard here this evening, and everything we hear over and over again in the committees. 'Of course', the citizens said, 'not just out of respect for you as a Member of Parliament, and not only as a right that a Member of Parliament must assert for herself and on behalf of the population: we demand democratic legitimisation of this wonderful opportunity!'
Now, as to whether open coordination is indeed such a wonderful opportunity, as I have said, I have no experience to date; I am not yet a fan. Neither am I sure that conversion to the Community method is really the recipe for solving matters. I believe that we must look more closely at the details, which means that the three institutions must sit down at the table. This does not mean an act of mercy towards the European Parliament, but open, fair negotiations among the three institutions. It is all about the details: how is Parliament to be involved? How are we to have access to documents? What rules should we put in place? If we really do make good progress in this regard, I may yet become a fan of open coordination. In the field of culture, media, sport, education and youth, it would also be a possible step towards a kind of European cultural policy, but please do not misunderstand: I am in no way referring to harmonisation of national cultural policy, but rather to effective coordination of common policies in order to achieve common goals together. Because, as we all know, we are simply not strong enough on our own - particularly in these sensitive areas.
This is the reason for my request, and I cannot repeat it often enough. I believe that Parliament came close to speaking with one voice here. This is what is expected of Europe in many areas. Let the Commission consider us a partner and coordinate with us - openly!
Madam President, since the European Council of Lisbon in March 2000, the Member States have agreed that the open coordination method should be extended as an instrument from employment to other areas. Best practice should be disseminated, and quantitative and qualitative indicators laid down; European directives should be implemented in national and regional policy, while of course observing the principle of subsidiarity, and put into practice in national action plans.
So far, so good. But if one begins to get the impression that it is about levelling down, or if it comes to setting social policy standards without a proper legal basis for doing so, or if there is perhaps an attempt to dictate to Member States and to sideline national regulations, then the OCM is not acceptable in its present form. It is certainly possible and sensible to strengthen cooperation among the Member States in policy areas where the European Union has only limited power. It must, however, be geared towards improving the exchange of information and experience.
When applying the OCM, meanwhile, the competence boundaries set out in the Treaties must be taken into consideration. Many fellow Members have already voiced their criticism on a number of serious issues. This instrument can only be complementary, and by no means represents an alternative, to important legislative measures. At the same time, the European Parliament may not be ignored any more than national parliaments. On this point too, I agree with the previous speakers. We in the European Parliament often see ourselves being put under pressure of time. For example, when the European Commission consults us on the annual Guidelines on the European Employment Strategy, but sends us the reports so late - I had to go through this myself at the beginning of the year - that thorough, professional consultation suffers as a result. The OCM is formulated by national experts, who are doubtless top-notch, but they develop the content of the OCM without legitimisation by Parliament. The European Parliament is the only Community institution capable of exercising control over these political processes, including the OCM.
I support the demand of Mrs Smet that national parliaments too should be given due influence, and we must not forget the Committee on Economic and Monetary Affairs, the Committee on Employment and Social Affairs, the Committee on Regional Policy, and the social partners, who must likewise be consulted. What is more, they must be consulted from the outset. Despite all the important points made in this report, despite the planned request to the Commission to first of all draw up a study, and despite the call for a broad-ranging debate on the effectiveness of the OCM, I still have serious reservations about a method that takes this form and is based on these principles.
Madam President, the specific fundamental assumption of the oral question tabled by Mr Rocard is whether the open method of coordination should be applied to all fields of activity covered by the Committee on Culture, Youth, Education, the Media and Sport and not only to those fields that are directly linked to the Lisbon strategy, that is, education and lifelong learning.
In fact, the reason for deciding on these areas is absolutely identical to that which applies to the two that I have just mentioned. This was also covered by the willingness expressed by the Lisbon Council to extend open coordination to other areas. Since this is the case, it would be desirable also to apply the policy of open coordination, to which the European Parliament is fully committed, to the areas of culture, youth, the media and sport. There are de facto practices that, incidentally, could legitimise this course of action.
This is the only way in which Parliament will be able to deliver an opinion, on a solid basis and on time, thereby usefully contributing to finding better solutions, with greater democratic legitimacy, before the Council considers any relevant initiative, to ensure that national and regional policies can also implement European policy guidelines. Nor can we understand how Parliament can merely be a passive spectator in this and in other matters. If this procedure has already proved to be relevant and necessary in a Union of 15 Member States, it will be all the more relevant and necessary in a Union of 25. European policies that create European added value must also be discussed by the direct representatives of the European peoples.
We therefore need an interinstitutional agreement that provides for Parliamentary intervention in order to ensure that not only rules but also policies are established coherently, based on objectives and having indicators, entailing access to documentation and participation in steering meetings and in meetings for studying the progress made, providing information on the reports and best practices, in a process that develops the open method of coordination as the Community method.
Parliament should, therefore, be able to act in a timely and relevant manner before the Council takes its decisions. The Commission should formulate proposals to ensure that Parliament is fully involved in the method adopted in Lisbon. It is in this context that the oral question tabled by Mr Rocard, Chairman of the Committee on Culture, becomes most relevant.
Madam President, Commissioner, I welcome this discussion enormously. I also thank the Committee on Employment and Social Affairs, because had it not been for this initiative on the part of Mrs Smet, the Committee on Culture, Youth, Education, the Media and Sport would probably not be in the situation at all where our enquiry is being debated at least in this Parliament. Mrs Pack pointed out that the Committee on Culture has been waiting for months for our questions - just the questions - relating to applying coordination in the field of culture, education, youth, the media and sport to be dealt with here at all. This makes it abundantly clear that something is not right with the system. The debate this evening is an opportunity to lay the issues on the table, and I hope that we will also come to some conclusions.
The method of open coordination can certainly make an important contribution to helping us meet the public's expectations, and to improve coordination in important areas of policy where we do not want harmonisation. In my experience, however, this process will not gain public approval if it is not a democratic process. And to date it has not been democratic; it has been intergovernmental. This is why it is up to us to do something about it. If we believe efficiency to be contradictory to democracy, or flexibility or transparency contradictory to the responsible involvement of Parliament, then this - in my opinion - is indeed a sad reflection on our own shortcomings. This is why I hope that this debate and report can help to ensure that we finish our homework within a few weeks after the conclusion of the Convention, and that this House - and especially the two committees concerned - can respond to these questions.
Madam President, I cannot support the report as a matter of principle. The objective of the so-called open method of coordination is to have a legislative effect in various areas of policy, and there is no proper legal basis for this in the EU Treaty. This means that the Council and the Commission can create competences at the European level at will without having the legitimacy to do so. This does nothing for legal clarity or for legal truth, and it certainly does nothing to gain public acceptance.
I also know, however, that coordination in various areas is already possible, definitely necessary and perfectly sensible. We can always learn from others. But turning this legal, voluntary coordination into a set of quasi-legislative instruments and conferring on it, moreover, the power to apply sanctions, makes European actions completely incomprehensible. The Committee on Employment and Social Affairs, of which I too am a member, knows exactly how sensitive and varied are the traditions in individual Member States; the fact that it is precisely this committee that is approving this presumptuous acquisition of competences by the back door, as it were, in an own-initiative report, is, I think, much to be regretted.
We have always promoted a clear delimitation of competences for Europe and respect for competences in the nations and regions, which demand these things, and open coordination amounts to a slap in the face for them. Furthermore, I could not celebrate the involvement of Parliament in this method as a great achievement, because it would not actually change anything about it. Indeed, I believe it would make matters even worse, because it would give a veneer of democracy to this method, which in no way corresponds to the principles of the rule of law.
Thank you, Mrs Stauner.
At the close of this debate I have received a draft resolution on behalf of the Committee on Culture, Youth, Education, the Media and Sport pursuant to Rule 42 of the Rules of Procedure.
The next item is the report (A5-0150/2003) by Mr Menrad, on behalf of the Committee on Employment and Social Affairs, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on a framework for the promotion of employee financial participation [COM(2002) 364 - C5-0527/2002 - 2002/2243(INI)].
Madam President, Commissioner, the own-initiative report before us by the Committee on Employment and Social Affairs relates to the Commission communication on a framework for promoting employee financial participation, in other words, employee participation in profits and productive capital. The communication is intended to kick-start studies and research projects on the opportunities and risks involved in a policy of a broad distribution of assets.
The Committee on Employment and Social Affairs welcomes the setting up of a working group of independent experts to present proposals to overcome the various problems relating to employee participation. The focus in this context is on transnational obstacles in enterprises operating across national borders concerning different levels of taxation for participants. A detail: my report proposes that, in the case of share options, tax should only be payable when the shares acquired by way of option conversion are successfully sold. This would make sense especially if employees, and not only top-level management, are to be given stock purchase rights.
The primary concern of the Commission communication is to strengthen the competitiveness of the European economy in accordance with the Lisbon strategy decisions. The Commission proposed a productivity-related wage policy as far back as the Delors White Paper on Employment. Restraint in terms of cash wage increases, it suggested, would lead to higher profits and thus to investment, in other words to the creation of jobs. The opinion of our committee is that it is not enough to say thank you to employees for their modesty and understanding; instead, on the basis of voluntary schemes, they should have a share in the profits and investments that would not have been possible without their restraint.
We support and complement the general principles developed by the Commission: first of all, schemes must be voluntary, in other words, both employers and employees must agree to them. Second, all employees must be included in the participation scheme. This means that part-time employees - often women - must not be excluded, in other words, there must be no discrimination against women. Wherever possible, unreasonable risks should be avoided, especially in the case of employees of small and medium-sized enterprises. They face a double risk in the event of insolvency, namely that they could lose both their job and the value of their shares. The Commission has clearly set out its proposals for profit and equity participation in larger enterprises in particular, especially in public limited companies. Here, we could learn from the experience of other countries, especially countries that are models of participatory schemes, such as Britain and France.
The Committee on Employment and Social Affairs recommends that more consideration should be given to the problems of small and medium-sized enterprises, and that participatory schemes which are also feasible for small and medium enterprises should be promoted at national level. The Committees on Women's Rights and Equal Opportunities, on Economic and Monetary Affairs and on Industry, External Trade, Research and Energy have given important answers to the many questions relating to profit and equity participation. They have presented their opinions very well, and I thank them for this. Special thanks also goes to the Commission for its valuable suggestions. The consultations in the Committee on Employment and Social Affairs were very constructive, for which, thanks once again to all the parliamentary groups and to all the shadow rapporteurs.
Here, to conclude, is the opinion of the Committee on Employment and Social Affairs on one or two burning issues: first, because employees with equity participation are more motivated, an increase in productivity is likely. This leads to lower unit costs, which increases the volume of sales, with the resulting possibility of creating more jobs. The broad spread of ownership also increases willingness to invest, because fairer distribution of wealth stabilises the structure of society. Second: we need an enterprise law that coordinates co-ownership and cooperation. The new enterprise law must ensure that employees are no longer outsiders, but members of the enterprise. In 'Quadragesimos Annos' this is formulated as follows: the work-contract should be developed to become a partnership-contract. Through ownership and participation, employees become co-workers and co-workers become sharers in ownership and management. The goal is to make employees economic citizens with equal rights. Let us embark on the path towards this goal. It is in this spirit that I call upon you to approve the present report.
Madam President, I should like to thank Mr Menrad and all the Members who helped draft this report and highlighted the need for this debate on employee financial participation at European level to be restarted.
I shall start by saying that I think it is very important that both the Commission and Parliament agree that there are huge differences between the institutional frameworks in the Member States and thus it is not possible for us to talk about the need to harmonise legislation and practices between the states in the field we are examining today. It is important that we evaluate the experience of countries in which this model has been used and where it has been proven, in accordance with the studies which we have at our disposal, that it increases the productivity and competitiveness of companies, and use this experience in order to give this practice added European value.
I agree with the opinion expressed in the report that the Commission can encourage the older as well as the new Member States which do not have this legislative framework, so that they proceed to a fiscal framework and to an employee financial participation framework, based mainly, as I said, on the results which we have from countries in which it is applied. Within this framework, I am delighted to say that the Commission welcomes the setting up of the group of independent experts, which has already started work and will report to us in October and which is currently examining the obstacles faced by companies that wish to apply the employee participation system but have companies in more than one country, which is basically a serious obstacle to large companies operating at European level.
I would highlight the need, to which Mr Menrad also refers, for national practices and national legislation to follow a series of principles, the most important of which is the need to minimise the financial risks to employees.
The report concludes with specific proposals calling on the Commission to conduct a comparative performance analysis between countries and models, to undertake studies on the forms of participation which are most suitable for small and medium-sized enterprises, where the problems are different, and to proceed to draft a paper on trade union and management aspects, attaching, of course, special importance to the issue of gender equality.
I should like to assure you with regard to all the foregoing that the Commission will promote all these proposals to the greatest possible extent and to say that, as we speak, the Commission is already drafting a study on precisely this subject, in cooperation with the European Foundation for the Improvement of Living and Working Conditions, relating to small and medium-sized enterprises, together with a framework of comparative evaluation indicators. Once this study is completed, the Commission will come back and submit a new report and this report will be within the framework of the actions to which we committed in the Commission communication for 2000-2004.
Madam President, I should like to thank the rapporteur for insisting on having a debate on this issue because it is indeed a very important subject. May I also thank the Secretariat for scheduling this debate, yet again, at such a late hour, even though it means that some of us who started in this House at breakfast time have already been here for over 13 hours. I must confess that I am again in contravention of the EU Working Time Directive and, as a good European, I should not break European law. I am sure I would be in the Commission's bad books by so doing. I hope I will be forgiven, at least on this one occasion.
Having said that, I would like to congratulate the rapporteur on the spirit in which he has approached this complicated subject and the way in which he has embraced amendments from all sides, certainly including some of my own. I would make just one tiny criticism - which I hope he will not take as nit-picking, as we say in the UK - but it is a compliment to him, rather than a criticism. I felt that his original version of one of the recitals was better than the compromise. Recital D stated 'whereas it is neither necessary nor desirable and practicable to harmonise the rules for financial participation schemes, as this would impede the flexibility of Member States' policies'. That was absolutely spot on. But, as he knows, there was a compromise with the PSE Group that stated 'as yet neither necessary nor desirable and practicable to harmonise fully'. That was perhaps a mistake, because there is no need whatsoever to harmonise policies in this respect. We are exactly on the right lines as we are. But that is a very small point. I am very much in sympathy with the thrust of his report. Personally I will be supporting his report wholeheartedly and I shall be encouraging all my colleagues to do the same.
Madam President, Commissioner, ladies and gentlemen, it is certainly not often the case that we have such a consensus here in this House on such a complex issue. I would therefore also like to thank Mr Menrad for incorporating the ideas, proposals and wishes of the Socialist Group, as well as my own as shadow rapporteur.
Employee participation in the ownership of productive wealth was actually a far more topical issue fifty years ago than it is today. For this reason too, I think it is a good thing that in Europe, we are reviving this concept and these opportunities, and now that the internal market has been created, are giving employees this opportunity. Nowadays, however, we are perhaps in a more difficult situation because we are in competition with other models for which state incentives must be provided, such as company and private pension schemes. However, one thing must be clear to us all: models of employee part-ownership of productive wealth can only be implemented in practice if state incentives are provided. These, of course, are more difficult to achieve at present.
The aim of this proposal, these ideas, the drafts and, perhaps at a later stage, a directive, is not only to create new jobs - although that is important. Nor is the aim simply to raise productivity - although we naturally expect this as well. No, the aim is also to achieve a more just distribution of added value. We can only expect workers to show consideration for companies' profit levels or, indeed, exercise wage restraint if the distribution ratio between labour and capital is not shifted to their disadvantage.
We also agree with Mr Menrad that the primary task is not harmonisation but better coordination, more information and - as part of a directive, of course - a voluntary approach. We expect employees to be protected from the risks associated with bankruptcies. We expect the more problematic groups to be included as well, such as the small and medium enterprises - SMEs. We expect low-wage workers and women who have a different working career, a different work situation, to be included too.
I am convinced that the Commission will take up all our ideas and, on that basis, will work with us to produce a more far-reaching initiative, perhaps next year, which can then lead to a more just distribution of productive wealth.
Madam President, Commissioner, ladies and gentlemen, the issue of the financial participation of employees in companies is a matter of intense debate. Recent events relating to the collapse of various companies that had systems of employee participation in capital demonstrate the potential risks linked to this system. The case of Enron and others like it show how crucial it is to study the consequences of applying existing systems, to look more closely at the various alternatives for participation, whether they are associated with pension plans or linked to participation in capital, profits or share options.
Previous experiences not only warn us of the risks but also raise many doubts about the incentive that employee participation schemes might provide for job creation and about the dangers of these being used in order to get around labour legislation and to call into question workers' rights, specifically in the field of pay, work organisation and hours, equal opportunities for men and women and maternity and paternity rights. We must all bear in mind the increasing volatility of the financial markets. Applying the private profit approach to the financial resources of national pension systems and, to some extent, the salaries and savings of employees, which is what the financial participation of employees entails, means increasing the risk of financial crises and the socio-economic consequences of these, as the rapporteur in fact states: it means putting employees at a dual risk because in the event of the company's bankruptcy they will lose both their job and the value of their shares.
There are obviously various types of financial participation that could generate management schemes. The discussion is not, however, about the 'how' but more about the basic 'aim' of the proposal. We cannot allow it to be used to interfere in the process of setting salaries and to exert pressure for making the labour market more flexible. Our fellow Member Mr Menrad has sought to establish some rules, specifically on collective bargaining, arguing that pay increases should not be conducted at the same time as negotiations on financial participation or even that employee participation must be an additional element and must not replace the normal salary or other pay components such as pension schemes.
The option of signing up to participation schemes must clearly always be voluntary and never lead to discrimination between employees or call into question other forms of participation in company life, particularly in the field of union activity.
Madam President, I believe that the promotion of employee financial participation is very important both for company employees and for the development of companies. Perhaps greater participation and, thus, also a greater acceptance of responsibility can even help make companies more successful and profitable and so contribute to increased employment and increased access to capital. Some people even maintain that the development of various types of financial participation systems could be a possible way of achieving increased growth and faster compliance with the Lisbon strategy objectives. That would be a mercy worth quietly asking for, since the Lisbon objectives appear more and more to be taking on the character of illusions.
Whatever the case may be, profit-sharing systems of various kinds can in any event create good incentives for employees, give rise to greater enthusiasm for the job in hand and strengthen the link between company and employees. To that extent, we are in agreement, Mr Menrad. When it comes to these aspects of the content of the report, I think that Mr Menrad has done some quite excellent work and carried out a good analysis of the problems that, in spite of everything, are involved in this issue. I do not however share the view that this is something that should be decided or debated at EU level. The rapporteur has himself written in the report that it is unnecessary to harmonise the provisions for financial participation systems and that it is neither desirable nor practicable to do so, either, because it would impede the flexibility of Member States' policies. I agree with that. Subsequently, Mr Menrad says, however, that a European framework is needed for the promotion of employee financial participation through the coordination of agreements on general principles, social security issues and fiscal aspects. Why, though? The coordination of models and conditions would benefit neither companies nor employees. I therefore see no reason why any of the EU institutions should have any dealings with this issue, with its host of specific requirements and considerations of which it will be necessary also to take account. Companies' profit-sharing systems are the concern of companies and their employees, and it is therefore with them that this issue should reside.
The Moderate delegation will therefore vote against the report, for someone must take a different view.
Madam President, I would like to thank Mr Menrad for what is essentially a sound and conclusive report. Once again, you have shown yourself to be a worthy champion of employees' interests. Is this a theme for the European Union? It certainly is! The reason is that employee participation has an absolutely innovative character, both on the company and the employee side. That is the approach, and that is the new philosophy, which we must adopt if we want to pursue the Lisbon objectives. That is what I would say to the previous speaker.
Of course it is important to distinguish between specific things as Mr Menrad himself has done. We are assuming that these are clear capital shareholdings which cannot supplement the existing wage and salaries systems. They must be dealt with separately, and that is a factor. We are assuming, and this has already been expounded upon, that the participation sector or participation in the industrial sector will therefore become far stronger. It has a psychological effect. It has an effect on the company. It is innovative, and holds promise for the future. That is how it has been presented.
Yet what age are we living in? That now applies to the Commission as well. The task is to integrate these specific models of employee participation into a specific network for the present day, in other words, to encourage employees to take an interest in obtaining shareholdings in companies.
What is the reality in Europe? We have recessional and deflationary trends, characterised by the Commission's growing pressure to make savings. As a result, pensions and social systems are being cut, and this does not make employees more willing to acquire shares in the corporate sector. That is the problem.
In other words, if we want to make policies for the European Union, we should get down to brass tacks: we should create systems which are equipped with appropriate flanking measures so that everything can come together to form a creative whole. That is actually what we want. This cannot be the case as long there are quite different economic tendencies on the one side from our own, with our ideas, on the other.
Employee participation must not be just a theory. Employee participation in the Lisbon sense means more than that!
Thank you, Mr Ettl.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0167/2003) by Mrs Fraisse, on behalf of the Committee on Women's Rights and Equal Opportunities, on women and sport [2002/2280(INI)].
Madam President, Commissioner, I am happy to be able to present my report to you this evening, although, as you can testify, the House is now looking a little empty. The issue of women and sport pertains to both my Parliamentary responsibilities. It relates to both the Committee on Women's Rights and Equal Opportunities and the Committee on Culture, Youth, Education, the Media and Sport. It is an own-initiative report, which in essence deals with a fundamental element of our democracy. Sport has formed part of the basis of the development of democracy since ancient times.
I am also happy that this report has been completed under the Greek Presidency. I would like to give you a brief outline of the different contextual elements of this own-initiative report, as I set out to do.
Firstly, we need to acknowledge that there is a huge disparity between the situation of men and women and between boys and girls on the issue of sport and access to sport, whether pursued at a high level or as a leisure activity. It is essential to recognise this disparity.
Secondly, sport is and remains a means of self-fulfilment at all stages of life. The issue of equality of opportunity comes into play here.
Thirdly, as there is the disparity I mentioned, we need to take account of an issue that poses some difficulties. If we want to ensure equality between young girls and young boys, between men and women and amongst teenagers and young adults, we need to take account of the disparities and differences between men and women when it comes to sporting performance.
Some people have told me that they think this has been taken on board already. I note that both the army and the police have had to arrange for different competitive and performance-related tests for men and women. This is an attempt to establish equality between different body types to ensure men and women have equal opportunities. I have tried to explain this idea in recital M of my report in particular.
It is difficult to achieve a situation of equality or equilibrium, however you want to put it, when we have two different starting points. In my opinion, these are the three contextual elements which form the basis of the report. I would remind you that a report on women and sport was presented to Parliament thirteen years ago. I had hoped to be a pioneer, but I am not. I must recognise that others have highlighted this problem before me, and I am delighted about this.
There are three main contexts in which equality of opportunity and self-fulfilment are an issue, namely sport in schools, sport as a leisure activity and top-level sport. It is perhaps in this regard that I set out to be innovative in relation to the previous report. All three areas must be taken into account in the development of sport.
School is a place for setting standards and for teaching girls and boys together. It is a place for opening horizons rather than slamming the door on future opportunities. All the professionals have told me that school plays a key role in women's access to sport. Sport as a leisure activity is a luxury for some people, for some women I should say. You need to have the time, the means and the opportunity to access sport in order to pursue it as a leisure activity. There are far fewer sports facilities for young girls, teenagers, young women and women than there are for young boys and men. There is a great disparity in that pursuing a sport as a leisure activity is a luxury for women who have to deal with the demands of both work and a family. I wanted to stress this point.
As for top-level sport, we first need to understand the issues involved. It is sometimes difficult to get up-to-date with what is happening in women's sport at the highest level. The media do not always cover the issues as they could or as they should or as we would wish them to. Furthermore, we must not overlook the specific health problems encountered by some top sportswomen. There are disorders and hormone problems which can later lead to reproductive problems or premature ageing. All the professionals have stressed these health problems to me. As one sociologist put it, sport does not equate to health, contrary to the received wisdom. Lastly, everyone is agreed on the need to ensure that women have a greater role in decision-making. This is also a key element.
Lastly, I would like to explain that I have recently undertaken a good deal of work with the different political groups. I would like to thank them for being so willing to contribute. I would also like to thank the Greek Presidency for organising a meeting on women and sport, held in Thessaloniki on 8 March, which I attended. Thanks are also due to the Presidency for including my proposal to create a 'Women and Sport' unit in its declaration at the end of this meeting. Further, I would like to thank the International Olympic Committee and the European Women and Sport network, which have been very cooperative.
The last idea that I would like to put forward stems from what I heard from all the parties involved, professionals included. They asked me to stand up for mixed participation in sport. This is the way forward.
This report is entitled 'Women and Sport' but its objective is mixed participation. We want men and women, girls and boys to be involved in what is and should remain a pleasurable activity for both genders.
Madam President, I should like to thank and congratulate Mrs Fraisse because her report is interesting but also has huge difficulties, if you think that, on the one hand, it directly concerns million of citizens in the European Union and, on the other hand, it is an issue for which there are very few competences and very little experience at European level.
As far as the report is concerned, I should like to start with the analysis relating to the Community value of sport. I believe that Mrs Fraisse quite rightly demonstrates the importance of sport as an important weapon against discrimination. That is why both in the European Commission and in the plan for 2003, which is the year against discrimination, the dimension of sport as a means of combating discrimination is very intensely promoted, and in 2004, which is the year of sport, the plan being drawn up takes account of the issue of discrimination.
I should like to refer more specifically, because of course I must say that I absolutely agree with the spirit of the analysis to which she herself referred just now, and comment on certain calls which directly concern the institutions.
The first is that, as you know, the Convention has already answered the question of sport and the Treaty; it is clear - and no one disputes - that sport, with its social and educational dimension, like culture and education, are seen as support activities at European Union level, something which no Member State has contested. Thus we know the limits within which we can move institutionally. There is your proposal to create a 'women and sport' unit. I think that, at the present stage, it is difficult to determine the specific remit of such a unit, when there is this practical difficulty of determining competences at European level.
As far as available studies and material are concerned, there is an important bibliography from the Council of Europe which, we believe, has been used from time to time and suffices for us to base positive action on it, and I believe that, in 2004 in particular, we shall have the possibility of progressing further and promoting the dimension of women's sport. Of course, we cannot sit by and do nothing while we wait for a new article in the Treaty. There is a margin and I think that we can progress further by improving information for sports associations and increasing awareness of the possibilities within the framework of existing Community programmes, for which there is minimal to no demand from sports-related associations and programmes. We might refer to the ?QUAL programme or we might refer to the research programmes, for which no such proposals have yet been formulated, or even to the DAPHNE programme, if we think about the dimension of sexual harassment in sport, which is not at all negligible.
Consequently, I would say that I agree and we shall proceed to fully support actions to encourage sports associations to use Community programmes, but I would be more cautious on issues relating to new studies or new administrative structures, at least until we have a clearer definition of activities. It is clear that the European Commission is obliged in any proposals it makes to respect the legislative action of the Member States, on the one hand, and to take account of the autonomy of sports associations, on the other.
However, one sure way of increasing the interest of the Member States and the sports associations is to promote sport for women as a means against discrimination. I have taken note of this in your position and would stress that sport and sports policies can clearly be used as a means of combating it.
Madam President, ladies and gentlemen, although the connection between women and sport has a long tradition in history, dating back to the first games in ancient Greece, it was only in 1928 that the decision was taken to allow women to participate in the Olympic Games. Women's participation in sport has steadily increased since then, even though it could and should develop more quickly today.
This report focuses on women's participation in the three core areas of sport: sport in schools, sports for leisure, and competitive sport, although there are no proposals to create sporting opportunities exclusively for women in any of these areas. The principles of gender mainstreaming should apply in sport as elsewhere. Equality in sport is, in my view, the most important aspect of this report. The goal of equal opportunities for school, amateur and professional sport is above all a way of improving women's integration at all these levels.
On the other hand, the importance of women's role must be recognised in sport too. Women remain under-represented in sports administration and decision-making. Why is it mainly men who are involved in club and association structures, even though more and more women are becoming members? In top-level sport, this discrepancy is becoming increasingly apparent. Here, women are not represented in the decision-making bodies in a way that is commensurate with their achievements in professional sport. On the contrary, women are in a far more difficult position in top-level sport, especially as regards the health of women athletes. The Community must take action here, and it must do so in cooperation with the various organisations involved in competitive sport.
It is also important, however, to consider the principle of subsidiarity. I share the view that it is unnecessary for the Commission to establish a 'women and sport' unit, as is proposed. There is also no budget line which could fund such a unit, and that is why I will reject Article 5 in tomorrow's vote. I would also ask you to reject Article 32, which proposes that when the 'Television without Frontiers' Directive is amended, it should stipulate that the Member States must broadcast women's sport competitions. There is no Europe-wide mandatory list governing the broadcasting of sporting events. The individual Member States may, if they wish, draw up their own national lists of major sporting events which attract major public interest. In my view, establishing such an obligation would result in over-regulation, which is not something that we as a group want to see. That is why we will not vote in favour of Article 32 tomorrow.
Finally, I would like to congratulate Mrs Fraisse very warmly on her excellent report. We too endorse most of the report, and we will vote in favour of it as a whole tomorrow.
Madam President, Commissioner, ladies and gentlemen, it is clear that we have a long way to go towards reaching a situation in which women regularly undertake a physical activity. Sport is of fundamental importance to our society. It is an all-embracing means of increasing understanding that transcends barriers of language, nationality, religion and colour. As the Olympic Games of 2004 draw nearer, sport is a wonderful means of promoting peace in the world.
Participating in sport is like being a member of a big family. Consequently, women should never be excluded and their interests should never be sidelined. We must take both horizontal and vertical action to promote equality of access to sport for women. In other words, we must develop sport for women and girls at all levels. We must develop sport in schools, sport as a leisure activity and sport at a competitive level. We also think it is important to target all groups of women and especially those who are less able to access sport because of their lifestyle or their status.
Sport in schools involves more than just learning sports. It involves developing the role young people will play in society in future. Given the reticence of those young girls who drop out of sport, it is also essential to ensure young girls are more enthusiastic about doing sport. Sport is therefore about achieving emancipation and autonomy. As for sport as a leisure activity, it is clear that for many women, sport is an optional extra, that can only be considered after work, children, housework and family leisure activities. We are only too aware of the consequences this has on women's health. In addition, our sports facilities do not always allow young women and women to participate in sport at a convenient time. Services such as childcare are not always available.
Lastly, sport is also a profession and a means of earning a living. Sports authorities and top sportspeople must therefore respect the current rules on the free movement of people and the provision of services. Women are in a minority in top-level sport and they are role models for young people. In order to encourage young girls to participate in sport, these sportswomen need to be in the public eye. In television programmes for example, they should not be relegated to second place, only appearing after other items.
Being involved in sport at the highest level entails many significant physical changes that have an impact on the health and future life of participants. It is important to undertake specific studies on the effects of top-level sport on the health of women. Specific physical training should also be provided for women. Lastly, it is important that women are represented in all sports regardless of the level or reason for pursuing a particular sport. It is also essential to allow women to act as referees and umpires and to ensure both genders are represented on medical and selection committees.
Our initiative should allow women to participate in a sporting activity on a regular basis, and gives special consideration to the case of disabled women, and also to the case of older women. Sport is of course an excellent means of self-development and rehabilitation. It also promotes the social integration of people of all ages, solidarity and allows people to exceed their expectations. Sport must be promoted. It will enhance our society and ensure the well-being of all. I would therefore like to conclude by thanking Mrs Fraisse and the Commission for the interest they have shown in this issue.
Madam President, it was the struggle pursued by some women and the pressure they exerted that forced the International Olympic Committee in 1928 finally to allow women to take part in the Olympic Games as athletes but still only in a few events. It was only in 1964, for example, that the women's 800 metres was introduced. It was the pressure exerted by female athletes and trainers, their irreverence and their fighting that wrung the odd concession from highly misogynistic sports organisations. They started off developments to which we are now paying tribute in the debate on this report, which I support, produced at the initiative of the rapporteur, Mrs Fraisse, whom I congratulate on her excellent work and whom I thank for having included the proposals that I tabled. We know that there are enormous differences in the situation of women in sport in the European Union, specifically between the countries of northern and southern Europe, although the average for women (only 16%) and girls (only 37%) claiming regularly to practice a physical and sporting activity is extremely low.
An aspect I would therefore emphasise as being particularly important is the report's call for women's sport to be recognised as an expression of the right to equality and the freedom of all women to take control of their bodies and participate in sports publicly, regardless of nationality, age, disability, sexual orientation or religion. This means that the Member States and the European Union must adopt the measures necessary to guarantee women and men equal access to sporting activities at all levels and at all stages of life, regardless of social background, particularly in the case of the mentally or physically disabled, who should be encouraged to take part in sport and physical activity, as the report states. I also welcome the fact that the Commissioner has also referred to this European Year of the Disabled. I hope that it extends beyond this year.
Hence also the importance of using the various legal and financial instruments to promote and support women's sport. Greater emphasis must also be placed on physical and sports education, on creating better conditions for female athletes and on ensuring equal rights in all areas of high-level sports, including decision-making and establishing conditions for active social reintegration at the end of the sports careers of female athletes.
Madam President, Commissioner, ladies and gentlemen, including those of you with observer status, if you are awake. As I did not start working in Parliament until April, the same time as the observer Members, I would like to mention them. I feel I am still a little like an observer. I now have the honour to speak in plenary for the first time, and I am happy that a subject has come my way that I feel is very personal to me, having acquired the kind of energy and invigoration that comes from a lifetime of sport. Perhaps that is the reason why we are still all in good shape here.
I am pleased to be able to say that the rapporteur, Mrs Fraisse, has incorporated, if not quite all, then very many of the amendments proposed by the Group of the Greens/European Free Alliance in our committee debate. With these amendments our group has attempted to highlight the same matter that the rapporteur, Mrs Fraisse, has included to some degree in her report. Women's sport is associated with a problem that is also familiar in the political and economic sphere: participation in decision-making. Real action on equality is needed to solve it.
We should remember that sport does not just mean competitive sport, peak performance or world records. Sport and exercise for most people are ways of achieving a healthy, balanced life in a society that is ever more demanding and hectic. This is an aspect that we wish to highlight more emphatically in the report. Exercise and sport promote vitality, in both individual and team events.
There are also a number of other matters whose importance I now wish to stress, having been given the floor. It would be very important were opportunities to participate in sport to be were stepped up for people other than those who enjoy perfect health. Sport is also a very effective, mentally therapeutic and socially beneficial way of improving the quality of life of sick and disabled people and helping them to cope in everyday life. Those who cannot walk using their own legs can ride, borrowing the legs of the horse, as it were. That is sport. Another important point to take into consideration, I think, is that ageing women and men should also be given the very same opportunities to take exercise and practise sport as the young and agile. Similarly, the beneficial effect of sport and its ability to rehabilitate cannot be stressed too much at this point. These two very important issues have now been added to the report. I would have nevertheless liked to have it emphasised rather more strongly how sport is the most wonderful way of integrating migrants, women and children, into a new society.
Despite everything, we are very pleased with the report and we are only asking for a few separate votes on some points. I hope special attention will be given to the fact that sport as a subject for study in school should not be judged using the same indicators as for intellectual disciplines such as foreign languages and mathematics. I would also hope the reference to sport as an individual's fundamental right will be omitted from the report. I am of the opinion that sport is the right of all people, but I believe the concept 'fundamental right' would suffer inflation in this context. The report should also leave out the list naming those countries that did not send mixed teams to the last Olympic Games, although it is important to appeal to all countries to send mixed teams.
If this report gets through the parliamentary debate in tomorrow's vote, as I hope it does, I will nevertheless be a little sceptical about what the Commission and the Member States will do about this matter. For that reason it would also be very important if we could have a follow-up to the report, and I now appeal to the Commissioner responsible and ask if we could have a follow-up report on the recommendations contained in this report before the current parliamentary terms ends in 2004. I would like to thank Mrs Fraisse for this report and for her passionate defence of this issue as a whole.
Madam President, first of all I would like to thank the rapporteur for this report, Mrs Fraisse, for all her efforts.
Ladies and gentlemen, times have changed a lot. Just imagine, in 1912, when the legendary Pierre de Coubertin was asked about the possibility of organising Olympic games for women he replied as follows: 'This is impracticable, lacking in interest, anti-aesthetic and incorrect. The conception of the Olympic games must be based on the following formula: the solemn periodic manifestation of male sport based on internationalism, on loyalty as a means, on arts as a background and the applause of women as a recompense'.
One hundred years is not so long ago. We women did not then participate in the Olympic games, but now we make up more than 40% of participants. And if we bear in mind that there are continents for which participation is extremely low, I believe that we have truly made great progress. However, as a person who has dedicated 20 years of their life to sport, first as an amateur and then as a professional, I believe there are two fronts on which we still have an awful lot to do and a very long way to travel.
The first is the media. In Spain we have sports newspapers, which only cover sports, and they are some of the most widely read newspapers in our country - even more than the national newspapers - and they hardly dedicate 4% of their content to women's sport, and what is more, the content relating to women's sport often consists of news of a sentimental nature or on the postures or clothing of our sportswomen. This is not just a Spanish problem. In France, the daily L'Équipe dedicates a maximum of 5% of its news to women's sport. It is therefore a problem which affects the whole of the European Union.
The second front consists of sporting bodies. In the world of politics, we often complain that women's participation is too low; nevertheless, I must point out that women's participation in politics is light years ahead of their participation in sporting bodies.
In view of such a dramatic situation, in 1996 the International Olympic Committee decided that, by the end of 2000, 10% of all posts in all decision-making structures should be reserved for women, including in the international federations and bodies belonging to the Olympic movement, with a view to raising this quota to 20% by 2005. These are ridiculously low quotas, but what makes the situation even more serious is that these quotas are not being achieved.
Ladies and gentlemen, at the closing of the First Conference on Women and Sport, in October 1996 in Lausanne, Juan Antonio Samaranch stated that the twenty-first century should be the new era for women's participation in the world of sport. Amongst all of us, men and women, we must do everything we can to make this statement by Juan Antonio Samaranch a reality.
Madam President, I should like to start by thanking and warmly congratulating Mrs Fraisse on her initiative to mobilise and increase the awareness of the European Parliament and all the competent agencies on the very serious issue of the relationship between sport and women.
This report is particularly important and valuable in the run up to the 2004 Olympic Games and we hope that the proposals which it contains will be taken into serious account by the Athens 2004 organising committee. However, I should also like to warmly congratulate the Commissioner, who has responded directly and positively to the report's proposals. Indeed, Commissioner, sport can be a very pro-active way of combating discrimination against women and, more importantly, of combating the under-representation of women, and I think that measures should be taken in this direction in order to increase the number of women in leading positions at all levels of sports activities, to support the personal and professional development of women in the field of sport, the organisation and administration of sport and training and the organisation of sporting events at all levels.
Mechanisms need to be created which ensure that young women will have a say in the development of policies and programmes which concern them. The media need to be encouraged to positively reflect and adequately cover the breadth, depth, quality and benefits of women and girls working in sport; and, finally, support is needed to achieve the standards of equality between the sexes laid down by the International Olympic Committee in 1998 and the practical application of everything included in the Thessaloniki declaration, which closed the work of a large international conference held within the framework of the Greek Presidency.
As we approach the 2004 Olympic Games, let us make the idea of women's participation an important message from these games. Let the Olympic Games become a real celebration of humanity which will promote the values to which women attach particular importance, the values of peace, democracy, equality, respect for differences, dialogue between cultures, the creative coexistence of people and the resolution of differences by peaceful means.
Madam President, the European Parliament and the Council have designated 2004 as the European Year of Education through Sport. That in itself is sufficient reason for an own-initiative report describing access to the practice of sport as a fundamental right, which it is quite right to do. Sport from a young age is character-building and fosters self-confidence, and for women, that always means emancipation.
Sport tests and overcomes personal limits, not only for the individual woman but also in the team, where together, results can be achieved which amount to far more than just the individual performances. What is more, sport teaches people how to treat others more considerately and how to involve those with a disability: an important contribution to social integration.
This makes it all the more incomprehensible when women are denied access to sport for social or cultural reasons. I recall the Olympic Games in Atlanta in 1996. At that time, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats here in this House, I objected to the discrimination by Muslim states that had prohibited women from taking part because they had refused to comply with one specific rule. They wanted to take off their headscarves and the clothing which impeded them while running. They were prevented from doing so at that time. I hope, Mrs Karamanou, that there will be no repetition of this in Athens.
As I am sure you know, at that time the Group of the European People's Party (Christian Democrats) and European Democrats abstained in the vote in the Committee on Women's Rights and Equal Opportunities. The main reason was that as long as we have no powers at European level, no new administration could be established in the Commission. Mrs Diamantopoulou pointed out that European funding could, however, be mobilised, for example from EQUAL or DAPHNE or research programmes. Some of the points raised were really pedantic, for example when it was claimed that opening hours at sports facilities were not in line with women's interests. We cannot make such sweeping generalisations. Quite a lot has happened. Mrs Zissener has pointed out that we cannot force the television channels to broadcast women's sporting events. However, this will be regulated by the market. I come from the media sector, and we have clearly witnessed the positive developments taking place for women here. Women are certainly not under-represented in the media now. In advertising, they have become well-established role models - such as the many female personalities from athletics, skiing, tennis or swimming - which is very gratifying. Quite rightly, they have broken down the barriers to an increasing number of sports, even women's football, which I think is a very attractive sport. There is just one sport of which I am not a fan, and that is women's boxing. Otherwise, however, major advances have been made, and that is extremely positive.
There is one point on which I am sure we all agree: now that some of the amendments we proposed are acceptable from the Group of the European People's Party's perspective and could also be included in tomorrow's vote, we agree that wherever discrimination occurs, it must not only be identified but above all vigorously combated. Sport is undoubtedly a key area in this respect.
Madam President, Commissioner, I would like to begin by thanking Mrs Fraisse. I also agree with her that - as with everything we do - it is up to us women ourselves to improve the situation of women in sport. We must be pro-active and take the initiative here.
It is also up to us to point out that due to the small but significant difference, namely the physical difference, gross differences in salary, substantial differences in the level of support, differences in media reporting, and the different degree to which women are involved in decision-making are all realities. That means that equality must be demanded in sport as well. That also means, for example, that in order to underline the role of gender budgeting, which is currently being dealt with by the Committee on Women's Rights and Equal Opportunities, we must review the resources available to clubs, associations and schools from an equality perspective for once. How are resources allocated between male and female competitions? How high is the expenditure on training for women and men, and what about the prize money or competition prizes? The gender aspect should be underlined in the training of trainers and teachers, and it is a must, it is absolutely essential, to demand leadership positions for women. We have already heard from our fellow Member that in international organisations in particular, virtually no progress has been made in terms of increasing women's role. I think, therefore, that the coming year - the European Year of Education through Sport - offers an opportunity to address these issues. We should raise awareness among project applicants to ensure that they also submit projects for women, and we should also urge the Commission to focus especially on these projects when making the selection, in order to send out a signal and set the right course. It is also necessary to promote new occupations, namely those that are still typically regarded as male professions, such as judges and officials, technical staff and medical staff - all these are areas where action is needed.
I would also like to say something about sport in schools. I do not share the view that we should give precedence to subjects such as mathematics, geography and foreign languages rather than sport. This has already been happening for a long time. Whenever savings have to be made, sport is always the first thing to go. Sport and the arts are always dropped first. This is, in my view, a very bad thing. We are doing it again in Austria at present: we are currently cutting the school timetable by two hours, and sport is one of the things to go. This is unacceptable, for sport does not only have an educational and social value, it is also important for health, and we should not deprive our children and young people of this.
I would like to finish by making one further point, if I may. I realise that I am over-running, but I would like to make this point to you. We have been talking about the media, and we cannot force them into reporting. That is true, but we do need to emphasise the importance of reporting in a serious-minded way. For example, when the City Marathon took place in January, Austrian Broadcasting (ORF) played 'You Sexy Thing' as the female winner approached the finishing line. The camera zoomed in on the relevant parts of the women's bodies. This is completely inappropriate in serious sports reporting. This type of discrimination against women still occurs, with the focus being not on their performance but merely on their gender and their bodies. This is something we need to protest about.
Madam President, Commissioner, ladies and gentlemen, when the Swedish golf star, Annika Sörenstam, wanted to compete with the men in the American professional tournament, the male golf world got the jitters. A number of male golfers reacted with suspicion and antipathy, and others rejected the idea outright. The men wondered what was to happen now. Perhaps she was better than some of them. The reaction encountered by Annika Sörenstam when she wanted to measure her ability against the men is symptomatic of many men's attitudes to women and sport. Not that I believe that men in general actively conspire against women in sport, although there are some who do so. What is done through thoughtlessness and prejudice has the same effect, however. Women are discriminated against in sport. That is something that emerges very clearly from Mrs Fraisse's, in my view, quite excellent report. Women obtain fewer resources and shorter training periods and are quite often treated unfairly by sponsors. Moreover, it is often men who call the shots in sport. To this should be added precisely what many others have already said, namely that the media devote more space to men than to women.
I am president of a sports association: the Järnvägen Handball Club in Hallsberg. It is a club with a fair degree of equality in terms of its membership, with approximately as many girls and women as boys and men. We have worked single-mindedly to create equal opportunities for girls and boys. I will not say that we have succeeded fully, but we have made a fair bit of progress. A lot still remains to be done, and we have to make an effort in our handball club. All other sports associations must also make an effort and single-mindedly work for an environment of equality in sport.
Sport is significant in many ways. It is almost always beneficial and healthy for those who practise it. It creates opportunities for social contact and for being together and helps people flourish. Through sport, we can combat drugs and exclusion and give people room to grow and develop, but everyone - girls as well as boys, women as well as men - must have the same opportunities.
The European Parliament cannot remove all the causes of the lack of equality in sport, any more than we can remove such causes in other areas of society. We can, however, be clear about what we want, and we can encourage ourselves, the Member States, sports associations, the media and those who participate in sport always to think in terms of equality and equal conditions for women and men. The Member States can be tougher in the action they take. There can be a halt to subsidies paid to associations that do not fulfil objectives in terms of equality. Sponsors can exercise pressure on clubs. If they do not practise equality, they do not receive any money. There must, therefore, be the will to bring about equality in sport. Where there is a will, there is a way. Let us make use of that will to bring about equality in European sport.
Thank you, Mr Karlsson.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.15 p.m.)
. (SV) For many years, I have worked assiduously in Parliament for a Statute for Members and genuinely want it to be possible for such a Statute to enter into force before the next term of office.
I note that, unfortunately, the majority of the European Parliament deliberately put the draft Statute into a form that, for understandable reasons, can hardly be approved by the Council. As the Commission observed in its opinion, the provisions concerning Members' immunity exceed what it is possible to approve in this context.
It would be tragic if the Statute were only to enter into force once a new constitutional treaty had entered into force - probably not until 2009 as far as Parliament is concerned. At the same time, an option was approved whereby new Member States might subsequently, during two terms of office, apply other rules. Parliament did not convince the surrounding world that it in actual fact wanted to help bring about a situation in which travel costs would in future be reimbursed on the basis of actual costs. In the vote, Parliament ruled out a state of affairs in which national taxation would be an option for countries that wanted this.
If the Statute is to become a reality, Parliament must be prepared to negotiate concerning the final outcome. By voting 'no', I wish clearly to express the fact that Parliament is divided and that Parliament's leaders should negotiate concerning the final outcome.
In response to the Prestige disaster, the Commission announced a raft of measures designed to minimise the risk of future accidents involving ships such as the Erika and the Prestige. The Commission is proposing three fundamental changes: the introduction of a law stipulating that crude oil and its heavy fractions be transported only in double hull oil tankers; the rapid withdrawal from service of single hull oil tankers; and more widespread application of the special oil tanker inspection scheme (the programme for assessing the seaworthiness of ships). The latter aims to assess the structural soundness of single hull tankers more than 15 years old.
For that reason, I give my unequivocal support to this proposal for a Regulation, which I believe is extremely positive. It promises to guarantee greater safety for maritime traffic, tighter control over the transport of hydrocarbons and more effective protection of the marine environment. These are measures which I have supported for some time.
This matter is of the utmost interest not just for a Member State such as Portugal (which has an immensely long coastline and includes extremely vulnerable island territories, including the archipelagos of Madeira and the Azores), but for the whole of the European Union as well.